



CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
Exhibit 10.1
 


 
125 SUMMER STREET
BOSTON, MA


OFFICE LEASE AGREEMENT
BETWEEN


OPG 125 SUMMER OWNER (DE) LLC,
a Delaware limited liability company,
AS LANDLORD
AND


HAEMONETICS CORPORATION,
a Massachusetts corporation,
AS TENANT
  





--------------------------------------------------------------------------------








OFFICE LEASE AGREEMENT
TABLE OF CONTENTS


1.
Basic Lease Information………………………………………………………………....................
1
2.
Lease Grant. ……………………………………………………………………………...................
4
3.
Term and Commencement Date………………………………………………………....................
5
4.
Rent……………………………………………………………………………………….................
6
5.
Compliance with Laws; Use……………………………………………………………..................
6
6.
Letter of Credit…………………………………………………………………………...................
8
7.
Building Services………………………………………………………………………....................
8
8.
Alterations…………………………………………………………………………….….................
10
9.
Repairs and Maintenance……………………………………………………………….................
12
10.
Entry by Landlord………………………………………………………………………................
13
11.
Assignment and Subletting. ……………………………………………………………................
13
12.
Notices…………………………………………………………………………………....................
15
13.
Indemnity and Insurance……………………………………………………………….................
16
14.
Casualty Damage……………………………………………………………………..….................
18
15.
Condemnation…………………………………………………………………………....................
19
16.
Events of Default……………………………………………………………………….....................
20
17.
Limitation of Liability…..……………………………………………………………….................
22
18.
Holding Over……………………………………………………………………………..................
24
19.
Surrender of Premise………...…………………………………………………………..................
24
20.
Subordination to Mortgages; Estoppel Certificate…………………………………….................
25
21.
Miscellaneous……………………………………………………………………………..................
26














--------------------------------------------------------------------------------






OFFICE LEASE AGREEMENT
This Office Lease Agreement (this “Lease”) is made and entered into as of
December 18, 2018 (the “Effective Date”), by and between OPG 125 SUMMER OWNER
(DE) LLC, a Delaware limited liability company (“Landlord”), and HAEMONETICS
CORPORATION, a Massachusetts corporation (“Tenant”).
1.
Basic Lease Information.

1.01
“Building” shall mean the building located at 125 Summer Street, Boston, MA
02110 and commonly known as 125 Summer Street. The “Rentable Floor Area of the
Building” is deemed to be 475,482 square feet.

1.02
“Premises” shall mean the areas shown on Exhibit A to this Lease. The Premises
are located on (a) a portion of the sixteenth (16th) floor of the Building and
known as Suite 1620 (the “16th Floor Premises”), (b) a portion of the
seventeenth (17th) floor of the Building and known as Suite 1701 (the “17th
Floor Premises”), (c) the entire eighteenth (18th) floor of the Building and
known as Suite 1800 (the “18th Floor Premises”), and (d) the entire nineteenth
(19th) floor of the Building and known as Suite 1900 (the “19th Floor
Premises”).

1.03
“Rentable Floor Area of the Premises”: 62,066 square feet, consisting of (a)
10,617 square feet on the sixteenth (16th) floor of the Building, (b) 9,066
square feet on the seventeenth (17th) floor of the Building, (c) 21,228 square
feet on the eighteenth (18th) floor of the Building, and (d) 21,155 square feet
on the nineteenth (19th) floor of the Building.

1.04
“Estimated Delivery Date”: October 1, 2019.

1.05
“Term” and “Term Commencement Date”: See Section 3.01.

1.06
“Rent Commencement Date”: June 1, 2020, subject to adjustment as provided in
Exhibit C attached hereto.

1.07
“Term Expiration Date”: The last day of the month in which the twelfth (12th)
anniversary of the Rent Commencement Date occurs.

1.08
“Base Rent”:

Period
Annual Base Rent Rate
Per Square Foot of Rentable Floor Area *
Monthly
Base Rent
Lease Year 1:
$[***]
$[***]
Lease Year 2:
$[***]
$[***]
Lease Year 3:
$[***]
$[***]
Lease Year 4:
$[***]
$[***]
Lease Year 5:
$[***]
$[***]
Lease Year 6:
$[***]
$[***]
Lease Year 7:
$[***]
$[***]







[***]Confidential treatment has been requested



--------------------------------------------------------------------------------





Lease Year 8:
$[***]
$[***]
Lease Year 9:
$[***]
$[***]
Lease Year 10:
$[***]
$[***]
Lease Year 11:
$[***]
$[***]
Lease Year 12:
$[***]
$[***]

*Subject to the Rent Waiver Period under Section 4.01 below.
As used above, the first “Lease Year” shall commence on the Term Commencement
Date and end on the day immediately preceding the first anniversary of the Rent
Commencement Date (provided that if the Rent Commencement Date does not occur on
the first day of a calendar month, the first Lease Year shall further include
the balance of the calendar month in which such first anniversary occurs), and
each subsequent Lease Year shall mean each successive period of twelve (12)
calendar months following the first Lease Year during the initial Term, provided
that the last Lease Year of the initial Term shall end on the Term Expiration
Date set forth above for the initial Term.
1.09
“Tenant’s Proportionate Share”: 13.05% for the initial Premises.

1.10
“Base Year” for Expenses (as defined in Exhibit B): Calendar year 2019, adjusted
to reflect a fully occupied Building.

“Base Year” for Taxes (as defined in Exhibit B): Fiscal Year 2020 (i.e., July 1,
2019 to June 30, 2020) adjusted to reflect a fully assessed, fully occupied
Building. For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes
and each period of July 1 to June 30 thereafter.
1.11
“Tenant Work Allowance”: $[***] (based on $[***] per square foot of Rentable
Floor Area of the Premises, plus $[***]), as further described in the attached
Exhibit C.

1.12
Additional Provisions: See Exhibit F

1.
Parking

2.
Extension Options

3.
Right of First Offer

4.
Hazardous Materials

5.
Dedicated Venting System

6.
Generator

7.
Negative Condition

1.13
“Letter of Credit” shall mean the letter of credit in the amount of $[***], as
provided in Section 6 and Exhibit G attached hereto and subject to reduction as
provided in Exhibit G attached hereto.

1.14
“Broker”: Cushman & Wakefield (“Tenant’s Broker”), which represented Tenant in
connection with this Lease.

1.15
“Permitted Use”: Any general office (which may include, without limitation,
employee training, employee lunch room and kitchen facilities with vending
machines for Tenant’s



[***]Confidential treatment has been requested
2

--------------------------------------------------------------------------------





exclusive use), research and development, laboratory (including medical
laboratory), and/or storage uses, including, but not limited to, administrative
offices and other lawful uses reasonably related to or incidental to such
specified uses to the extent not otherwise prohibited by the terms and
conditions of this Lease, provided that such uses shall be permitted under
applicable zoning. The parties acknowledge and agree that the foregoing sentence
shall not limit or otherwise affect Landlord’s obligation to process a change of
use in the certificate of occupancy for the Building to expressly allow
laboratory use on or at the 16th floor of the Building as provided in Section 5.
1.16
“Notice Address(es)”:

For Landlord:
For Tenant:
 
 
OPG 125 Summer Owner (DE) LLC
c/o Oxford Properties Group
125 Summer Street
Boston, MA 02110
Attention:  Director of Leasing
 
OPG 125 Summer Owner (DE) LLC
c/o Oxford Properties Group
125 Summer Street
Boston, Massachusetts 02110
Attention:  Director of Legal
 
 
Prior to the Term Commencement Date:
 
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184-9114
Attention:  SVP, Global Business Services


With a copy to:


Haemonetics Corporation
400 Wood Road
Braintree, MA 02184-9114
Attention:  Executive Vice President and General Counsel


From and after the Term Commencement Date:
 
Haemonetics Corporation
125 Summer Street
Boston, Massachusetts 02110
Attention:  SVP, Global Business Services


With a copy to:


Haemonetics Corporation
125 Summer Street
Boston, Massachusetts 02110
Attention:  Executive Vice President and General Counsel
 
 
 

1.17
“Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 A.M.
to 6:00 P.M. on Business Days and, upon Tenant’s request, 8:00 A.M. to 1:00 P.M.
on Saturdays (excluding Holidays).





[***]Confidential treatment has been requested
3

--------------------------------------------------------------------------------





1.18
“Property” means the Building and the parcel(s) of land on which it is located,
more particularly described in Exhibit A-1 attached hereto, and, at Landlord’s
discretion, the parking facilities and other improvements, if any, serving the
Building and the parcel(s) of land on which they are located.

1.19
Other Defined Terms: Other capitalized terms shall have the meanings set forth
in the Lease and its Exhibits below. References in this Lease to numbered
Sections shall be deemed to refer to the numbered Sections of this Lease, unless
otherwise specified.

1.20
Exhibits: The following exhibits and attachments are incorporated into and made
a part of this Lease:

Exhibit A (Outline and Location of Premises)
Exhibit A-1 (Description of the Property)
Exhibit B (Expenses and Taxes)
Exhibit C (Work Letter)
Exhibit D (Commencement Letter)
Exhibit E (Building Rules and Regulations)
Exhibit F (Additional Provisions)
Exhibit G (Letter of Credit)
Exhibit H (Form of SNDA)
Exhibit I (Tenant’s Approved Signage)
Exhibit I-1 (Tenant’s Approved Logo)
2.    Lease Grant.
2.01    Premises. This Lease is effective as of the Effective Date but the Term
shall commence on the Term Commencement Date as provided herein. During the
Term, Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. The Premises exclude the exterior faces of exterior
walls, the common stairways and stairwells, elevators and elevator wells, fan
rooms, electric and telephone closets, janitor closets, freight elevator
vestibules, and pipes, ducts, conduits, wires and appurtenant fixtures serving
other parts of the Building (exclusively or in common), and other Common Areas
(as defined below) of the Building. If the Premises include the entire rentable
area of any floor, the common corridors, elevator lobby, and restroom facilities
located on such full floor(s) shall be considered part of the Premises.
2.02    Appurtenant Rights. During the Term, Tenant shall have, as appurtenant
to the Premises, the non-exclusive rights to use in common (subject to
reasonable rules of general applicability to tenants and other users of the
Building from time to time made by Landlord of which Tenant is given notice): 
(a) the common lobbies, corridors, stairways, elevators and loading platform of
the Building, and the pipes, ducts, conduits, wires and appurtenant meters and
equipment serving the Premises in common with others; (b) common driveways and
walkways necessary for access to the Building; (c) if the Premises include less
than the entire rentable floor area of any floor, the common corridors, elevator
lobby, and restroom facilities located on such floor; and (d) subject to
Landlord’s right to temporarily close the Garage as provided in Exhibit F
attached hereto, the Garage (as defined in Exhibit F attached hereto); and (e)
all other areas or facilities in or about the Building from time to time
designated for general use in common by Tenant, other Building tenants, and
Landlord (collectively, the “Common Areas”). In addition Tenant shall have the
exclusive right to use the Dedicated Venting System (as defined in Section 5 of
Exhibit F attached hereto) and the Back-Up Power and Supplemental Components (as
defined in Section 6 of Exhibit F attached hereto) and the non-exclusive right
to access those portions of the Building and the Property (including, without
limitation, the roof of the Building), to the extent necessary for the
operation,


[***]Confidential treatment has been requested
4

--------------------------------------------------------------------------------





maintenance, and repair of the Dedicated Venting System, all subject to, and in
accordance with, the terms and conditions set forth in Section 5 of Exhibit F
attached hereto).
3.
Term and Commencement Date.

3.01    Term. The “Term” of this Lease shall begin at 12:01 a.m. on the
following date (the “Term Commencement Date”): the date on which the Premises
are delivered free of all tenants and other occupants and their personal
property, with the Shell Condition Work (as defined in Exhibit C attached
hereto), and the Initial Tenant Work (defined below) substantially complete (as
defined in Exhibit C attached hereto) and with Tenant having received a copy of
a certificate of occupancy for the Premises that permits the use of the Premises
for the Permitted Use (and which may be temporary so long as such temporary
certificate of occupancy permits the use of the Premises for the Permitted Use);
provided, however, that if such certificate of occupancy cannot be issued due to
any work to be performed by Tenant, then the issuance of a certificate of
occupancy shall not be a condition to the occurrence of the Term Commencement
Date but Landlord shall secure such certificate of occupancy as soon as
practicable following the completion of any such work to be performed by Tenant.
The Term of this Lease shall end at 11:59 p.m. on the Term Expiration Date set
forth in Section 1, unless sooner terminated or extended in accordance with the
provisions of this Lease. Promptly after the determination of the Term
Commencement Date, Landlord and Tenant shall execute and deliver a commencement
letter in the form attached as Exhibit D (the “Commencement Letter”). Tenant’s
failure to execute and return the Commencement Letter, or to provide written
objection to the statements contained in the Commencement Letter, within thirty
(30) days after its delivery to Tenant shall be deemed an approval by Tenant of
the statements contained therein. The Term Commencement Date shall not occur
until substantial completion as described in the first paragraph of this Section
3.01.
3.02    Initial Tenant Work.  As used herein, the “Initial Tenant Work” shall
mean all alterations, additions or improvements performed, or to be performed,
in or about the Premises that are required initially to put the Premises in
condition suitable for Tenant’s use and occupancy for the Permitted Use, as and
to the extent described in Exhibit C attached hereto, excluding the Shell
Condition Work (as defined in Exhibit C attached hereto). The Initial Tenant
Work shall include, without limitation, the Dedicated Venting System, the
installation of a separate HVAC system for the 16th Floor Premises, and the
installation of the Back-Up Power And Supplemental Components referenced in
Exhibit F attached hereto. The Initial Tenant Work shall be performed by
Landlord in accordance with, and subject to, the provisions of Exhibit C
attached hereto. Landlord shall also deliver the Premises on the Term
Commencement Date with all base building systems serving the Premises in good
working order. Notwithstanding anything to the contrary, to the extent that any
changes to the Base Building (as defined in Section 5 below) are specifically
required solely because of Tenant’s research and development use, lab use or the
lab specifications for the Initial Tenant Work (“Base Building Modifications”,
which shall not include any modifications to the Base Building required by the
Initial Tenant Work for general office use), Landlord shall perform such Base
Building Modifications and Tenant shall pay for all costs of such Base Building
Modifications as a part of the Excess Tenant Work Costs (as defined in Exhibit C
attached hereto). Landlord represents to Tenant that, to Landlord’s knowledge,
there are no actionable levels of Hazardous Materials (as defined in Exhibit F
attached hereto) existing at the Premises as of the Effective Date. Landlord
shall protect, defend, indemnify and hold Tenant harmless from any and all costs
for any removal, encapsulation or remediation required by applicable
Environmental, Health and Safety Laws for any actionable levels of Hazardous
Materials existing at the Premises as of the Term Commencement Date, except to
the extent such Hazardous Materials were brought onto the Premises or the
Property by Tenant, its employees, agents, or contractors. Except as expressly
provided in this Section 3.02, and subject to Landlord’s obligations as
expressly provided in Exhibit C and its other obligations under this Lease, the
Premises shall be leased by Tenant in their current “as is” condition and
configuration without any representations or warranties by Landlord.


[***]Confidential treatment has been requested
5

--------------------------------------------------------------------------------





3.03    Intentionally Omitted.
3.04    Park Square Agreement Contingency. Landlord has advised Tenant that the
18th Floor Premises is currently occupied by Park Square Executive Search (“Park
Square”) pursuant to a lease by and between Landlord and Park Square. Landlord
represents and warrants that, as of the Effective Date, it has entered into a
lease termination agreement pursuant to which Park Square is required to
terminate its existing lease early and vacate the 18th Floor Premises upon such
early termination (the “Park Square Agreement”).
3.05    Early Access. Except as otherwise provided in Exhibit C to this Lease,
Tenant shall not be permitted to take possession of or enter the Premises for
business purposes before the Term Commencement Date without Landlord’s
permission. 
4.
Rent.

4.01    Base Rent and Additional Rent. During the Term (but subject to the
following subparagraph of this Section 4.01 below), Tenant hereby covenants and
agrees to pay to Landlord, without any setoff or deduction (except to the extent
expressly set forth in this Lease), (a) all Base Rent (as provided in
Section 1), (b) Tenant’s Proportionate Share of the Expense Excess and the Tax
Excess (as provided in Exhibit B attached hereto), and (c) all other Additional
Rent due for the Term (collectively referred to as “Rent”).  “Additional Rent”
means all sums (exclusive of Base Rent) that Tenant is required to pay to
Landlord from time to time under this Lease.
Notwithstanding the foregoing, Landlord agrees to waive payment of the monthly
amounts of (i) Base Rent and (ii) Additional Rent for Tenant’s Proportionate
Share of the Expense Excess and the Tax Excess for the Premises for the period
commencing on the Term Commencement Date and ending on the date immediately
preceding the Rent Commencement Date set forth in Section 1 (the “Rent Waiver
Period”).  In the event that the Rent Waiver Period does not end on the last day
of a calendar month, then on the first day of the calendar month in which the
Rent Waiver Period expires, Tenant shall pay to Landlord the amount of the Base
Rent and Additional Rent for the portion of the calendar month that follows the
last day of the Rent Waiver Period, pro-rated on a per diem basis.
4.02    Manner and Timing of Payments. Base Rent and other recurring fixed
monthly charges of Additional Rent shall be due and payable in advance on the
first day of each calendar month without notice or demand. All other items of
Rent shall be due and payable by Tenant within thirty (30) days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
that Landlord from time to time designates for such purposes and shall be paid
by Tenant by good and sufficient check payable in United States of America
currency or by electronic or wire transfer to an account from time to time
designated by Landlord. Landlord’s acceptance of less than the entire amount of
Rent shall be considered, unless otherwise specified by Landlord, a payment on
account of the oldest obligation due from Tenant hereunder, notwithstanding any
statement to the contrary contained on or accompanying any such payment from
Tenant. Rent for any partial month during the Term shall be prorated on a per
diem basis. Tenant shall pay and be liable for all rental, sales and use taxes
(but excluding income taxes), if any, imposed upon or measured by Rent. No
endorsement or statement on a check or letter accompanying payment shall be
considered an accord and satisfaction.
5.
Compliance with Laws; Use.

Tenant shall use the Premises only for the Permitted Use (or any portions of the
Permitted Use) and shall not use or permit the use of the Premises for any other
purpose. In connection with Landlord’s application for a building permit for the
Initial Tenant Work, Landlord, at its sole cost and expense, shall


[***]Confidential treatment has been requested
6

--------------------------------------------------------------------------------





process a change of use in the certificate of occupancy for the Building to
expressly allow laboratory use on or at the 16th floor of the Building (the
“Amended Building CO”). Notwithstanding anything to the contrary, all laboratory
uses and research and development uses shall be limited to the Lab Space (as
defined below) and only such other portions of the Premises as such uses are
allowed under the Amended Building CO. From and after the Term Commencement
Date, Tenant shall comply with all statutes, codes, ordinances, orders, rules
and regulations of any municipal or governmental entity whether in effect now or
later, including without limitation, the Environmental Health and Safety Laws
(as defined in Exhibit F attached hereto) and the Americans with Disabilities
Act (“Law(s)”), regarding the operation of Tenant’s business and the use and
occupancy of the Premises, subject to Landlord’s delivery obligations as
expressly set forth in this Lease. Without limiting the generality of the
foregoing, and except as provided in Exhibit C attached hereto, Tenant shall be
solely responsible for complying with all Laws that relate to operations of
Tenant’s laboratory uses, and all Laws pertaining to equipment, installations
and improvements used or required in connection with the operations of Tenant’s
laboratory uses. Tenant shall comply with applicable laboratory practices,
(including the use of safety equipment) and policies established by the Center
for Disease Control and Prevention (the “CDC”), and its use of the Premises
shall not exceed applicable Biosafety Level 2 (“BSL-2”) requirements and
protocols in effect with respect to Tenant’s use from time to time, and Tenant
shall store, use and dispose of Hazardous Materials in compliance with all
applicable Environmental, Health and Safety Laws and shall comply with all Laws
applicable to the handling, use or disposition of any Hazardous Materials in
connection with the Back-Up Power And Supplemental Components referenced in
Section 6 of Exhibit F. In addition, Tenant shall, at its sole cost and expense,
promptly comply with any Laws that relate to the Base Building (defined below),
but only to the extent such obligations are triggered by Tenant’s use of the
Premises (other than for general office use), the Initial Tenant Work (unless
such obligations are triggered solely due to the total cost of the Initial
Tenant Work or by Tenant’s use of the Premises for general office use) or any
Alterations (as defined in Section 8.01) in or about the Premises performed or
requested by Tenant after the Term Commencement Date, provided that Landlord
shall perform the Shell Condition Work and the Initial Tenant Work in compliance
with all applicable Laws (subject to Tenant’s reimbursement obligations set
forth in Section 3.02 above). Except to the extent the same are expressly set
forth herein as obligations of Tenant, Landlord shall be responsible for the
compliance of the Base Building with all applicable Laws. All costs incurred by
Landlord for compliance work shall be included in Expenses except as otherwise
expressly provided in Exhibit B attached hereto. “Base Building” shall include
the structural portions of the Building, the common restrooms, and the Building
mechanical, electrical, and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law.  Except as otherwise provided
herein, Tenant shall be solely responsible, at Tenant’s sole cost and expenses,
for obtaining all operational permits, licenses and approvals required in order
for Tenant to use the Premises for the Permitted Use (excluding any permits,
licenses, and approvals required for the construction of the Initial Tenant
Work, which shall be Landlord’s responsibility). If any governmental license or
permit required to be obtained by Tenant shall be required for the proper and
lawful conduct of Tenant’s business at the Premises, and if the failure to
secure such license or permit would in any way affect Landlord, the Premises,
the Buildings or the Property or Tenant’s ability to perform any of its
obligations under this Lease, Tenant, at Tenant’s expense, shall duly procure
and thereafter maintain such license and submit the same to inspection by
Landlord. Tenant, at Tenant’s expense, shall at all times comply in all material
respects with the terms and conditions of each such license or permit. Within
five (5) business days following Tenant’s receipt of Landlord’s written request
therefor, Tenant shall provide Landlord with copies of any Environmental Health
and Safety permits, licenses and registrations that are obtained or renewed
during the Term. Tenant shall not exceed the standard density limit for the
Building, which is 1 person per 150 useable square feet. Tenant shall not use or
permit the use of any portion of the Premises or any equipment installed by
Tenant or any party acting under or through Tenant in a manner that results in
commercially unreasonable objectionable noise, odors, or vibrations emanating
from the Premises and shall prevent the emanation of noxious odors, smoke,
vibration, noise, water or other commercially


[***]Confidential treatment has been requested
7

--------------------------------------------------------------------------------





unreasonable effects which constitute a nuisance or otherwise unreasonably
interfere with the safety or comfort of Landlord or of any of the other
occupants of the Building. Landlord agrees that Tenant’s use of the Premises for
the Permitted Use shall not be objectionable provided that Tenant complies with
the foregoing and its obligations under this Lease, Landlord and Tenant both
acknowledging the fact that the Premises are in a multi-tenant Building, which
includes office uses and the Permitted Use under this Lease. Without limiting
the generality of the foregoing sentence, Tenant shall not use any portion of
the Premises for a personal fitness or exercise area or install or use any
exercise equipment therein.  Tenant shall comply with the rules and regulations
of the Building attached as Exhibit E and such other reasonable rules and
regulations adopted by Landlord from time to time, including rules and
regulations for the performance of Alterations, of which Tenant has been given
prior written notice and which do not materially decrease Tenant’s rights or
materially increase Tenant’s obligations under this Lease. In the event of any
conflict between the terms of this Lease and the rules and regulations, the
terms of this Lease shall control. If the Premises or any portion thereof are
located on a multi-tenant floor, Tenant shall cause all portions of such
Premises that are visible from the Common Areas on such floors to be arranged,
furnished, and lighted in a manner in which such Premises appears at all times
to be occupied for the Permitted Use.
Notwithstanding anything to the contrary contained in this Lease, during the
Term, (a) Tenant shall be entitled to the allocation of one hundred percent
(100%) of the maximum allowable chemical quantities (both in use and in storage)
permitted by MAQ Codes (defined below) for the 16th Floor Premises, (b) with
respect to any Permitted Use of the Premises located on the 17th, 18th, or 19th
floors of Building that is subject to regulation by MAQ Codes, the maximum
allowable chemical quantities (both in use and in storage) permitted by MAQ
Codes shall be allocated based on the proportion that the rentable square
footage of the Premises located on the applicable floor bears to the total
rentable square footage of such floor, and (c) Landlord shall not permit the use
of the 16th floor of the Building or any portion thereof (excluding the 16th
Floor Premises) for the use or storage of chemicals the quantities of which are
regulated by the MAQ Codes. As used in this paragraph, “MAQ Codes” shall mean
780 CMR – Massachusetts State Building Code 9th Edition, 527 CMR – Massachusetts
Comprehensive Fire Safety Code, and NEPA 45 – Standard on Fire Protection for
Laboratories Using Chemicals, 2011 Edition.
6.
Letter of Credit.

Concurrently with Tenant’s execution and delivery of this Lease, Tenant shall
deliver to Landlord a clean, irrevocable letter of credit in the amount set
forth in Section 1, which shall comply with, which may be drawn by Landlord in
accordance with, and which shall be subject to reduction in accordance with, the
provisions of Exhibit G attached hereto (such letter of credit, together with
any renewal or replacement thereof in accordance herewith, being referred to
herein as the “Letter of Credit”).
7.
Building Services.

7.01    Building Services.  Landlord shall furnish Tenant with the following
services: (a) water for use in the Base Building restrooms; (b) customary heat
and air conditioning in season during Building Service Hours; (c) standard
janitorial service for the office portions of the Premises on Business Days (it
being acknowledged and agreed that Tenant shall be solely responsible for all
cleaning with respect to the Lab Space as provided in Section 9.01);
(d) elevator service; (e) electricity in accordance with the terms and
conditions in Section 7.02; (f) access to the Building for Tenant and its
employees 24 hours per day/7 days per week, subject to the terms of this Lease
and such protective services or monitoring systems, if any, as Landlord may from
time to time impose, including, without limitation, sign-in procedures and/or
presentation of identification cards; and (g) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.  In
addition, Tenant shall have the right to receive HVAC service during hours other
than Building Service Hours by paying Landlord’s then standard charge for
additional HVAC service and providing such prior notice as is reasonably
specified by Landlord.  As of the Effective


[***]Confidential treatment has been requested
8

--------------------------------------------------------------------------------





Date, Landlord’s standard charge for additional HVAC service is $64.00 per hour
during warm weather months (generally commencing as of June 1st) and $47.00 per
hour during cold weather months (generally commencing as of October 1st ). If
Tenant is permitted to connect any supplemental HVAC units to the Building’s
condenser water loop or chilled water line, such permission shall be conditioned
upon Landlord having adequate excess capacity from time to time and such
connection and use shall be subject to Landlord’s reasonable approval and
reasonable restrictions imposed by Landlord, and Landlord shall have the right
to charge Tenant a connection fee and/or a monthly usage fee, as reasonably
determined by Landlord. Notwithstanding anything to the contrary, Landlord
agrees that, throughout the Term of this Lease, 20 tons of condenser water will
be available for the 16th Floor Premises and 5 tons of condenser water will be
available for the 17th Floor Premises, provided that Tenant will be responsible,
at Tenant’s sole cost and expense, for the installation, operation and
maintenance of any condenser water pump(s) to the extent Tenant determines such
pump(s) are necessary to maintain flow requirements. If, at Tenant’s request,
Landlord, or an affiliated or third party service provider, provides any
services that are not Landlord’s express obligation under this Lease, including,
without limitation, any repairs which are Tenant’s responsibility pursuant to
Section 9 below, Tenant shall pay to the applicable service provider the cost of
such services plus a reasonable administrative charge.
7.02    Tenant Electricity.  As part of the Initial Tenant Work, Landlord shall
deliver the Premises separately metered for electricity; provided, however, that
if separate metering is not allowed by the utility company, then Landlord
instead shall install sub-meters or check meter for the Premises. Without the
consent of Landlord, Tenant’s use of electrical service shall not exceed the
Building’s standard capacity, as reasonably determined by Landlord, based upon
the Building standard electrical design load. To the extent the Premises are
separately metered, Tenant shall timely pay the separate charges for such
electricity service directly to the applicable utility company. With respect to
the electricity charges hereunder that are not separately metered, Tenant shall
make estimated monthly payments for such electricity charges hereunder, in
advance on the first day of each month or partial month of the Term, based on
amounts estimated by Landlord from time to time for such electricity charges,
subject to periodic reconciliations based on actual meter readings and utility
rates for the space and period in question. 
7.03    Interruption of Services. Any interruption, diminishment or termination
of services to the Premises (a “Service Failure”) due to the application of
Laws, the failure of any equipment, the performance of maintenance, repairs,
improvements or alterations, utility interruptions or the occurrence of an event
of Force Majeure (as defined in Section 21.06) or any other cause shall not give
rise to an abatement of Rent or relieve Tenant from the obligation to fulfill
any covenant or agreement, except as provided in this Section 7.03. If the
Premises, or any portion thereof, are made untenantable as a result of a Service
Failure not caused by Tenant, and such Service Failure continues for a period in
excess of five (5) consecutive Business Days after written notice thereof to
Landlord, then Tenant shall be entitled to receive an abatement of Rent payable
hereunder during the period commencing on the day following such five (5)
Business-Day period and ending on the day the services have been restored.  If
the entire Premises has not been rendered untenantable by such Service Failure,
the amount of abatement shall be equitably prorated.  Notwithstanding the
foregoing or anything to the contrary contained in this Lease, if any Service
Failure not caused by Tenant is not cured within one hundred eighty (180) days
following the date the Service Failure commences, then Tenant shall have the
right, at its sole election, to terminate this Lease by giving written notice of
such termination to Landlord at any time following the end of such one hundred
eighty (180) day period until such time as the Service Failure is cured. This
Section shall not apply to any Service Failure arising from a casualty event
governed by Section 14 below. The remedies set forth in this Section 7.03 shall
be Tenant’s sole remedies for a Service Failure.
7.04    Reservations.  Without limiting the generality of the foregoing,
Landlord reserves the right from time to time to modify components of the access
procedures for the Building or other portions of the Property, to change the
number of lobby attendants, or to institute, modify, supplement, or discontinue
any


[***]Confidential treatment has been requested
9

--------------------------------------------------------------------------------





particular access control procedures or equipment for the Building, whether
during or after business hours.  Landlord does not warrant or guarantee the
effectiveness of any such system or procedures.  Tenant expressly disclaims any
such warranty, guarantee, or undertaking by Landlord with respect thereto and
acknowledges that access control procedures from time to time in effect are
solely for the convenience of tenants generally and are not intended to secure
the Premises or to guarantee the physical safety of any persons in or about the
Premises or the Property.  Tenant shall be responsible for securing the
Premises, including without limitation by Tenant’s installation of access card
readers or other security equipment for the Premises in accordance with
Exhibit C and/or Section 8 and by restricting or monitoring access into and from
the Premises by its employees or other invitees.  At the time that any Tenant
employee (or other person acting under or through Tenant) who has been issued a
Building access card is terminated or otherwise ceases to work at the Premises,
Tenant shall inactivate the Building access card for such person and, notify the
Building’s property manager that such person should be removed from the active
list for Building access cards.
8.
Alterations

8.01    Alterations.  Tenant shall not make alterations, repairs, additions or
improvements or install any Cable (collectively referred to as “Alterations”,
which shall not include any alterations, repairs, additions, or improvements
made as a part of the Shell Condition Work or the Initial Tenant Work) in the
Premises, without first obtaining the written consent of Landlord in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed. “Cable” shall mean and refer to any electronic, fiber, phone and data
cabling and related equipment that is installed by or for the exclusive benefit
of Tenant or any party acting under or through Tenant.  Prior to starting work
on any Alterations, Tenant shall furnish Landlord with plans and specifications
(which shall be in CAD format if requested by Landlord); names of contractors
reasonably acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building and vertical Cable, as may be
described more fully below); required permits and approvals; evidence of
contractor’s and subcontractor’s insurance in amounts reasonably required by
Landlord and naming as additional insureds the Landlord, the managing agent for
the Building, and such other Additional Insured Parties (as defined in
Section 13) as Landlord may designate for such purposes; and any security for
performance in amounts reasonably required by Landlord.  Landlord may designate
specific contractors with respect to oversight, installation, repair, connection
to, and removal of vertical Cable.  All Cable shall be clearly marked with
adhesive plastic labels (or plastic tags attached to such Cable with wire) to
show Tenant’s name, suite number, and the purpose of such Cable (i) every 6 feet
outside the Premises (specifically including, but not limited to, the electrical
room risers and any Common Areas), and (ii) at the termination point(s) of such
Cable.  Changes to the plans and specifications must also be submitted to
Landlord for its approval.  Alterations shall be constructed in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord,
and Tenant shall ensure that no Alteration impairs any Building system or
Landlord’s ability to perform its obligations hereunder. Tenant shall reimburse
Landlord for any third-party expenses incurred by Landlord in connection with
the review, inspection, and coordination of Tenant’s plans for Alterations and
Tenant’s performance thereof and pay to Landlord or its managing agent a fee for
Landlord’s administrative oversight and coordination of any Alterations equal to
2.0% of the hard costs of the Alterations. Upon completion, Tenant shall furnish
“as-built” plans (in CAD format, if requested by Landlord) for Alterations,
customary AIA completion affidavits, full and final waivers of lien, any
applicable certificate of occupancy for the space affected by such Alterations,
and any other items required under the Building’s construction rules and
regulations for closing out the particular work in question.  Landlord’s
approval of an Alteration shall not be deemed to be a representation by Landlord
that the Alteration complies with Law or will not adversely affect any Building
system.  If any Alteration requires any change to the Base Building, any
Building system, or any Common Area, then such changes shall be made at Tenant’s
sole cost and expense and performed, at Landlord’s election, either by Tenant’s
contractor or a contractor engaged by Landlord.  Notwithstanding the foregoing,
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Cosmetic


[***]Confidential treatment has been requested
10

--------------------------------------------------------------------------------





Alteration”):  (a) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (b) is not visible from the exterior
of the Premises or Building; (c) will not affect the Base Building (defined in
Section 5); and (d) does not require work to be performed inside the walls or
above the ceiling of the Premises.  Cosmetic Alterations shall be subject to all
the other provisions of this Section 8.03, to the extent applicable thereto. 
Notwithstanding anything to the contrary contained in this Lease, the provisions
of this Section 8.01, including, without limitation, the administrative fee set
forth herein, shall not apply to any alterations, additions, or improvements
performed as a part of the Shell Condition Work or the Initial Tenant Work. 
8.02    Liens.  Tenant shall not cause or permit any mechanics’ or other liens
to be placed upon the Property, the Premises, or Tenant’s leasehold interest
hereunder in connection with any work or service done by or for the benefit of
Tenant, its subtenants, or any other party acting under or through Tenant
(excluding the Initial Tenant Work to be undertaken by the Landlord).  Except in
the event of an emergency, Tenant shall give Landlord notice at least five (5)
Business Days prior to the commencement of any work in the Premises to afford
Landlord the opportunity, where applicable, to post and record notices of
non-responsibility.  Tenant, within ten (10) Business Days after notice from
Landlord, shall fully discharge any such lien by settlement, by bonding or by
insuring over the lien in the manner prescribed by the applicable lien Law.  If
Tenant fails to timely discharge such lien within such period, in addition to
any other remedies available to Landlord as a result of such failure, Landlord,
at its option, may bond, insure over or otherwise discharge the lien.  Tenant
shall reimburse Landlord for any amount paid by Landlord to discharge such lien,
including, without limitation, reasonable attorneys’ fees.  Landlord shall have
the right to require Tenant to post a performance or payment bond in connection
with any work or service done or purportedly done by or for the benefit of
Tenant.  Tenant acknowledges and agrees that all such work or service is being
performed for the sole benefit of Tenant and not for the benefit of Landlord.
8.03    Leasehold Improvements.  All Leasehold Improvements shall, except as
expressly provided in this Lease, remain upon the Premises at the end of the
Term without compensation to Tenant.  “Leasehold Improvements” shall mean and
include all Initial Tenant Work and other leasehold improvements from time to
time existing in or to the Premises, including without limitation any such
leasehold improvements (if any) that exist as of the Term Commencement Date
under this Lease or that are made by or for the benefit of Tenant (or any party
acting under or through Tenant) before the Term Commencement Date or thereafter
from time to time during the Term.  Landlord, by written notice to Tenant at the
time of Landlord’s approval of the plans therefor, may require Tenant, at
Tenant’s expense, to remove at the end of the Term any Leasehold Improvements
that, in Landlord’s reasonable judgment, are of a nature that would require
removal and repair costs that are materially in excess of the removal and repair
costs associated with standard office improvements (“Required Removables”). 
Required Removables may include, without limitation, laboratory fixtures,
laboratory equipment and specialized improvements for laboratory uses, raised
floors, private baths and showers, vaults, rolling file systems, slab
penetrations, structural alterations and modifications and any Cable installed
by or on behalf of Tenant; provided, however, that, notwithstanding anything to
the contrary contained in this Lease, but subject to Section 5 of Exhibit F
attached hereto, Required Removables shall not include the Dedicated Venting
System, the Back-Up Power and Supplemental System (as defined below), typical
intercommunicating internal stairways or staircases or any standard core
restroom facilities, the same shall not be required to be removed by Tenant at
the end of the Term, and Landlord shall indicate in writing at the time of
Landlord’s approval of the Construction Documents whether or not such
improvements are required to be removed by Tenant at the end of the Term. The
Required Removables shall be removed by Tenant before the expiration or earlier
termination of this Lease in accordance with Section 20.
8.04    Signage. No signs, advertisements or notices shall be painted or affixed
to windows, doors or other parts of the Building, except those of such color,
size, style and in such places as are first approved in writing by Landlord.  On
or before the Substantial Completion Date, Landlord shall provide and install


[***]Confidential treatment has been requested
11

--------------------------------------------------------------------------------





a stainless steel plaque with Tenant’s logo as shown on Exhibit I attached
hereto to be installed near the high-rise elevator bank in the location shown on
Exhibit I attached hereto (“Tenant’s Elevator Bank Signage”). For any portion of
the Premises on a floor that is not entirely leased by Tenant, elevator lobby
signage identifying Tenant using Building standard graphics shall be installed
by Landlord at its expense, provided that any changes to a Tenant’s initial
elevator lobby signage shall be made by Landlord at Tenant’s expense.  All
tenant identification and suite numbers at the entrance to the Premises on any
floor that is not entirely leased by Tenant shall be subject to Landlord’s prior
written approval in Landlord’s reasonable discretion, and shall be installed by
Landlord, at Tenant’s cost and expense, using the standard graphics for the
Building. Notwithstanding anything herein to the contrary (a) for any portion of
the Premises that constitutes an entire floor of the Building, Tenant, at
Tenant’s sole cost, may install interior signage on such floor which is not
visible from the exterior of the Premises without Landlord’s prior written
consent, and (b) Landlord hereby approves the design and style of Tenant’s logo
as shown on Exhibit I-1 attached hereto, for use as a part of Tenant’s signage.
9.
Repairs and Maintenance.

9.01    Tenant Obligations.  Tenant, at its sole cost and expense, shall perform
all maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and keep the Premises in good condition and
repair, reasonable wear and tear, damage by casualty or the acts of Landlord,
and matters for which Landlord is responsible under this Lease, excepted.
Tenant’s repair and maintenance obligations include, without limitation, repairs
to: (a) floor covering; (b) interior partitions; (c) doors; (d) the interior
side of demising walls; (e) Alterations (described in Section 8);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving the Premises or any portion
thereof, whether such items are installed by Tenant or are currently existing in
the Premises; and (g) any Cable.  Tenant shall maintain in effect throughout the
Term maintenance contracts for any such supplemental air conditioning units or
other specialty equipment exclusively serving the Premises and, from time to
time upon Landlord’s request, provide Landlord with a copy of such maintenance
contract and reasonable evidence of its service record.  All repairs and other
work performed by Tenant or its contractors, including that involving Cable,
shall be subject to the terms of Section 8.01 above.  If Tenant fails to make
any repairs to the Premises required hereunder of Tenant for more than thirty
(30) days after notice from Landlord (although notice shall not be required in
an emergency), and if such repairs cannot be completed in such thirty (30) day
period, if Tenant fails to commence such repairs within such thirty (30) day
period and thereafter fails to diligently pursue such repairs until completion,
Landlord may make the repairs, and, within thirty (30) days after Tenant’s
receipt of Landlord’s written demand therefor, Tenant shall pay to Landlord the
reasonable cost of the repairs.
Landlord shall have no obligation to provide any cleaning, janitorial or refuse
or waste removal services in or to the laboratory space to be located in the
16th Floor Premises (the “Lab Space”), which Lab Space is presently shown on the
fit plan attached as part of Schedule C-2 hereto (the “Fit Plan”). Landlord and
Tenant agree to amend this Lease to reflect the final, as-built Lab Space.
Tenant shall be responsible, at its sole cost and expense, for providing
cleaning and janitorial services to such Lab Space in a neat and first-class
manner consistent with the cleaning standards generally prevailing in comparable
buildings in the Greater Boston area for laboratory and office space or as
otherwise reasonably established by Landlord in writing from time to time, using
an insured contractor or contractors selected by Tenant and approved in writing
by Landlord. Tenant shall also be responsible to arrange for, at Tenant’s sole
cost and expense, any waste (including biomedical, hazardous and laboratory
waste) and refuse removal services for Tenant’s operations at the Premises. All
such waste (including biomedical, hazardous and laboratory waste) and refuse
removal shall be performed in compliance with applicable Environmental, Health
and Safety Laws using licensed laboratory waste disposal companies. All waste
(including biomedical, hazardous and laboratory waste) and refuse shall be
stored in the Premises and shall be removed as required by applicable
Environmental, Health and Safety Laws. Tenant shall also cause all extermination
of vermin in the


[***]Confidential treatment has been requested
12

--------------------------------------------------------------------------------





Premises to be performed by companies reasonably approved by Landlord in writing
and shall contract and utilize pest extermination services for the Premises as
reasonably necessary or as requested by Landlord. Landlord agrees that its
approval of any contractors or companies under this paragraph shall not be
unreasonably withheld, conditioned, or delayed; provided, however, that Landlord
shall have the right to require any contractor or subcontractor performing work
at the Premises or the Building, including without limitation, any contractor
providing cleaning and janitorial services for the Lab Space, to employ union
labor and any construction manager used by Tenant in connection with work at the
Premises or the Building to be a union-associated construction manager.
9.02    Landlord Obligations.  Landlord shall keep and maintain in good repair
and working order, perform maintenance upon, and replace, as and when necessary
(a) the structural elements of the Building; (b) the mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Building in
general; (c) the Common Areas; (d) the roof and roof membrane of the Building;
(e) the exterior windows of the Building; and (f) the elevators serving the
Building.  Subject to reasonable wear and tear, Landlord shall from time to time
make repairs for which Landlord is responsible hereunder.
10.
Entry by Landlord.

Landlord may enter the Premises to inspect, show to current lenders, prospective
lenders or purchasers of the Building, and prospective tenants of the Premises
or any portion thereof, or clean the Premises or to perform or facilitate the
performance of repairs, alterations or additions to the Premises or any portion
of the Building.  Except in emergencies or to provide Building services,
Landlord shall provide Tenant with reasonable (but not less than forty-eight
(48) hours) prior verbal notice of entry.  In connection with any such entry for
non-emergency work performed during Building Service Hours, Landlord shall use
reasonable efforts, consistent with the operation of a first-class high rise
building, not to unreasonably interfere with Tenant’s use of the Premises. 
Except in the case of emergencies, Tenant shall have the right to accompany
Landlord and/or its agents, representatives, or contractors during any entry
onto the Premises by Landlord or its agents, representatives, or contractors. In
addition, in connection with any entry to show the Premises to prospective
tenants, Landlord shall comply with any reasonable privacy and security
protocols established by Tenant for the Lab Space to ensure the confidentiality
of any proprietary information. If reasonably necessary, Landlord may
temporarily close all or a portion of the Common Areas of the Building to
perform repairs, alterations and additions, and portions of the Premises in
order to perform any maintenance or repairs pursuant to Section 9 of this Lease;
provided, that, except in emergencies, any such work that would unreasonably
prevent the use of or access to such portions of the Premises during Building
Service Hours will be performed on weekends or after Building Service Hours. 
Any such entry by Landlord in accordance with the terms of this Section 10 shall
not constitute a constructive eviction or entitle Tenant to an abatement or
reduction of Rent.
11.
Assignment and Subletting.

11.01    Transfers.  Except in connection with a Permitted Transfer (defined in
Section 11.04), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use all or any portion of the
Premises (in each such case, collectively or individually, a “Transfer” to a
“Transferee”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed if Landlord does not
exercise its recapture rights under Section 11.02.  Without limitation, it is
agreed that Landlord’s consent shall not be considered unreasonably withheld if
the proposed Transferee (a) is a governmental entity, (b) is an occupant of the
Building, (c) whether or not an occupant of the Building, has exchanged written
bona fide proposals with Landlord regarding the leasing of space within the
Building within the preceding six (6) months, (d) is incompatible with the
character of occupancy of the Building, (e) intentionally deleted, or (f) would
subject the Premises to a use which would: (i) involve a material increase in
personnel or material increase in wear upon the


[***]Confidential treatment has been requested
13

--------------------------------------------------------------------------------





Building; (ii) violate any exclusive right granted to another tenant of the
Building; (iii) require material expense for any addition to or modification of
the Premises or the Building in order to comply with applicable Laws; or (iv)
involve a violation of the Permitted Use clauses of this Lease. Any Transfer in
violation of this Section shall, at Landlord’s option, be deemed a Default by
Tenant as described in Section 16.01, and shall be voidable by Landlord. In no
event shall any Transfer, including a Permitted Transfer, release or relieve
Tenant from any obligation under this Lease, and the Tenant originally named in
this Lease shall remain primarily liable for the performance of the tenant’s
obligations under this Lease, as amended from time to time.
11.02    Process.  Tenant shall provide Landlord with financial statements for
the proposed Transferee, a fully executed copy of the proposed assignment, or
sublease, and such other information as Landlord may reasonably request. Within
ten (10) Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of a proposed assignment of this Lease or subletting of at least the entire
portion of the Premises located on a floor, recapture the portion of the
Premises that Tenant is proposing to Transfer, and give Tenant written notice of
the same.  If Landlord fails to give Tenant such written notice within such ten
(10) Business Day period, then Landlord shall be deemed to have waived its right
to recapture the portion of the Premises that Tenant is proposing to Transfer,
but shall be deemed to have refused consent to such Transfer. If Landlord
exercises its right to recapture, this Lease shall automatically be amended (or
terminated if the entire Premises is being assigned or sublet) to delete the
applicable portion of the Premises effective on the proposed effective date of
the Transfer, although Landlord may require Tenant to execute a reasonable
amendment or other document reflecting such reduction or termination.  Tenant
shall pay to Landlord the reasonable costs and attorneys’ fees incurred by
Landlord in connection with such requested Transfer.
11.03    Excess Payments.  In the event, if any, that (i) all rent and other
cash consideration (including without limitation, any parking charges in excess
of the rates charged by Landlord to Tenant, any payment in excess of fair market
value for services rendered by Tenant to the Transferee and any payment in
excess of fair market value for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to the Transferee in connection with such
Transfer) which Tenant receives as a result of a Transfer exceeds (ii) the Rent
payable to Landlord for the portion of the Premises and Term covered by the
Transfer, then Tenant shall, at Landlord’s election, pay to Landlord an amount
equal to fifty percent (50%) of such excess, from time to time on a monthly
basis upon Tenant’s receipt of such excess; provided that in determining any
such excess, Tenant may deduct from the excess all reasonable and customary
expenses incurred by Tenant in connection with such Transfer, including, without
limitation, any remodeling or redecorating costs, improvement allowances,
reasonable legal costs, and brokerage fees) incurred by Tenant in connection
with such Transfer, except that any construction costs incurred by Tenant in
connection with such Transfer shall be deducted on a straight-line basis over
the term of the applicable Transfer.  If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord.
11.04    Permitted Transfers.  Tenant may assign this Lease to a successor to
Tenant by merger, consolidation, or the purchase of all or substantially all of
Tenant’s assets (a “Successor”), or assign this Lease or sublet all or a portion
of the Premises to an Affiliate (defined below), without the consent of
Landlord, and the provisions of Sections 11.01, 11.02, and 11.03 above shall not
apply to such assignment of subletting, provided that all of the following
conditions are satisfied (a “Permitted Transfer”):  (a) Tenant must not be in
Default, (b) Tenant shall give written notice to Landlord at least ten (10) days
prior to the effective date of the Permitted Transfer, if permissible, or
otherwise as soon as is reasonably practicable following the Transfer, and (c)
any transferee pursuant to a merger, consolidation or the purchase of all or


[***]Confidential treatment has been requested
14

--------------------------------------------------------------------------------





substantially all of Tenant’s assets shall have a tangible net worth at least
equal to that of Tenant as of the date of such transfer. Tenant’s notice to
Landlord shall include information and documentation evidencing that the
Transfers qualifies as a Permitted Transfer hereunder and that each of the above
conditions has been satisfied.  As used herein, “Affiliate” shall mean an entity
controlled by, controlling or under common control with Tenant that is not a
Successor.  In the event that, at any time after a Permitted Transfer, the
Affiliate to which the Permitted Transfer is made ceases to qualify as an
Affiliate of the original Tenant, such event shall be deemed a Transfer that is
subject to the provisions of Sections 11.01, 11.02, and 11.03 above. In no event
shall any Permitted Transfer to an Affiliate or a Successor (to the extent
Tenant remains in existence) release or relieve Tenant from any obligation under
this Lease, and in such event Tenant shall remain primarily liable for the
performance of the tenant’s obligations under this Lease, as amended from time
to time.
11.05    Prohibited Matters.  Without limiting Landlord’s right to withhold its
consent to any transfer by Tenant, and regardless of whether Landlord shall have
consented to any such transfer, neither Tenant nor any other person having an
interest in the possession, use or occupancy of the Premises or any part thereof
shall enter into any lease, sublease, license, concession, assignment or other
transfer or agreement for possession, use or occupancy of all or any portion of
the Premises which provides for rent or other payment for such use, occupancy or
utilization based, in whole or in part, on the net income or profits derived by
any person or entity from the space so leased, used or occupied, and any such
purported lease, sublease, license, concession, assignment or other transfer or
agreement shall be absolutely void and ineffective as a conveyance of any right
or interest in the possession, use or occupancy of all or any part of the
Premises.
11.06    Permitted Business Occupants. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have the right, without the consent of
Landlord, to designate portions of the Premises, not to exceed ten percent (10%)
of the Premises in the aggregate and which portion(s) shall not be separately
demised, for temporary use by third parties who provide services in support of
Tenant’s operations for the Permitted Use, including without limitation,
Tenant’s consultants, auditors, and caterers (“Permitted Business Occupants”)
without being subject to this Section 11; provided, that (a) in no event shall
the use of any portion of the Premises by any such Permitted Business Occupant
create or be deemed to create any right, title or interest of such Permitted
Business Occupant in any portion of the Premises or this Lease, (b) such use or
occupancy shall terminate automatically upon the termination of this Lease, (c)
no demising walls shall be erected (or shall otherwise be required by applicable
Law) in the Premises separating the space used by a Permitted Business Occupant
from the remainder of the Premises, provided, however, Tenant may install
cubicles for the Permitted Business Occupants and for Tenant’s employees, (d)
there shall be no separate identification of any Permitted Business Occupant in
the elevator lobby or any entrance to the Premises, and (e) such Permitted
Business Occupants shall carry such insurance as Landlord may reasonably
require. Upon the written request of Landlord, Tenant shall notify Landlord in
writing of all Permitted Business Occupants (if any) occupying the Premises. 
12.
Notices.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by express mail or
by overnight or same day courier service at the party’s respective Notice
Address(es) set forth in Section 1; provided, however, notices sent by Landlord
regarding general Building operational matters may be posted in the Building
mailroom or the general Building newsletter or sent via e-mail to the e-mail
address provided by Tenant to Landlord for such purpose.  In addition, if the
Building is closed (whether due to emergency, governmental order or any other
reason), then any notice address at the Building shall not be deemed a required
notice address during such closure, and, unless Tenant has provided an
alternative valid notice address to Landlord for use during such closure, any
notices sent during such closure may be sent via e-mail or in any other
practical manner reasonably


[***]Confidential treatment has been requested
15

--------------------------------------------------------------------------------





designed to ensure receipt by the intended recipient.  Each notice shall be
deemed to have been given or received on the earlier to occur of actual delivery
or the date on which delivery is refused, or, if Tenant has vacated the Premises
or any other Notice Address of Tenant without providing a new Notice Address,
three (3) Business Days after notice is deposited in the U.S. mail or with a
courier service in the manner described above.  Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.
13.
Indemnity and Insurance.

13.01    Indemnification.  Subject to Sections 13.04 and 17.04 of this Lease,
except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), and to the maximum extent
permitted under applicable Law, Tenant shall indemnify, defend and hold Landlord
and Landlord Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (collectively referred to as “Losses”), which may be imposed upon, incurred
by or asserted against Landlord or any of the Landlord Related Parties by any
third party arising out of or in connection with any damage or injury occurring
in the Premises or to the extent arising out of or in connection with any
negligence or willful misconduct of Tenant, its trustees, managers, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(the “Tenant Related Parties”) or any of Tenant’s transferees, contractors or
licensees, which indemnification hereunder, for the avoidance of doubt, shall
also include such Losses by reason of any failure of Tenant to keep, observe or
perform any of its obligations under Sections 5 or 6 of Exhibit F, or by reason
of any damage to any property (including but not limited to property of any
Landlord Related Party) or any injury (including but not limited to death) to
any person occurring in, on, or about the Building, to the extent that such
injury or damage shall arise from the operation, maintenance, testing, refueling
or cleaning of the Back-Up Power And Supplemental Components. Notwithstanding
anything to the contrary, Tenant’s indemnification obligations under this Lease
shall not apply to any Losses arising prior to the Term Commencement Date,
except to the extent caused by Tenant or any employees, agents, contractors or
vendors on behalf of Tenant and not Landlord. To the maximum extent permitted
under applicable Law, but subject to Sections 13.04 and 17.04 of this Lease, and
except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties, Tenant hereby waives all claims against and
releases Landlord and its trustees, managers, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagees (defined in
Section 20) and agents (the “Landlord Related Parties”) from all claims for any
damage to property or business loss in any manner related to (a) Force Majeure,
(b) acts of third parties (which are not Landlord-Related Parties or parties
acting by or through Landlord), (c) the bursting or leaking of any tank, water
closet, drain or other pipe, or (d) the inadequacy or failure of any security or
protective services, personnel or equipment.
Subject to Sections 13.04 and 17.04 of this Lease, except to the extent caused
by the negligence or willful misconduct of Tenant or any Tenant Related Parties,
and to the maximum extent permitted under applicable Law, Landlord shall, during
the Term, indemnify, defend and hold Tenant and Tenant Related Parties harmless
against and from all Losses which may be imposed upon, incurred by or asserted
against Tenant or any of the Tenant Related Parties by any third party arising
out of or in connection with any damage or injury occurring in the Common Areas
to the extent caused by the negligence or willful misconduct of Landlord or any
Landlord Related Parties. To the maximum extent permitted under applicable Law,
but subject to Sections 13.04 and 17.04 of this Lease, and except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties, Landlord hereby waives all claims against and releases Tenant and its
trustees, managers, members, principals, beneficiaries, partners, officers,
directors, employees, Mortgagees (defined in Section 20) and agents (the “Tenant
Related Parties”) from all claims for any damage to property located in areas of
the Building outside of the Premises or business loss in any manner related to
(a) Force Majeure, or (b) acts of third parties (which are not Tenant-Related
Parties or parties acting by or through Tenant).


[***]Confidential treatment has been requested
16

--------------------------------------------------------------------------------





13.02    Tenant’s Insurance.  Tenant shall maintain the following coverages in
the following amounts throughout the Term (and during any other periods before
or after the Term during which Tenant or any Tenant Related Party enters into or
occupies all or any portion of the Premises):
(a)    Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with limits of $1,000,000 each occurrence and $2,000,000
annual aggregate and excess/umbrella limit of $5,000,000.00.
(b)    Property insurance covering (i) Tenant’s Property (as defined below), and
(ii) any Leasehold Improvements in the Premises, whether installed by or for the
benefit of Tenant under this Lease (“Tenant-Insured Improvements”). Such
insurance shall be written on an “all risks” basis for physical loss or damage,
for the full replacement cost value (subject to reasonable deductible amounts)
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance, and shall include
coverage for damage or other loss caused by fire or other peril, including
vandalism and malicious mischief, theft, water damage, including sprinkler
leakage, bursting or stoppage of pipes, and explosion, and providing business
interruption coverage for a period of one year.
(c)    Worker’s Compensation and Employer’s Liability or other similar insurance
to the extent required by Law.
The limits of insurance required to be carried by Tenant shall not limit
Tenant’s liability.  Such insurance shall (i) be issued by an insurance company
that has an A.M. Best rating of not less than A-VIII; and (ii) be in form and
content reasonably acceptable to Landlord. In the event that Tenant receives any
notice of cancellation or material changes to the insurance policies required
under this Lease, Tenant shall notify Landlord of the same within five (5) days
after Tenant’s receipt of such notice.  Tenant’s Commercial General Liability
Insurance shall (a) name Landlord, Landlord’s managing agent, and any other
party designated by Landlord, written notice of which is provided to Tenant
(“Additional Insured Parties”) as additional insureds; and (b) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and non-contributing with Tenant’s insurance.  Tenant shall
deliver to Landlord, on or before the Term Commencement Date and at least
fifteen (15) days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 28”
(Evidence of Commercial Property Insurance) and “ACORD 25-S” (Certificate of
Liability Insurance) or the equivalent.  Attached to the ACORD 25-S (or
equivalent) there shall be a blanket Additional Insured endorsement or a
specific endorsement naming the Additional Insured Parties as additional
insureds which shall be binding on Tenant’s insurance company. Notwithstanding
the foregoing, if the foregoing requirement that the insurance company provide
prior notice to Landlord of cancellation or material change of the applicable
policy cannot reasonably be obtained based on then-prevailing insurance industry
practices, Tenant shall so advise Landlord of such unavailability and shall
instead provide Landlord with notice of any such cancellation or material change
as provided above.  The insurance coverages set forth in (a) and (b) of this
Section 13.02 shall also include coverage for the obligations of the Tenant
related to the use of the Dedicated Venting System and the Back-Up Power And
Supplemental Components referenced in Exhibit F attached to this Lease.
Tenant shall maintain such increased amounts of the insurance required to be
carried by Tenant under this Section 13.02, and such other types and amounts of
insurance covering the Premises and Tenant’s operations therein, as may be
reasonably requested by Landlord, but not in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.
13.03    Tenant’s Property.  All furnishings, fixtures, equipment, and other
personal property and effects of Tenant and of all persons claiming through
Tenant which from time to time may be on the


[***]Confidential treatment has been requested
17

--------------------------------------------------------------------------------





Premises or elsewhere in the Building (collectively, “Tenant’s Property”) shall
be at the sole risk of Tenant to the maximum extent permitted by law and shall
be kept insured by Tenant throughout the Term (and during any other periods
before or after the Term during which Tenant or any Tenant Related Party enters
into or occupies all or any portion of the Premises) at Tenant’s expense in
accordance with Section 13.02.  Tenant’s Property expressly includes all
business fixtures and equipment, including without limitation any security or
access control systems installed by Tenant for the Premises, filing cabinets and
racks, removable cubicles and partitions, kitchen equipment, computers and
related equipment, raised flooring, supplemental cooling equipment, audiovisual
and telecommunications equipment, non-building standard signage, and other
tenant equipment installations, in each case including related conduits,
cabling, and brackets or mounting components therefor and any connectors to base
building systems and in each case whether installed or affixed in or about the
Premises, in building core areas, or elsewhere in the Building. Tenant’s
Property shall not include items installed in, to, or at the Premises as a part
of the Initial Tenant Work.
13.04    Waiver of Subrogation. Each party waives, and shall cause its insurance
carrier to waive, any right of recovery against the other for any loss of or
damage to property which loss or damage is (or, if the insurance required
hereunder had been carried, would have been) covered by insurance. For purposes
of this Section 13.04, any deductible or self-insured retention with respect to
a party’s insurance shall be deemed covered by, and recoverable by such party
under, valid and collectable policies of insurance.
13.05    Landlord’s Insurance. Landlord shall maintain all-risk property
insurance, insuring the full replacement cost of the Premises (excluding
Tenant-Insured Improvements), the Building, and the Property, including the
Common Areas. Landlord shall also carry, during the Term, Commercial General
Liability Insurance with respect to the Common Areas, with contractual liability
insurance, in a combined single limit of not less than $2,000,000 per occurrence
for bodily injury, personal injury and property damage naming Tenant as an
additional insured to the extent Landlord indemnifies Tenant under Section 13.01
of this Lease.
14.
Casualty Damage.

14.01    Casualty.  If all or any portion of the Premises becomes untenantable
or inaccessible by fire or other casualty to the Premises or the Common Areas
(collectively a “Casualty”), Landlord, with reasonable promptness, but in no
event later than ninety (90) days following the date of such Casualty, shall
cause a general contractor selected by Landlord to provide Landlord with a
written estimate of the amount of time required, using standard working methods,
to substantially complete the repair and restoration of the Premises and any
Common Areas necessary to provide access to the Premises (“Completion
Estimate”).  Landlord shall promptly forward a copy of the Completion Estimate
to Tenant.  If the Completion Estimate indicates that the Premises and any
Common Areas necessary to provide access to the Premises cannot be made
tenantable and the Premises and such Common Areas restored to the condition
immediately prior to the Casualty within one hundred eighty (180) days from the
date of the Casualty, then either party shall have the right to terminate this
Lease upon written notice to the other within thirty (30) days after Tenant’s
receipt of the Completion Estimate. Tenant, however, shall not have the right to
terminate this Lease under the immediately preceding sentence if the Casualty
was caused by the willful misconduct of Tenant or any Tenant Related Parties. In
addition, (a) either party, by notice to the other party within ninety (90) days
after the date of the Casualty, shall have the right to terminate this Lease if
the Premises have been materially damaged and less than two (2) years of the
Term remain after the date of the Casualty, (b) Landlord, by written notice to
Tenant within ninety (90) days after the date of the Casualty, shall have the
right to terminate this Lease if (1) any Mortgagee requires that the insurance
proceeds be applied to the payment of the mortgage debt; or (2) a material
uninsured loss to the Building or Premises occurs; provided, however, that
Landlord may only exercise its right to termination this Lease under this clause
(b) if it terminates the leases of all other tenants of the Building similarly
affected by such


[***]Confidential treatment has been requested
18

--------------------------------------------------------------------------------





Casualty, and (c) Tenant shall have the right to terminate this Lease if the
Premises or any Common Areas necessary to provide access to the Premises are not
restored within two hundred ten (210) days from the date of the Casualty
(subject to extension due to any events of Force Majeure for a period not to
exceed thirty (30) days), upon thirty (30) days’ prior written notice to
Landlord, provided that if such restoration is completed on or before the
expiration of such thirty (30) day period, then such termination shall be deemed
null and void and this Lease shall continue in full force and effect. If this
Lease is terminated by either party on account of any Casualty as provided in
this Section 14, then Tenant shall pay to Landlord (by assignment or otherwise)
the insurance proceeds paid or payable to Tenant under the policy(ies) referred
to in Section 13.02(b) on account of the damage to or loss of the Leasehold
Improvements in the Premises; however, from any such proceeds actually received
by Tenant, Tenant shall be entitled to retain any amount up to the depreciated
amount of the Excess Tenant Work Costs after deduction of the Allowance.
14.02    Restoration.  If this Lease is not terminated, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and Common
Areas, subject to the following provisions.  Such restoration shall be to
substantially the same condition that existed prior to the Casualty, except for
modifications required by Law or any other modifications to the Common Areas
deemed desirable by Landlord. Upon notice from Landlord, Tenant shall assign or
endorse over to Landlord (or to any party designated by Landlord) all property
insurance proceeds payable to Tenant under Tenant’s insurance with respect to
any Leasehold Improvements. Such insurance proceeds shall be paid to Landlord in
accordance with the procedures set forth in Exhibit C attached hereto. In no
event shall Landlord be required to spend more for the restoration of the
Premises and Common Areas than the proceeds received by Landlord.  Landlord
shall not be liable for any inconvenience to Tenant, or injury to Tenant’s
business resulting in any way from the Casualty or the repair thereof.  During
any period of time that all or a material portion of the Premises is rendered
untenantable as a result of a Casualty, the Rent shall abate for the portion of
the Premises that is untenantable and not used by Tenant.
15.
Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building;
provided, however, that Landlord may not terminate this Lease as aforesaid
unless it terminates the leases of all other tenants of the Building similarly
affected by such Taking. Tenant shall have the right to terminate this Lease if
there is a Taking of any portion of the Building or Property which would have a
material adverse effect, as reasonably determined by Tenant, on Tenant’s rights
to occupy the Premises pursuant to the terms of the Lease. The terminating party
shall provide written notice of termination to the other party within forty five
(45) days after it first receives notice of the Taking.  The termination shall
be effective as of the effective date of any order granting possession to, or
vesting legal title in, the condemning authority.  If this Lease is not
terminated, Base Rent and Tenant’s Proportionate Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord.  The right to receive compensation or proceeds are expressly waived by
Tenant, provided, however, Tenant may file a separate claim for Tenant’s
Property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the amount of Landlord’s award.  If only a part of the
Premises is subject to a Taking and this Lease is not terminated, Landlord, with
reasonable diligence, will restore the remaining portion of the Premises as
nearly as practicable to the condition immediately prior to the Taking.


[***]Confidential treatment has been requested
19

--------------------------------------------------------------------------------





16.
Events of Default.

16.01    Default.  In addition to any other Default specifically described in
this Lease, each of the following occurrences shall be a “Default”: (a) Tenant’s
failure to pay any portion of Rent when due, if the failure continues for seven
(7) Business Days after written notice to Tenant (“Monetary Default”);
(b) Tenant’s failure (other than a Monetary Default) to comply with any term,
provision, condition or covenant of this Lease, if the failure is not cured
within thirty (30) days after written notice to Tenant provided, however, if
Tenant’s failure to comply cannot reasonably be cured within such thirty (30)
-day period, Tenant shall be allowed additional time as is reasonably necessary
to cure the failure so long as Tenant begins the cure within such
thirty-(30)-day period and diligently pursues the cure to completion; (c) Tenant
effects or permits a Transfer without Landlord’s required approval (where such
approval is required under this Lease) or otherwise in violation of Section 11
of this Lease; (d) Tenant or any guarantor becomes insolvent, makes a transfer
in fraud of creditors, makes an assignment for the benefit of creditors, admits
in writing its inability to pay its debts when due or forfeits or loses its
right to conduct business; (e) the leasehold estate is taken by process or
operation of Law; or (f) if a receiver, guardian, conservator, trustee in
bankruptcy or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or any part of Tenant’s or any guarantor’s
property and such appointment is not discharged within ninety (90) days
thereafter, or if a petition including, without limitation, a petition for
reorganization or arrangement is filed by Tenant or any guarantor under any
bankruptcy law or is filed against Tenant or any guarantor and, in the case of a
filing against Tenant only, the same shall not be dismissed within ninety (90)
days from the date upon which it is filed.
16.02    Remedies. Upon the occurrence of any Default, Landlord may, immediately
or at any time thereafter, elect to terminate this Lease by notice of
termination, by entry, or by any other means available under law and may recover
possession of the Premises as provided herein. Upon termination by notice, by
entry, or by any other means available under law, Landlord shall be entitled
immediately, in the case of termination by notice or entry, and otherwise in
accordance with the provisions of law to recover possession of the Premises from
Tenant and those claiming through or under the Tenant. Except as provided in
this Lease, such termination of this Lease and repossession of the Premises
shall be without prejudice to any remedies which Landlord might otherwise have
for arrears of rent or for a prior breach of the provisions of this Lease.
Tenant waives any statutory notice to quit and equitable rights in the nature of
further cure or redemption, and Tenant agrees that upon Landlord’s termination
of this Lease Landlord shall be entitled to re-entry and possession in
accordance with the terms hereof. Landlord may, without notice, store Tenant’s
personal property (and those of any person claiming under Tenant) at the expense
and risk of Tenant or, if Landlord so elects, Landlord may sell such personal
property at public auction or auctions or at private sale or sales after thirty
(30) days’ notice to Tenant and apply the net proceeds to the earliest of
installments of rent or other charges owing Landlord. Tenant agrees that a
notice by Landlord alleging any default shall, at Landlord’s option (the
exercise of such option shall be indicated by the inclusion of the words “notice
to quit” in such notice), constitute a statutory notice to quit. If Landlord
exercises its option to designate a notice of default hereunder as a statutory
notice to quit, any grace periods provided for herein shall run concurrently
with any statutory notice periods.
16.03    Reimbursement of Expenses.  In the case of termination of this Lease
pursuant to this Section 16, Tenant shall reimburse Landlord for all expenses
arising out of such termination, including without limitation, all costs
incurred in collecting amounts due from Tenant under this Lease (including
reasonable attorneys’ fees, costs of litigation and the like); all expenses
incurred by Landlord in attempting to relet the Premises or parts thereof
(including advertisements, brokerage commissions, Tenant’s allowances, costs of
preparing the Premises for other tenants, and the like); all of Landlord’s then
unamortized costs of any work allowances provided to Tenant for the Premises;
and all Landlord’s other reasonable expenditures necessitated by the
termination.  The reimbursement from Tenant shall be due and


[***]Confidential treatment has been requested
20

--------------------------------------------------------------------------------





payable immediately from time to time upon notice from Landlord that an expense
has been incurred, without regard to whether the expense was incurred before or
after the termination.
16.04    Damages.
(a)In the event of a termination of this Lease pursuant to this Section 16, in
lieu of all damages set forth in Section 16.04(b) below and beyond the date of
such demand, Landlord may elect by written notice to Tenant within six (6)
months following such termination to recover, as liquidated damages, an amount
equal to the then present value of the amount of Base Rent and Additional Rent
which would have been paid in accordance with this Lease for the remainder of
the Term and if the terms of this Lease had been fully complied with by Tenant,
minus the then present value of the aggregate fair market rent payable for the
Premises for the remainder of the Term (if less than the Base Rent and
Additional Rent payable hereunder), estimated as of the date of Landlord’s
election, and taking into account reasonable projections of vacancy and time
required to re-lease the Premises, plus (ii) the amount of Base Rent and
Additional Rent of any kind accrued and unpaid at the time of Landlord’s
election, and minus (iii) the amount of any recovery by Landlord under the
foregoing provisions of this Section 16 up to the time of payment of such
liquidated damages (but reduced by any amounts of reimbursement under Section
16.03).  For the purposes of calculating the rent which would have been paid
hereunder for the calculation described above, the last full year’s Additional
Rent under Section 4 is to be deemed constant for each year thereafter.  The
Federal Reserve discount rate (or equivalent) shall be used in calculating
present values.  Should the parties be unable to agree on a fair market rent,
the matter shall be submitted, upon the demand of either party, to the Boston,
Massachusetts office of the American Arbitration Association, with a request for
arbitration in accordance with the rules of the Association by a single
arbitrator who shall be an MAI appraiser with at least ten years’ experience as
an appraiser of major office buildings in downtown Boston.  The parties agree
that a decision of the arbitrator shall be conclusive and binding upon them.  If
and for so long as Landlord does not make the election provided for in this
Section 16.04 above, Tenant shall indemnify Landlord for the loss of rent by a
payment at the end of each month which would have been included in the Term,
representing the excess of the rent which would have been paid in accordance
with this Lease (i.e., Base Rent and Additional Rent that would have been
payable to be ascertained monthly) over the rent actually derived from the
Premises by Landlord for such month (the amount of rent deemed derived shall be
the actual amount less any portion thereof attributable to Landlord’s reletting
expenses described in Section 16.03 which have not been reimbursed by Tenant
thereunder).
(b)In the event of a termination of this Lease pursuant to this Section 16, and
in lieu of all damages set forth in Section 16.04(a) and all damages beyond the
date of such demand, Landlord may, by written notice to Tenant given within six
(6) months after termination under any of the provisions contained in Section 16
and before such full recovery, elect to recover, and Tenant shall thereupon pay,
as liquidated damages, an amount equal to (i) the aggregate of the Base Rent and
Additional Rent for the twelve-month period ending one year after the
termination date (or, if lesser, for the balance of the Term had it not been
terminated) if the terms of this Lease had been fully complied with by Tenant,
plus (ii) the amount of Base Rent and Additional Rent of any kind accrued and
unpaid at the time of termination, and minus (iii) the amount of any recovery by
Landlord under the foregoing provisions of this Section 16 up to the time of
payment of such liquidated damages (but reduced by any amounts of reimbursement
under Section 16.03). The amount under clause (i) represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual


[***]Confidential treatment has been requested
21

--------------------------------------------------------------------------------





damages, such as fair market rent, time and costs that may be required to
re-lease the Premises, and other factors. Liquidated damages hereunder shall not
be in lieu of any claims for reimbursement under Section 16.03.
(c)To the extent required by applicable Laws, Landlord shall use commercially
reasonable efforts to mitigate any damages caused by a Default by Tenant. Any
obligation imposed by law or by this Lease upon Landlord to relet the Premises
after any termination of the Lease shall be subject to the reasonable
requirements of Landlord to lease to high quality tenants on such terms as
Landlord may from time to time deem appropriate and to develop the Building in a
harmonious manner with an appropriate mix of uses, tenants, floor areas and
terms of tenancies, and the like, and Landlord shall not be obligated to relet
the Premises to any party to whom Landlord or its affiliate may desire to lease
other available space in the Building.
16.05    Intentionally Deleted.
16.06    Claims in Bankruptcy. Nothing herein shall limit or prejudice the right
of Landlord to prove and obtain in a proceeding for bankruptcy, insolvency,
arrangement or reorganization, by reason of the termination, an amount equal to
the maximum allowed by a statute or law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount is greater to, equal to, or less than the amount of the loss or
damage which Landlord has suffered.
16.07    Late Charges and Fees.  If Tenant does not pay any Rent within ten (10)
days of the date when due hereunder, then following notice and in addition to
all other remedies hereunder, Tenant shall pay to Landlord interest on such
unpaid amount at the rate of one and one half percent (1.5%) per month from the
date such amount was due until the date paid (which interest, as accrued to
date, shall be payable from time to time within thirty (30) days following
Tenant’s receipt of Landlord’s written demand therefor); provided, however, in
no event shall such interest exceed the maximum amount permitted to be charged
by applicable Law; and provided further that such interest shall not apply with
respect to the first late payment in any twelve (12) consecutive month period.
In addition, Tenant shall pay to Landlord a reasonable fee for any checks
returned by Tenant’s bank for any reason.
16.08    Enforcement Costs.  Tenant shall pay to Landlord, as Additional Rent,
the costs and expenses, including reasonable attorneys’ fees, incurred in
enforcing any obligations of Tenant under this Lease upon the occurrence of and
during the continuance of a Default.
16.09    General. The repossession or re-entering of all or any part of the
Premises shall not relieve Tenant of its liabilities and obligations under this
Lease. Except as provided in this Lease, no right or remedy of either party
shall be exclusive of any other right or remedy, and each right and remedy shall
be cumulative and in addition to any other right and remedy now or subsequently
available to such party at law or in equity. Without limiting the generality of
the foregoing, in addition to the other remedies provided in this Lease, either
party shall be entitled to pursue the restraint by court order of the violation
of any of the provisions of this Lease or of applicable Law or to a decree
compelling specific performance of any such provisions.
17.
Limitation of Liability.

17.01    Landlord’s Liability.  Tenant agrees from time to time to look only to
Landlord’s interest in the Building and the proceeds therefrom (which shall
include, without limitation, rents and insurance and sales proceeds) for
satisfaction of any claim against Landlord hereunder or under any other
instrument related to the Lease (including any separate agreements among the
parties and any notices or certificates


[***]Confidential treatment has been requested
22

--------------------------------------------------------------------------------





delivered by Landlord) and not to any other property or assets of Landlord.  If
Landlord from time to time transfers its interest in the Building (or part
thereof which includes the Premises), then from and after each such transfer,
and the transferee’s written assumption of Landlord’s obligations under this
Lease, Tenant shall look solely to the interests in the Building of each of
Landlord’s transferees for the performance of all of the obligations of Landlord
hereunder (or under any related instrument) thereafter accruing.  The
obligations of Landlord shall not be binding on any direct or indirect partners
(or members, trustees or beneficiaries) of Landlord or of any successor,
individually, but only upon Landlord’s or such successor’s interest described
above. If Landlord shall refuse or fail to provide any consent or approval for
any matter for which Landlord’s consent or approval is required under this Lease
or is otherwise requested by Tenant, Landlord shall not be liable for damages as
a result thereof, and Tenant’s sole remedy to enforce any alleged obligation of
Landlord to provide such consent or approval shall be an action for specific
performance, injunction, or declaratory relief; provided that this sentence
shall not prevent Tenant from pursuing a claim, if made in good faith in
accordance with the terms and conditions of this Lease, for direct damages (and
not for any other damages, such as indirect or consequential damages) to the
extent caused by a refusal by Landlord to provide such consent or approval where
Landlord was obligated to provide such consent or approval under the terms and
conditions of this Lease and such refusal was made in bad faith disregard of
such obligations under this Lease.
17.02    Assignment of Rents.
(a)    With reference to any assignment by Landlord of Landlord’s interest in
this Lease, or the rents payable hereunder, conditional in nature or otherwise,
which assignment is made to the holder of a mortgage on property which includes
the Premises, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the holder of such mortgage shall never be treated as an
assumption by such holder of any of the obligations of Landlord hereunder unless
such holder shall, by notice sent to Tenant, specifically otherwise elect and,
except as aforesaid, such holder shall be treated as having assumed Landlord’s
obligations hereunder only upon foreclosure of such holder’s mortgage and the
taking of possession of the Premises.
(b)    In no event shall the acquisition of Landlord’s interest in the Property
by a purchaser which, simultaneously therewith, leases Landlord’s entire
interest in the Property back to the seller thereof be treated as an assumption
by operation of law or otherwise, of Landlord’s obligations hereunder, but
Tenant shall look solely to such seller–lessee, and its successors from time to
time in title, for performance of Landlord’s obligations hereunder. For all
purposes, such seller–lessee, and its successors in title, shall be the Landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser–lessor.
(c)    Except as provided in paragraph (b) of this Section 17.02, in the event
of any transfer of title to the Property by Landlord, Landlord shall thereafter
be entirely freed and relieved from the performance and observance of all
covenants and obligations hereunder thereafter accruing.  Tenant hereby agrees
to enter into such agreements or instruments as may, from time to time, be
reasonably requested in confirmation of the foregoing provided such successor
has assumed all obligations of Landlord under this Lease, and if requested by
Tenant, Tenant has been provided with a copy of such assignment and assumption
(which may be redacted for economic and other confidential terms).
17.03    Landlord Default.  In the event Tenant alleges that Landlord is in
default under any of Landlord’s obligations under this Lease, Tenant agrees to
give any Mortgagee (as defined in Section 20), a copy of any notice of default
which is served upon the Landlord, provided that prior to such notice, Tenant
has been notified, in writing (whether by way of notice of an assignment of
lease, request to execute an estoppel letter, or otherwise), of the address of
any such Mortgagee.  Tenant further agrees that if Landlord shall have failed to
cure such default within the time provided by law or such additional time as may
be


[***]Confidential treatment has been requested
23

--------------------------------------------------------------------------------





provided in this Lease or such notice to Landlord, such Mortgagee shall have a
period of thirty (30) days after the last date on which Landlord could have
cured such default within which such Mortgagee will be permitted, but not be
obligated, to cure such default.  If such default cannot be cured within such
thirty-(30)-day period, then such Mortgagee shall have such additional time as
may be necessary to cure such default, if prior to the end of such
thirty-(30)-day period such Mortgagee has commenced and is diligently pursuing
such cure or the remedies under the Mortgage necessary for Mortgagee to be able
to effect such cure, in which event Tenant shall have no right with respect to
such default while such cure and remedies are being diligently pursued by such
Mortgagee.  Except as may be expressly provided in this Lease, in no event shall
Tenant have the right to terminate the Lease nor shall Tenant’s obligation to
pay Base Rent or other charges under this Lease abate based upon any default by
Landlord of its obligations under the Lease.
17.04    No Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Landlord or any Landlord Related
Party ever be liable to Tenant or any Tenant Related Party for loss of profits,
loss of business, or indirect, consequential, or punitive damages suffered by
Tenant or Tenant Related Party from whatever cause, and, except as expressly
provided otherwise in Section 18 below, in no event shall Tenant or any Tenant
Related Party ever be liable to Landlord or any Landlord Related Party for loss
of profits, loss of business, or indirect, consequential, or punitive damages
suffered by Landlord or any Landlord Related Party from whatever cause. 
18.
Holding Over.

If Tenant fails to surrender all or any part of the Premises at the expiration
or earlier termination of this Lease, any such occupancy of all or any part of
the Premises after such expiration or termination shall be that of a tenancy at
sufferance.  Any such occupancy after such expiration or termination shall be
subject to all the terms and provisions of this Lease, except that Tenant shall
pay an amount for such occupancy (on a per month basis without reduction for
partial months during the holdover) equal to [***]% the Base Rent and [***]% of
Additional Rent due for the month immediately preceding the holdover. No
holdover by Tenant or payment by Tenant after the expiration or earlier
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. In addition, if Tenant holds over for more than thirty
(30) days, then Tenant shall be liable to Landlord for all damages and losses
that Landlord suffers from the holdover.
19.
Surrender of Premises.

At the expiration or earlier termination of this Lease or Tenant’s right of
possession hereunder, Tenant shall remove all Tenant’s Property from the
Premises, remove all Required Removables (if any) under Section 8.03, remove all
non-building standard signage installed by or on behalf of Tenant (excluding
Tenant’s Elevator Bank Signage, which shall be removed by Landlord at the
expiration or earlier termination of this Lease or Tenant’s right of possession
hereunder ), and quit and surrender the Premises to Landlord, broom clean, and
in good condition and repair, reasonable wear and tear, damage by casualty or
the acts of Landlord, and matters for which Landlord is responsible under this
Lease, excepted.  Tenant shall repair any damage caused by the installation or
removal of Tenant’s Property or Required Removables or signage that Tenant is
obligated to remove hereunder.  If Tenant fails to remove any of Tenant’s
Property or to restore or repair the Premises to the required condition as
provided herein upon the expiration of the Term of this Lease (or, as
applicable, within twenty (20) days after any earlier termination of this Lease
or Tenant’s right to possession hereunder), then Landlord, at Tenant’s sole cost
and expense, shall be entitled, but not obligated, to remove and store Tenant’s
Property and/or perform such restoration or repair of the Premises.  Landlord
shall not be responsible for the value, preservation, or safekeeping of Tenant’s
Property, and Tenant shall pay to Landlord, upon demand, the expenses and
storage charges so incurred.  If Tenant fails to remove Tenant’s Property from
the Premises or storage, within thirty (30) days after notice, Landlord may deem
all or any part of Tenant’s Property to be abandoned and, at Landlord’s option,
title to


[***]Confidential treatment has been requested
24

--------------------------------------------------------------------------------





Tenant’s Property shall vest in Landlord or Landlord may dispose of Tenant’s
Property in any manner Landlord deems appropriate.
20.
Subordination to Mortgages; Estoppel Certificate.

20.01    Subordination.  This Lease is and shall be subject and subordinate to
any mortgage(s), deed(s) of trust, deeds to secure debt, ground lease(s) or
other lien(s) now or subsequently arising upon the Premises, the Building or the
Property, and to all renewals, modifications, refinancings, and extensions
thereof (collectively referred to as a “Mortgage”) subject to the provisions
hereof. The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from Landlord
or a Mortgagee, Tenant shall execute a subordination agreement in favor of the
Mortgagee in such Mortgagee’s standard form, with such commercially reasonable
changes as Tenant may request that are acceptable to Mortgagee for other
comparable leases in the Building.  As an alternative, any Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease.  Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. In the event Mortgagee enforces it rights under the Mortgage,
Tenant, at Mortgagee’s option, will attorn to Mortgagee or its successor;
provided, however, that Mortgagee or its successor shall not be liable for or
bound by (i) any payment of any Rent installment which may have been made more
than thirty (30) days before the due date of such installment, (ii) any act or
omission of or default by Landlord under this Lease (but Mortgagee, or such
successor, shall be subject to the continuing obligations of landlord under the
Lease arising from and after such succession, but only to the extent of
Mortgagee’s, or such successor’s, interest in the Property as provided in
Section 17), (iii) any credits, claims, setoffs or defenses which Tenant may
have against Landlord, or (iv) any obligation under this Lease to maintain a
fitness facility at the Building, if any.  Tenant, upon the reasonable request
by Mortgagee or such successor in interest, shall execute and deliver an
instrument or instruments confirming such attornment.  Concurrently with the
execution of this Lease, Landlord will obtain from the existing Mortgagee, a
subordination, non-disturbance and attornment agreement in the form attached
hereto as Exhibit H (an “SNDA”). Notwithstanding anything in this Section 20.01
to the contrary, as a condition precedent to the subordination of this Lease to
a future Mortgage, Landlord shall be required to provide Tenant with an SNDA in
favor of Tenant from such future Mortgagee on such Mortgagee’s standard form,
with such commercially reasonable changes as Tenant may reasonably request that
are reasonably acceptable to Mortgagee.
20.02    Modification of Lease. If any Mortgagee requires a modification of this
Lease, which modification will not cause an increased cost or expense to Tenant
or in any other way materially and adversely change the rights and obligations
of Tenant hereunder, Tenant agrees that this Lease may be so modified and agrees
to execute whatever documents are reasonably required therefor and to deliver
the same to Landlord within ten (10) Business Days following a request therefor.
At the request of Landlord or any Mortgagee, Tenant agrees to execute a short
form of this Lease and deliver the same to Landlord within ten (10) Business
Days following the request therefor.
20.03    Estoppel Certificate.  Either party shall, within fifteen (15) days
after receipt of a written request from the other, execute and deliver a
commercially reasonable estoppel certificate addressed to such parties and any
parties reasonably requested by such party, such as, in the case of Landlord, a
current or prospective Mortgagee or purchaser of the Building.  Without
limitation, such estoppel certificate may include a certification as to the
status of this Lease and any particular obligations thereunder, the existence of
any defaults, and the amount of Rent that is then due and payable.
20.04    Tenant Information.  Upon Landlord’s request from time to time, Tenant
shall provide to Landlord the financial statements for Tenant and any guarantor
for its most recent fiscal year and fiscal quarter.  Financial statements for
each fiscal year shall be prepared and certified by a certified public
accountant; financial statements for each quarter shall be prepared and
certified by Tenant’s or any


[***]Confidential treatment has been requested
25

--------------------------------------------------------------------------------





guarantor’s chief financial officer.  If requested by Tenant, such financial
statements shall be furnished pursuant to a confidentiality agreement in a form
reasonably provided by Landlord for such purpose. Notwithstanding the foregoing,
Landlord agrees that, as long as Tenant is a public company, Tenant shall not be
required to provide any information pursuant to this Section 20.04.
21.
Miscellaneous.

21.01    Measurement of Floor Area. Landlord and Tenant stipulate and agree that
the Rentable Floor Area of the Premises originally leased to Tenant shall be
conclusively deemed to be as specified in Section 1 and that the Rentable Floor
Area of the Building is as specified in Section 1 as of the Effective Date.  Any
change in the Rentable Floor Area of the Premises on account of expansion shall
be conclusively deemed to be as specified in any applicable expansion provisions
under Exhibit F (if any) or in any amendment hereafter executed by Landlord and
Tenant in connection with such expansion (if any).  Any other change in the
Rentable Floor Area of the Premises on account of casualty, condemnation, or the
like shall be determined in accordance with the measurement standard that was
originally used to determine the stipulated Rentable Floor Area for the space in
question.  Any change in the Rentable Floor Area of the Building on account of
casualty, condemnation, or the like shall be determined from time to time by
Landlord based on area computations supplied by Landlord’s architect, which
determinations shall be conclusive absent manifest error.  References in this
Lease to floor area measurements and square footage shall mean Rentable Floor
Area unless the reference explicitly provides otherwise.
21.02    Notice of Lease. Tenant shall not record this Lease or any memorandum
or notice without Landlord’s prior written consent in Landlord’s sole
discretion; provided, however, that Landlord agrees to consent to the recording
of a memorandum or notice of this Lease, at Tenant’s cost and expense and in a
form reasonably satisfactory to Landlord, if the initial term of this Lease
together with any extension terms granted hereunder (if any) exceed, in the
aggregate, the applicable statutory period for notice of leases in the state in
which the Building is located. If this Lease is terminated before the Term
expires, upon Landlord’s request the parties shall execute, deliver and record
an instrument acknowledging such termination date of this Lease, and Tenant
appoints Landlord its attorney-in-fact in its name and behalf to execute the
instrument if Tenant shall fail to execute and deliver the instrument after
Landlord’s request therefor within ten (10) days. Notwithstanding the foregoing,
so long as Tenant is a publicly traded entity, if and as required, Tenant may
file a copy of this Lease with Tenant’s filings with the Securities Exchange
Commission.
21.03    Governing Law, Etc. This Lease shall be interpreted and enforced in
accordance with the Laws of the state or commonwealth in which the Building is
located and Landlord and Tenant hereby irrevocably consent to the jurisdiction
and proper venue of such state or commonwealth. This Lease contains all of the
agreements and understandings between Landlord and Tenant with respect to the
Premises and supersedes all prior writings and dealings between them with
respect thereto, including all lease proposals, letters of intent and other
documents. Neither party is relying upon any warranty, statement or
representation not contained in this Lease. If any term or provision of this
Lease shall to any extent be void or unenforceable, the remainder of this Lease
shall not be affected. This Lease may be amended only by a writing signed by all
of the parties hereto. The titles are for convenience only and shall not be
considered a part of the Lease. Where the phrases “persons acting under Tenant”
or “persons claiming under Tenant” or similar phrases are used, such persons
shall include subtenants, sub-subtenants, and licensees, and all employees,
agents, independent contractors and invitees of Tenant or of such other parties.
The enumeration of specific examples of or inclusions in a general provision
shall not be construed as a limitation of the general provision. If Tenant is
granted any extension option, expansion option, or other right or option, the
exercise of such right or option (and notice thereof) must be irrevocable to be
effective, time always being of the essence to the exercise of such right or
option; and if Tenant purports to condition the exercise of any option or to
vary its terms in any manner except as otherwise permitted under this Lease,


[***]Confidential treatment has been requested
26

--------------------------------------------------------------------------------





then the option granted shall be void and the purported exercise shall be
ineffective. Nothing herein shall be construed as creating the relationship
between Landlord and Tenant of principal and agent, or of partners or joint
venturers, or any relationship other than landlord and tenant. If there is more
than one Tenant or if Tenant is comprised of more than one party or entity, the
obligations imposed upon Tenant shall be joint and several obligations of all
such parties and entities, any requests or demands from any one person or entity
comprising Tenant shall be deemed to have been made by all such persons or
entities, and notices to any one person or entity comprising Tenant shall be
deemed to have been given to all such persons and entities. Tenant’s covenants
contained in this Lease are independent and not dependent, and Tenant hereby
waives the benefit of any statute or judicial law to the contrary. Except as
expressly provided in this Lease, Tenant’s obligation to pay Rent shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or any
casualty or taking, or any failure by Landlord to perform any covenant contained
herein, or any other occurrence; and no termination or abatement remedy that is
not expressly provided for in this Lease for any breach or failure by Landlord
to perform any obligation under this Lease shall be implied or applicable as a
matter of law.
21.04    Representations.  Each party represents and warrants to the other
party, and agrees, that each individual executing this Lease on behalf of such
party is authorized to do so on behalf of such party and that such party is not
(i) in violation of any Laws relating to terrorism or money laundering, or
(ii) among the individuals or entities with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Assets
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated Nationals and Blocked Persons List for the purpose
of identifying suspected terrorists or on the most current list published by the
U.S. Treasury Department Office of Foreign Assets Control at its official
website,
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
any replacement website or other replacement official publication of such list)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism, known as Executive Order
13224), or other governmental action and such party will not Transfer this Lease
to, contract with or otherwise engage in any dealings or transactions or be
otherwise associated with such persons or entities.
21.05    Waiver of Trial by Jury; No Other Waiver. Landlord and Tenant hereby
waive any right to trial by jury in any proceeding based upon a breach of this
Lease. No failure by either party to declare a default immediately upon its
occurrence, nor any delay by either party in taking action for a default, nor
Landlord’s acceptance of Rent with knowledge of a default by Tenant, shall
constitute a waiver of the default, nor shall it constitute an estoppel. The
delivery of keys to Landlord or to Landlord’s property manager shall not operate
as a termination of this Lease or a surrender of the Premises.
21.06    Time Periods.  Whenever a period of time is prescribed for the taking
of an action by Landlord or Tenant (other than the payment of the Security
Deposit or Rent), except as otherwise provided herein, the period of time for
the performance of such action shall be extended by the number of days that the
performance is actually delayed due to strikes, acts of God, shortages of labor
or materials, war, terrorist acts, pandemics, civil disturbances and other
causes beyond the reasonable control of the performing party (“Force Majeure”).
21.07    Transfer of the Property. Landlord shall have the right from time to
time to transfer and assign, in whole or in part, all of its rights and
obligations thereafter accruing under this Lease and in the Building and
Property but no such transfer or assignment shall affect any provision of this
Lease that entitles Tenant to an abatement of Rent or provides Tenant with the
right to terminate this Lease.. Upon transfer, Landlord shall be released from
any further obligations hereunder and Tenant agrees to look solely to the
successor in interest of Landlord for the performance of such obligations, to
the extent that any successor pursuant to a voluntary, third party transfer (but
not as part of an involuntary transfer resulting from a


[***]Confidential treatment has been requested
27

--------------------------------------------------------------------------------





foreclosure or deed in lieu thereof) shall have assumed Landlord’s obligations
under this Lease from and after the date of the transfer.
21.08    Submission. The submission of this Lease to Tenant or a summary of some
or all of its provisions for examination does not constitute a reservation of or
option for the Premises or an offer to lease, and no legal obligations shall
arise with respect to the Premises or other matters herein unless and until such
time as this Lease is executed and delivered by Landlord and Tenant and approved
by the holder of any mortgage on the Building having the right to approve this
Lease.
21.09    Brokers.  Tenant represents that it has dealt directly with and only
with the Broker (described in Section 1) as a broker, agent or finder in
connection with this Lease.  Tenant shall indemnify and hold Landlord and the
Landlord Related Parties harmless from all claims of any other brokers, agents
or finders claiming to have represented Tenant in connection with this Lease.
Landlord shall be responsible to pay all commissions and fees due to the Broker
pursuant to a separate agreement. Landlord shall indemnify and hold Tenant and
the Tenant Related Parties harmless from all claims of the Broker, and any other
brokers, agents or finders claiming to have represented Landlord in connection
with this Lease.  Any assistance rendered by any agent or employee of Landlord
in connection with this Lease or any subsequent amendment or modification or any
other document related hereto has been or will be made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.
21.10    Survival. The expiration of the Term, whether by lapse of time,
termination or otherwise, shall not relieve either party of any obligations that
accrued prior to or which may continue to accrue after the expiration or
termination of this Lease.
21.11    Quiet Enjoyment. This Lease is subject to all easements, restrictions,
agreements, and encumbrances of record to the extent in force and applicable.
Landlord covenants that Tenant, on paying the Rent and performing the tenant
obligations in this Lease, shall peacefully and quietly have, hold and enjoy the
Premises, free from any claim by Landlord or persons claiming under Landlord,
but subject to all of the terms and provisions hereof, provisions of Law, and
rights of record to which this Lease is or may become subordinate. This covenant
is in lieu of any other so called quiet enjoyment covenant, either express or
implied. This covenant shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.
21.12    Reservations. This Lease does not grant any rights to light or air over
or about the Building. Landlord excepts and reserves exclusively to itself any
and all rights not specifically granted to Tenant under this Lease. Landlord
reserves the right to make changes to the Property, Building and Common Areas as
Landlord deems appropriate provided Tenant’s access to and use of the Premises
are not materially adversely affected thereby. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system.
21.13    REIT Provisions. Tenant and Landlord intend that all amounts payable by
Tenant to Landlord shall qualify as “rents from real property,” and will
otherwise not constitute “unrelated business taxable income” or “impermissible
tenant services income,” all within the meaning of Section 856(d) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the U.S. Department
of Treasury Regulations


[***]Confidential treatment has been requested
28

--------------------------------------------------------------------------------





promulgated thereunder (the “Regulations”). In the event that Landlord
determines that there is any risk that any amount payable under this Lease may
not qualify as “rents from real property” or will otherwise constitute
impermissible tenant services income within the meaning of Section 856(d) of the
Code and the Regulations, Tenant agrees to (a) cooperate with Landlord by
entering into such amendment or amendments as Landlord deems necessary to
qualify all amounts payable under this Lease as “rents from real property,” and
(b) permit (and, upon request, to acknowledge in writing) an assignment of the
obligation to provide certain services under the Lease, and, upon request, to
enter into direct agreements with the parties furnishing such services (which
shall include, but not be limited to, a taxable REIT subsidiary of Landlord).
Notwithstanding the foregoing, Tenant shall not be required to take any action
pursuant to the preceding sentence (including acknowledging in writing an
assignment of services pursuant thereto) if such action would result in (i)
Tenant incurring more than de minimis additional liability under this Lease, or
(ii) more than a de minimis negative change in the quality or level of Building
operations or services rendered to Tenant under this Lease. For the avoidance of
doubt: (A) if Tenant does not acknowledge in writing an assignment as described
in clause (b) above (it being agreed that Tenant shall not unreasonably
withhold, condition or delay such acknowledgment so long as the criteria in
clauses (i) and (ii) hereinabove are satisfied), then Landlord shall not be
released from liability under this Lease with respect to the services so
assigned; and (B) nothing in this Section shall limit or otherwise affect
Landlord’s ability to assign its entire interest in this Lease to any party as
part of a conveyance of Landlord’s ownership interest in the Building.
21.14    Consent. In any case for which the consent of Landlord or Tenant is
required under this Lease, each party hereby agrees that such consent shall not
be unreasonably withheld, conditioned or delayed, unless otherwise expressly
provided in this Lease.
21.15    Arbitration. In any case where this Lease expressly provides for, or
gives the option for, the settlement of a dispute or question by arbitration
pursuant to this Section 21.15, and in the case of any other dispute with
respect to the granting of any consent or approval requested by Tenant or
Landlord hereunder (where such consent or approval is subject to a
reasonableness requirement), and only in such cases (and not in any case where
other specific dispute resolution procedures are expressly provided for in this
Lease, such as the dispute resolution procedures with respect to Fair Market
Rent Rate with respect to an Extension Term pursuant to Exhibit F), such dispute
shall be subject to binding arbitration in Boston, Massachusetts, under the
Commercial Arbitration Rules of the American Arbitration Association (AAA). The
Expedited Procedures of the Commercial Arbitration Rules shall also apply to all
disputes arbitrated under this Lease. Where arbitration is used, the parties
shall have no right to object if the arbitrator appointed was on the list
submitted by the AAA and was not objected to in accordance with AAA Rule E-4.
With respect to construction-related disputes, the arbitrator shall be an
attorney who is also a licensed engineer, registered architect, or other
construction professional and/or an attorney who specializes in construction
disputes. Any finding or determination of the arbitrator shall be final and
binding pursuant to the Commercial Arbitration Rules and/or Expedited Procedures
(except that the arbitrator shall be bound by the provisions of this Lease and
shall not have the power to add to, subtract from, modify or change any of the
provisions of this Lease). Landlord and Tenant agree to sign all documents and
to do all other things necessary to submit to arbitration any matter subject to
of this Section 21.15. Landlord and Tenant consent to the entry of judgment in
any court in the Commonwealth of Massachusetts upon any award or decision
rendered in any arbitration held pursuant to this Section 21.15. Landlord and
Tenant acknowledge that any award or decision rendered in any arbitration held
pursuant to this Section 21.15, whether or not such award or decision has been
entered for judgment, shall be final and binding upon Landlord and Tenant.
21.16    Execution. This Lease may be executed in one or more counterparts and,
when executed by each party, shall constitute an agreement binding on all
parties notwithstanding that all parties are not signatories to the original or
the same counterpart provided that all parties are furnished a copy or copies
thereof reflecting the signature of all parties. Transmission of a facsimile or
by email of a pdf copy of the


[***]Confidential treatment has been requested
29

--------------------------------------------------------------------------------





signed counterpart of the Lease shall be deemed the equivalent of the delivery
of the original, and any party so delivering a facsimile or pdf copy of the
signed counterpart of the Lease by email transmission shall in all events
deliver to the other party an original signature promptly upon request.


[Signatures on Following Page]
 


[***]Confidential treatment has been requested
30

--------------------------------------------------------------------------------







Landlord and Tenant have executed this Lease as a sealed Massachusetts
instrument in two or more counterparts as of the Effective Date of this Lease
set forth above.
 
 
LANDLORD:
 
 
 
OPG 125 SUMMER OWNER (DE) LLC,
a Delaware limited liability company
 
By: /s/ Chad Remis
Name: Chad Remis
Title: Vice President
 
 
By: /s/ Kristen E. Binck 
Name: Kristen E. Binck
Title: Assistant Secretary
 
 
 
 
TENANT:
 


HAEMONETICS CORPORATION,
a Massachusetts corporation
 
 
By: /s/ Christopher Simon 
Name: Christopher Simon
Title: President and Chief Executive Officer
 
 



 
  


[***]Confidential treatment has been requested
31

--------------------------------------------------------------------------------






EXHIBIT A
OUTLINE AND LOCATION OF PREMISES
This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company (“Landlord”), and HAEMONETICS CORPORATION, a Massachusetts
corporation (“Tenant”), for space in the Building located at 125 Summer Street,
Boston, MA 02110.


16th Floor Premises




ex101125summerstreeto_image1.gif [ex101125summerstreeto_image1.gif]




[***]Confidential treatment has been requested
A-1

--------------------------------------------------------------------------------







17th Floor Premises








ex101125summerstreeto_image2.gif [ex101125summerstreeto_image2.gif]


[***]Confidential treatment has been requested
A-2

--------------------------------------------------------------------------------







18th Floor Premises






ex101125summerstreeto_image3.gif [ex101125summerstreeto_image3.gif]




[***]Confidential treatment has been requested
A-3

--------------------------------------------------------------------------------







19th Floor Premises






ex101125summerstreeto_image4.gif [ex101125summerstreeto_image4.gif]




[***]Confidential treatment has been requested
A-4

--------------------------------------------------------------------------------







EXHIBIT A-1
DESCRIPTION OF THE PROPERTY


Real property in the City of Boston, County of Suffolk, Commonwealth of
Massachusetts, described as follows:


Parcel I


That certain parcel of land with the buildings thereon in Boston, Suffolk
County, Massachusetts shown on a plan entitled “Plan of Land, Boston, Mass.”
dated September 17, 1984 prepared by Harry R. Feldman, Inc., Revised January 24,
1985, recorded with Suffolk Registry of Deeds on February 1, 1985 with
Instrument No 227, in Book 11385, Page 112, bounded and described according to
said plan as follows:


Northerly by Summer Street by three lines measuring twenty-seven and 19/100
(27.19) feet, sixty-one and 22/100 (61.22) feet and one hundred three and 92/100
(103.92) feet;


Easterly by South Street one hundred seventeen and 48/100 (117.48) feet;


Southerly by land now or formerly of the Commonwealth of Massachusetts one
hundred seven and 89/100 (107.89) feet;


Easterly by said land now or formerly of the Commonwealth of Massachusetts
fifty-eight and 47/100 (58.47) feet;


Southerly by land now or formerly of Myer C. & Frances Handle and Charlotta
Rosenberg, Trustees by three lines measuring forty-two and 56/100 (42.56) feet,
21/100 (0.21) feet and thirty-seven and 98/100 (37.98) feet;


Westerly by Lincoln Street one hundred eighty-four and 48/100 (184.48) feet.


Parcel II


A certain parcel of land located in Boston, Suffolk County, Massachusetts, known
and numbered as 34-38 Lincoln Street and shown as Parcel 15-RT-5 on a plan of
land shown on an Order of Taking from the Commonwealth of Massachusetts for the
Department of Public Works dated December 22, 1954 and recorded on December 24,
1954 in the Suffolk Registry of Deeds, Book 7020, Page 271, said parcel being
more particularly bounded and described as follows:


Westerly by Lincoln Street - 19 feet;


Northerly by property now or formerly of 30 Lincoln Street Trust - 81 feet; and


[***]Confidential treatment has been requested
A-5

--------------------------------------------------------------------------------







Southeasterly to Southwesterly in three courses - 1700 feet, 46.60 feet, and by
an arc with the length of 40.83 feet and a radius of 20 feet, all as shown on
said Plan.


Address: 125 Summer Street, Boston, Massachusetts 02110 




[***]Confidential treatment has been requested
A-6

--------------------------------------------------------------------------------






EXHIBIT B
EXPENSES AND TAXES
This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company (“Landlord”), and HAEMONETICS CORPORATION, a Massachusetts
corporation (“Tenant”), for space in the Building located at 125 Summer Street,
Boston, MA 02110.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.
1.    Payments. 
1.01    Expense Excess and Tax Excess.  Tenant shall pay Tenant’s Proportionate
Share of the amount, if any, applicable to all periods from and after the Term
Commencement Date (but subject to the terms and provisions regarding the Rent
Waiver Period) by which (a) Expenses (defined below) for each calendar year
during the Term exceed Expenses for the Base Year (the “Expense Excess”), and
(b) Taxes (defined below) for each Fiscal Year during the Term exceed Taxes for
the Base Year (the “Tax Excess”).  If Expenses or Taxes in any calendar year or
Fiscal Year, respectively, decrease below the amount of Expenses or Taxes for
the Base Year, Tenant’s Proportionate Share of Expenses or Taxes, as the case
may be, for that calendar year or Fiscal Year, respectively, shall be $0. 
Landlord shall provide Tenant with a good faith estimate of the Expense Excess
for each calendar year and of the Tax Excess for each Fiscal Year during the
Term.  Tenant shall pay to Landlord, along with monthly installments of Base
Rent due hereunder, a monthly installment equal to one-twelfth of Tenant’s
Proportionate Share of Landlord’s estimate of both the Expense Excess and Tax
Excess.  If Landlord determines that its good faith estimate of the Expense
Excess or of the Tax Excess was incorrect by a material amount, Landlord may,
not more than once in any calendar year provide Tenant with a revised estimate. 
After its receipt of the revised estimate, Tenant’s monthly payments shall be
based upon the revised estimate.  If Landlord does not provide Tenant with an
estimate of the Expense Excess by January 1 of a calendar year or the Tax Excess
by July 1 of a Fiscal Year, then Tenant shall continue to pay monthly
installments based on the previous year’s estimate(s) until Landlord provides
Tenant with the new estimate.  Upon delivery of the new estimate, an adjustment
shall be made for any month for which Tenant paid monthly installments based on
the previous year’s estimate.  Tenant shall pay Landlord the amount of any
underpayment within thirty (30) days after receipt of the new estimate.  Any
overpayment shall be refunded to Tenant within thirty (30) days or credited
against the next due future installment(s) of Additional Rent.  Appropriate
adjustments (including adjustments in the amounts of Expenses and Taxes for the
Base Year, which are calculated on an annual basis as set forth above) shall be
made for any portion of a year at the beginning or end of the Term or for any
year during which changes occur in the percentage of occupancy of the Building
or in the Rentable Floor Area to which Landlord furnishes particular services.
1.02    Reconciliation.  As soon as is practical following the end of each (a)
calendar year during the Term, Landlord shall furnish Tenant with a statement,
in line-item detail in accordance with sound accounting principles consistent
with the management by owners of comparable properties in the City of Boston and
consistently applied throughout the Term, of the actual Expenses and Expense
Excess for the prior calendar year, and (b) Fiscal Year, Landlord shall furnish
Tenant with a statement of the actual Taxes and Tax Excess for the prior Fiscal
Year.  If the estimated Expense Excess for the prior calendar year is more than
the actual Expense Excess for the prior calendar year, or if the estimated Tax
Excess for the prior Fiscal Year is more than the actual Tax Excess for the
prior Fiscal Year, as the case may be, then Landlord shall either provide Tenant
with a refund or apply any overpayment by Tenant against Additional Rent due or
next becoming due; provided that, if the Term expires before the determination
of the overpayment, then Landlord shall refund any overpayment to Tenant after
first deducting the amount of Rent due.  If the estimated Expense Excess for the
prior calendar year is less than the actual Expense Excess for the prior


[***]Confidential treatment has been requested
B-1

--------------------------------------------------------------------------------





calendar year, or if the estimated Tax Excess for the prior Fiscal Year is less
than the actual Tax Excess for the prior Fiscal Year, as the case may be, then
Tenant shall pay Landlord, within thirty (30) days after its receipt of the
statement of Expenses or Taxes, any underpayment for the prior calendar year
(for Expenses) or for the prior Fiscal Year (for Taxes), as the case may be. 
Notwithstanding any dispute concerning any Landlord’s statement, payments shall
be made by the parties in accordance with Landlord’s statement at the time and
in the manner set forth above, and if necessary there shall be a further
adjustment between the parties at the time the dispute is resolved.
2.    Property Operating Expenses. 
2.01    “Expenses” means all costs and expenses incurred in each calendar year
in connection with operating, maintaining, repairing, and managing the Building
and the Property.  Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits;
(b) management fees in an amount not to exceed the prevailing rate for
comparable buildings in downtown Boston; (c) the cost of equipping, staffing and
operating an on-site and/or off-site management office for the Building
(including, without limitation, the market rental for the management office
located in the Building), provided if the management office services one or more
other buildings or properties, the shared costs and expenses of equipping,
staffing and operating such management office(s) shall be equitably prorated and
apportioned between the Building and the other buildings or properties;
(d) costs of accounting and IT services (which shall be equitably prorated
between the Building and other buildings or properties to which such services
are provided); (e) the cost of services required under this Lease; (f) rental
and purchase cost of parts, supplies, tools and equipment; (g) insurance
premiums and reasonable deductibles; (h) electricity, gas and other utility
costs (excluding such utility costs separately chargeable to tenant and such
electricity charges paid by Tenant); and (i) the amortized cost of capital
improvements (as distinguished from replacement parts or components installed in
the ordinary course of business) made subsequent to the Base Year that are: 
(1) intended to effect economies in the operation or maintenance of the
Property, reduce current or future Expenses, enhance the safety or security of
the Property or its occupants, or enhance the environmental sustainability of
the Property’s operations, (2)  intentionally deleted, or (3) required under any
Law enacted or first applicable to the Building after the Term Commencement
Date.  The cost of capital improvements shall be amortized by Landlord the
useful life of the capital improvement as reasonably determined by Landlord in
accordance with sound accounting principles consistent with the management by
owners of comparable properties in the City of Boston and consistently applied
throughout the Term. The amortized cost of capital improvements may, at
Landlord’s option, include actual or imputed interest at the rate that Landlord
would reasonably be required to pay to finance the cost of the capital
improvement. Landlord, by itself or through an affiliate, shall have the right
to directly perform, provide and be compensated for any services under the
Lease. If Landlord incurs Expenses for the Building or Property together with
one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area agreement or otherwise, the shared costs and
expenses shall be equitably prorated and apportioned between the Building and
Property and the other buildings or properties. 
2.02    Exclusions.  Notwithstanding anything to the contrary contained in this
Lease, Expenses shall not include: the cost of capital improvements (except as
set forth above); depreciation; principal and interest payments of mortgage and
other non-operating debts of Landlord; reserve funds; the cost of repairs or
other work covered by insurance or condemnation proceeds; costs in connection
with leasing space in the Building, including, without limitation brokerage
commissions, advertising and promotional expenses, lease concessions, rental
abatements, construction allowances granted to specific tenants, costs of
renovating or otherwise improving or decorating space for any tenant or other
occupant of the Building or the Property, including Tenant, or costs of
relocating any tenant; costs incurred in connection with the sale, financing or
refinancing of the Building; legal and other fees incurred in connection with
tenant or other disputes with respect to the Building or the Property; fines,
interest and penalties incurred due to the late


[***]Confidential treatment has been requested
B-2

--------------------------------------------------------------------------------





payment of Taxes or Expenses; any liabilities, costs or expenses associated with
or incurred in connection with the removal, enclosure, encapsulation or other
handling of Hazardous Materials and the cost of defending against claims in
regard to the existence or release of Hazardous Materials at the Building or the
Property (except with respect to those costs for which Tenant is otherwise
responsible pursuant to the express terms of this Lease); organizational
expenses associated with the creation and operation of the entity which
constitutes Landlord; any penalties or damages that Landlord pays to Tenant
under this Lease or to other tenants in the Building under their respective
leases; salaries, bonuses, fringe benefits other than insurance plans and tax
qualified benefits plans, and other compensation and benefits of personnel above
the grade of the Building’s general manager; costs of operating, maintaining,
repairing, and managing the Garage, including elevator service thereto to the
extent exclusively serving the Garage and not any Common Areas, ground lease or
other underlying lease rent; charges for electricity, water, or other utilities,
services or goods and applicable taxes for which Tenant or any other tenant,
occupant, person or other party is obligated to reimburse Landlord (separate
from Expenses) or to pay to third parties; costs of any work or services that
are separately chargeable to Tenant and other tenants or which are performed on
an extra cost basis for any tenant in the Building or the Property to a
materially greater extent or in a materially more favorable manner than
furnished generally to the tenants and other occupants; cost of any work or
services performed for any facility other than the Building or Property (it
being understood that to the extent of any costs or services shared with other
properties, only the portion thereof allocable to the Building or Property, as
reasonably determined by Landlord, shall be included in Expenses); the cost of
installing, operating and maintaining any specialty service which is not made
generally available to the tenants of the Building, such as an observatory,
broadcasting facilities, child or daycare; charitable or political
contributions; capital costs incurred by Landlord’s repair and maintenance of
the roof and all structural elements, except to the extent permitted under
Section 2.01 above; reserve funds; any cost representing an amount paid to a
person, firm, corporation or other entity related to Landlord that is in excess
of the amount which would have been paid in an arms’ length relationship; lease
payments for rental equipment (other than equipment for which depreciation is
properly charged as an expense) that would constitute a capital expenditure if
the equipment were purchased and that would not otherwise be included in
Expenses if so purchased; cost of acquiring sculptures, paintings and other
works of art located in the Common Areas; real estate taxes and personal
property taxes (which real estate taxes and personal property taxes shall be
payable by Tenant, separate from Expenses, as provided pursuant to the express
terms of this Lease), and/or taxes on Landlord’s business (such as income,
excess profits, franchise, capital stock, estate, and inheritance taxes); all
items for which another party pays or is required to compensate or pay so that
Landlord shall not recover any item of cost more than once; Landlord’s general
overhead and any other expenses not attributable to the operation and management
of the Building and Property, except to the extent included in the management
fee permitted under this Section 2; costs and expenses incurred in connection
with compliance with or contesting or settlement of any claimed violation of law
or requirements of law (provided that the foregoing shall not relieve Tenant of
its obligations with respect to any compliance, contest or settlement of any
claimed violation of law or requirements of law for which Tenant is responsible
under the terms of this Lease); costs of mitigation or impact fees or subsidies
(however characterized), imposed or incurred prior to the Effective Date or
imposed or incurred solely as a result of another tenant’s or tenants’ use of
the Building, Property, or their respective premises; costs related to public
transportation; and costs of cleaning the Lab Space (as defined in Section
9.01).
2.03    Adjustments.  If at any time during a calendar year during the Term the
Building is not at least 100% occupied and receiving Landlord services hereunder
(or if a service provided by Landlord to tenants of the Building generally is
not provided by Landlord to particular tenant(s) due to self-provided services
or other circumstances), Expenses shall be determined as if the Building had
been 100% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to tenants occupying 100% of
the entire Building) during that calendar year. Expenses for the Base Year shall
also be determined in such manner.  


[***]Confidential treatment has been requested
B-3

--------------------------------------------------------------------------------





3.    Property Taxes.
“Taxes” shall mean:  (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and business improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement, or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review, and appeal of tax liabilities.  Without
limitation, Taxes shall be determined without regard to any “green building”
credit and shall not include any income, capital levy, transfer, capital stock,
gift, estate, or inheritance tax. If a change in Taxes is obtained for any year
of the Term during which Tenant paid Tenant’s Proportionate Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment.  Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed.  Tenant shall pay Landlord the amount of Tenant’s Proportionate
Share of any such increase in the Tax Excess within thirty (30) days after
Tenant’s receipt of a statement from Landlord. 
4.    Audit Rights.
Within one hundred eighty (180) days after receiving Landlord’s annual
reconciliation statement of Expenses (or, with respect to the Base Year
Expenses, within one hundred eighty (180) days after receiving Landlord’s
initial statement of Expenses for the Base Year) (each such period is referred
to as the “Review Notice Period”), Tenant may give Landlord written notice
(“Review Notice”) that Tenant intends to review Landlord’s records of the
Expenses for the calendar year (or Base Year, as applicable) to which the
statement applies, identifying, with a reasonable degree of specificity, the
information that Tenant desires to review (the “Request for Information”). 
Within a reasonable time after Landlord’s receipt of a timely Request for
Information and executed Audit Confidentiality Agreement (referenced below),
Landlord, as determined by Landlord, shall forward to Tenant, or make available
for inspection on site at such location deemed reasonably appropriate by
Landlord, such records (or copies thereof) for the applicable calendar year (or
Base Year, as applicable) that are reasonably necessary for Tenant to conduct
its review of the information appropriately identified in the Request for
Information.  Within sixty (60) days after all relevant records are made
available to Tenant (such period is referred to as the “Objection Period”),
Tenant shall have the right to give Landlord written notice (an “Objection
Notice”) stating in reasonable detail any objection to Landlord’s statement of
Expenses for that year which relates to the records that have been made
available to Tenant.  If Tenant provides Landlord with a timely Objection Notice
and the audit or review discloses that Expenses for the calendar year are less
than reported, then Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant, and if the audit
or review discloses that Expenses for the calendar year are more than five
percent (5%) less than reported, Landlord shall reimburse Tenant for the
reasonable costs of such review or audit, up to a maximum of $5,000.00.  If the
audit or review discloses that Expenses for the calendar year are greater than
reported, Tenant shall pay Landlord the amount of any underpayment within thirty
(30) days.  Notwithstanding the foregoing, if Landlord disputes the results of
such audit or review, the parties agree to submit the matter in dispute to
arbitration in accordance with the applicable provisions of this Lease. If
Tenant fails to give Landlord an Objection Notice with respect to any records
that have been made available to Tenant prior to expiration of the Objection
Period applicable to the records which have been provided to Tenant, Tenant
shall be deemed to have approved Landlord’s statement of Expenses with respect
to the matters reflected in such records and shall be barred from raising any
claims regarding the


[***]Confidential treatment has been requested
B-4

--------------------------------------------------------------------------------





Expenses relating to such records for that year.  If Tenant fails to timely
provide Landlord with a Review Notice and the Request for Information Period
described above, Tenant shall be deemed to have approved Landlord’s statement of
Expenses and shall be barred from raising any claims regarding the Expenses for
that year.  Notwithstanding anything to the contrary contained in this Exhibit B
or in this Lease, if Tenant’s audit or review reveals that Landlord has
overstated any line item or items of Expenses, Tenant shall have the right to
audit any statement of Expenses delivered by Landlord during the prior twelve
(12) months, but only with respect to the same line item or items of Expenses
that were overstated.
If Tenant retains an agent to review Landlord’s records, the agent must be with
a reputable certified public accounting firm selected by Tenant and approved by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed), which firm must be licensed to do business in the state or
commonwealth where the Property is located.  Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit or review, except as
provided herein, and Tenant shall not directly or indirectly engage such agent
or any other party in connection with such audit or review whose compensation or
fees are charged in whole or in part on a contingency basis.  The records and
related information obtained by Tenant shall be treated as confidential, and
applicable only to the Building, by Tenant and its auditors, consultants and
other parties reviewing such records on behalf of Tenant (collectively,
“Tenant’s Auditors”), and, prior to making any records available to Tenant or
Tenant’s Auditors, Landlord may require Tenant and Tenant’s Auditors to each
execute a confidentiality agreement in a form reasonably provided by Landlord
(“Audit Confidentiality Agreement”) in accordance with the foregoing.  In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Expenses unless Tenant has paid and continues to pay all Rent when
due.
 








[***]Confidential treatment has been requested
B-5

--------------------------------------------------------------------------------






EXHIBIT C
WORK LETTER
This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company (“Landlord”), and HAEMONETICS CORPORATION, a Massachusetts
corporation (“Tenant”), for space in the Building located at 125 Summer Street,
Boston, MA 02110.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.
 
C.1    Intentionally Deleted. 
 
C.2    Landlord’s Work and Landlord Delays.  The Initial Tenant Work shall be
constructed by Landlord in accordance with, and subject to, the provisions of
this Exhibit C. 
 
In addition, Landlord shall perform the shell condition work described on
Schedule C-1 attached hereto using Building standard materials (the “Shell
Condition Work”).  The cost of the Shell Condition Work shall be performed at
Landlord’s sole expense.  
 
Landlord anticipates that it will substantially complete the Shell Condition
Work and the Initial Tenant Work, and cause the Term Commencement Date to occur,
on the Estimated Delivery Date. Landlord shall use reasonable efforts to (a)
obtain all building permits required for the Shell Condition Work and the
Initial Tenant Work (collectively, the “Permits”) within thirty-five (35) days
after the date of the CD Set GMP Submission (as defined below)) (such time
period, the “Permitting Period”), and (b) substantially complete the Shell
Condition Work and the Initial Tenant Work within one hundred fifty-five (155)
days after the later of (i) the date on which the Permits are obtained, (ii) the
date of Tenant’s written approval of the Base Price (as defined below), and
(iii) Tenant’s delivery to Landlord of the Excess Tenant Work Costs Letter of
Credit (as defined below) (such one hundred fifty-five (155) day period, the
“Construction Period”). If Landlord is unable to obtain the Permits on or before
the expiration of the Permitting Period, then each day after the end of the
Permitting Period until the Permits are obtained shall constitute a “Permitting
Delay Day”. If Landlord is unable to substantially complete the Shell Condition
Work and the Initial Tenant Work on or before the expiration of the Construction
Period, then each day after the end of the Construction Period until the Shell
Condition Work and the Initial Tenant Work are substantially complete shall
constitute a “Construction Delay Day”. The total number of Permitting Delay Days
and Construction Delay Days shall be referred to herein as the “Total Landlord
Delay Days”. The Total Landlord Delay Days minus the Total Tenant Delay Days (as
defined below) shall be referred to herein as the “Net Landlord Delay Days”.


Subject to the provisions of this Lease, Landlord shall not be in default
hereunder for any failure to tender possession of any portion of the Premises in
the required condition to Tenant by any particular date; the validity of the
Lease shall not be affected or impaired thereby; and Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant in
the condition required by the terms of this Lease. Notwithstanding the foregoing
or anything to the contrary contained in this Lease, (i) the Rent Commencement
Date shall be extended by the number of Net Landlord Delay Days (but if the
Total Tenant Delay Days exceeds the Total Landlord Delay Days, there shall be no
acceleration of the Rent Commencement Date), (ii) if the number of Net Landlord
Delay Days exceeds ninety (90) days, then Tenant shall be entitled to a credit
against Base Rent first becoming due under the Lease equal to [***] Base Rent
(i.e., calculated at the daily Base Rent that would otherwise be in effect for
Lease Year 1 under the Lease) for each day of Net Landlord Delay Days in excess
of ninety (90) days, and (iii) if the number of Net Landlord Delay Days exceeds
one hundred eighty (180) days, then Tenant shall have the right to terminate
this Lease by delivering not less than sixty (60) days’ advance written notice
thereof to Landlord,


[***]Confidential treatment has been requested
C-1

--------------------------------------------------------------------------------





which notice must be delivered within sixty (60) days after the end of such one
hundred eighty (180) day period. If the Term Commencement Date occurs within
such sixty-day period, then Tenant’s termination shall be null and void. If the
Term Commencement does not occur within such sixty-day period, then this Lease
shall terminate on the date set forth in Tenant’s termination notice.


For purposes hereof, “substantially complete” and “substantial completion” shall
mean that the applicable work by Landlord under this Paragraph C.2 has been
completed, other than minor punchlist-type items the completion of which will
not delay or interfere with Tenant’s occupancy of the Premises for the regular
conduct of business (“Punchlist Items”) (the date of such substantial
completion, the “Substantial Completion Date”), as evidenced by the issuance of
a temporary or permanent certificate of occupancy for the Premises and a
certificate of completion of the Construction Manager and reasonably approved by
the Tenant’s architect; provided, however, that if such certificate of occupancy
cannot be issued due to any work to be performed by Tenant or any action
required of Tenant, then the issuance of a certificate of occupancy shall not be
a condition to the occurrence of the Substantial Completion Date, provided that
Landlord has secured sign-offs for the Shell Condition Work and the Initial
Tenant Work from all departments, divisions, or other authorities of the City of
Boston having jurisdiction thereover to the extent such sign-offs can be
obtained absent completion of any work to be performed by Tenant or any action
required by Tenant, and for purposes of determining the number of Construction
Delay Days, if any, the Shell Condition Work and the Initial Tenant Work shall
be deemed substantially complete on the date that the certificate of occupancy
would have issued but for the non-completion of such work or action to be
performed by Tenant, and Landlord shall secure such certificate of occupancy for
the Shell Condition Work and/or the Initial Tenant Work as soon as practicable
following the completion of any such work or action to be performed by Tenant.
The foregoing provisions shall be self-operative, but in confirmation thereof at
Landlord’s request Tenant shall execute and deliver an instrument confirming the
date on which substantial completion of such work occurred and the number of, if
any, Permitting Delay Days, Construction Delay Days and Total Tenant Delay Days,
provided that any failure by Tenant to execute and return such confirmatory
instrument (or to provide written objection identifying the elements of the work
that Tenant claims must be completed in order to achieve substantial completion
of such work or any good faith dispute regarding the number of any Permitting
Delay Days and/or Construction Delay Days and/or Total Tenant Delay Days) within
three (3) business after its delivery to Tenant shall be deemed Tenant’s
agreement with the matters set forth in such instrument. Either party may submit
any dispute on such matters to arbitration pursuant to Section 21.15 of the
Lease.
 
C.3    Tenant’s Construction Documents. Tenant shall submit to Landlord the
final construction documents for the Initial Tenant Work described on
Schedule C-2, which construction documents shall be consistent in all material
respects with the layout shown on the Fit Plan attached to Schedule C-2, as well
as the Dedicated Venting System, and the Back-Up Power and Supplemental System,
and shall be prepared in accordance with the requirements for the Construction
Documents set forth in Schedule C-3 (the “Construction Documents”). In the event
that the Construction Documents are not consistent in all material respects with
the Fit Plan, any actual delay in the substantial completion of the Initial
Tenant Work within the Construction Period due to such material inconsistencies
shall constitute a Tenant Delay. Landlord shall provide Tenant an estimate of
any anticipated delays that may result from such material inconsistencies,
provided that if Tenant elects to proceed with such material inconsistencies,
the duration of any Tenant Delay shall be determined based on the duration of
any actual delay, regardless of any estimate provided by Landlord.
Notwithstanding anything to the contrary Tenant’s cabling (the “Cabling Work”,
which shall include IT cabling) shall be included in the Initial Tenant Work,
and the Cabling Work shall be included in the Construction Documents and the GMP
Contract (as defined below) and shall be performed by Landlord as part of the
Initial Tenant Work. Landlord hereby confirms its approval of Spagnolo Gisness &
Associates as Tenant’s architect for the Initial Tenant Work.  Tenant shall also
retain, or cause its architect to retain, the services of the electrical and
mechanical engineers engaged by Landlord for the Building or such other
experienced engineers as are otherwise reasonably approved by Landlord, as


[***]Confidential treatment has been requested
C-2

--------------------------------------------------------------------------------





well as Landlord’s structural engineer if any portion of Initial Tenant Work
affects structural components of the Building.  Landlord hereby confirms its
approval of McNamara Salvi and WB Engineers and Consultants as acceptable
engineers. Even if any such architect or engineers may have been otherwise
engaged by Landlord in connection with the Building, Tenant shall be solely
responsible for the liabilities and expenses of all architectural and
engineering services relating to the Initial Tenant Work (subject to
reimbursement from the Tenant Work Allowance as provided below), and for the
adequacy and completeness of the Construction Documents submitted to Landlord. 
The Construction Documents shall comply with the Building’s construction rules
and regulations, including without limitation those designed to maintain a
uniform exterior appearance of the Building.  Tenant shall be solely responsible
for the timely preparation and submission to Landlord of the Construction
Documents.  Landlord shall use reasonable efforts to review and approve (or
provide comments on) the Construction Documents within ten (10) Business Days
after the same are delivered to Landlord, provided that Landlord reserves the
right to extend such review period in the event that the Construction Documents
require Landlord to review, or to cause its third-party engineer to review,
structural elements or other special elements of the Initial Tenant Work. 
Tenant shall, within five (5) Business Days after receipt of Landlord’s
comments, cause the Construction Documents to be corrected or revised to address
Landlord’s comments and resubmitted to Landlord for its review and approval as
provided above.  Once the Construction Documents have been approved by Landlord,
Tenant shall respond promptly (and in all events within three (3) Business Days)
to Landlord’s requests from time to time for Tenant’s approval of all
construction-related items (e.g., carpet and paint selections and other design
specifications) not specified on the Construction Documents. Promptly following
approval of the Construction Documents (and in any event within three (3)
Business Days), Landlord shall submit the approved Construction Documents to the
Construction Manager (as defined below) for purposes of determining the Base
Price for the Initial Tenant Work (the “CD Set GMP Submission”).
 
C.4    Tenant Allowance.  Landlord shall provide an allowance for the costs
(“Allowance Costs”) of constructing the Initial Tenant Work in the Premises for
Tenant’s initial occupancy (including, without limitation, the so-called soft
costs of architectural and engineering fees and construction management fees set
forth below, and costs of the Cabling Work) in an amount not to exceed the
Tenant Work Allowance set forth in Section 1 of the Lease (such amount sometimes
being referred to herein as the “Allowance”).  Tenant may requisition not more
than [***] percent ([***]%) of the Tenant Work Allowance for the architectural
fees, engineering fees and other so-called “soft costs” for the Initial Tenant
Work incurred by Tenant as described above (“Tenant’s Soft Construction
Costs”).  To the extent that the Initial Tenant Work Costs (as defined below)
for the Initial Tenant Work exceed the Tenant Work Allowance (all such excess
being referred to as the “Excess Tenant Work Costs”), Tenant shall pay for the
entire amount of the Excess Tenant Work Costs in accordance with Paragraph C.8
below, and Landlord shall not provide any reimbursement therefor.


Landlord shall solicit bids for the Initial Tenant Work from three (3) reputable
general contractors designated by Landlord and reasonably approved by Tenant. 
Landlord shall promptly supply Tenant with such detailed information about bid
requests and negotiations with contractors as Tenant may reasonably request,
provided that any delays resulting from Tenant’s failure to act within five (5)
Business Days upon the information supplied to Tenant by Landlord shall be
subject to the provisions on Tenant Delay under Paragraph C.10 below.  Landlord
will accept the lowest responsible bid, in Landlord’s good faith determination
taking into account (among other things) the assurances of timely performance of
the work, unless Landlord and Tenant reasonably and mutually determine to select
another bidder. The bidder mutually approved by Landlord and Tenant shall be
referred to herein as the “Construction Manager”.


Landlord and Tenant shall work together in good faith in connection with the
construction pricing of the Initial Tenant Work. Landlord shall notify Tenant of
the total fixed-price construction cost of the Initial Tenant Work (including
the Cabling Work) shown on such Construction Documents (“Base Price”),


[***]Confidential treatment has been requested
C-3

--------------------------------------------------------------------------------





including the general contractor’s so-called general conditions and fees for the
Initial Tenant Work, which Base Price shall be subject to Tenant’s approval, not
to be unreasonably withheld, conditioned or delayed subject to the provisions
hereof. Upon the approval of the Base Price by Landlord and Tenant, Landlord and
the Construction Manager shall enter into a “Guaranteed Maximum Price With No
Shared Savings” contract reflecting such Base Price (“GMP Contract”). Landlord
shall provide Tenant with a copy of the GMP Contract for review, provided that
the GMP Contract shall not be subject to Tenant’s approval. Such GMP Contract
shall provide, however, that the Base Price shall be subject to adjustment for
any Initial Tenant Work Change Orders (if any) under Paragraph C.5 below.


The “Initial Tenant Work Costs” shall be solely comprised of (i) the Base Price
(as adjusted for any Initial Tenant Work Change Order), (ii) architectural,
mechanical, electrical and structural design fees incurred by Landlord for the
Initial Tenant Work, (iii) all costs obtaining permits and inspections required
by governmental authorities in connection with the Initial Tenant Work, together
with the costs of insuring the Initial Tenant Work, to the extent not already
included in the Base Price, (iv) all costs of Building services or facilities
(such as electricity, HVAC, fire alarm plug ins/outs, freight elevator usage,
and cleaning, in each case at Building standard rates charged to tenants
generally) required to implement the Initial Tenant Work, and (v) a construction
management fee for the Landlord’s managing agent providing such construction
management services equal to [***] percent ([***]%) of the hard costs of the
Initial Tenant Work, which hard costs, for purposes of this calculation, shall
include costs for or related to general conditions, project requirements,
insurance, pre-construction services and permits, but exclude the construction
management fee itself. All costs referred to in this paragraph shall be subject
to reimbursement or application by Landlord from the Allowance. Prior to
commencing the Initial Tenant Work, Landlord shall submit to Tenant for its
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, a construction budget for the Initial Tenant Work Costs (the
“Construction Budget”).  The Construction Budget approved by Tenant shall be the
basis for determining the amount of Excess Tenant Work Costs to be paid by
Tenant and the amount of the Excess Tenant Work Costs Letter of Credit (defined
below). The aggregate of the Excess Tenant Work Costs to be paid by Tenant and
the amount of the Letter of Credit (as defined in Section 6) shall never be
greater than 89% of the total amount of the Construction Budget at any point
during construction, and Tenant shall be required to adjust the scope of the
Initial Tenant Work to ensure that said 89% cap is not exceeded. Payments for
estimated Excess Tenant Work Costs shall be secured by a letter of credit, in
the amount of such estimated Excess Tenant Work Costs, which letter of credit
shall be approved by Landlord and Tenant (which approval shall not be
unreasonably withheld, conditioned, or delayed) (the “Excess Tenant Work Costs
Letter of Credit”), which may be drawn by Landlord only if Tenant fails to pay
such Excess Tenant Work Costs as provided in Paragraph C.8 below. Within seven
(7) Business Days following Tenant’s payment of the Excess Tenant Work Costs,
Landlord shall coordinate with Tenant to deliver the Excess Tenant Work Costs
Letter of Credit to the issuer along with a statement by Landlord that the
Excess Tenant Work Costs Letter of Credit is no longer applicable and shall be
canceled. The Estimated Tenant Work Costs Letter of Credit shall be delivered by
Tenant to Landlord within five (5) Business Days following Tenant’s approval of
the Construction Budget.  Landlord shall have no obligation to disburse or apply
any portion of the Allowance or to perform the Initial Tenant Work at any time
when there exists a Default under the Lease (or for so long as an event or
condition has occurred which with notice and the passage of time would
constitute such a Default), until such time as the Default (or the event or
condition) has been cured by Tenant. Except as set forth above with respect to
Tenant’s Soft Costs, the Tenant Work Allowance shall not be disbursed to Tenant
in cash, but shall be applied by Landlord to the payment of the total Initial
Tenant Work Costs, if, as, and when the costs thereof is actually incurred and
paid by Landlord.  In addition to the Allowance, within thirty (30) days
following Landlord’s receipt of invoices evidencing the cost of the initial
test-fit plan for the Initial Tenant Work, Landlord shall pay to Tenant an
amount not to exceed $[***] per square foot of Rentable Floor Area of the
Premises towards the cost of such test-fit plan (the “Concept Plan Allowance”).




[***]Confidential treatment has been requested
C-4

--------------------------------------------------------------------------------





C.5    Change Orders.  Tenant may, from time to time, by written order to
Landlord on a form specified by Landlord (“Initial Tenant Work Change Order” or
“Change Order”), request a change in the Initial Tenant Work shown on the
Construction Documents.  Landlord shall cause the Initial Tenant Work to be
performed in accordance with such Initial Tenant Work Change Order after
approval thereof by Landlord.  The Construction Documents shall not be modified
in any material respect except with Landlord’s prior written approval which
shall not be unreasonably withheld, conditioned (except as provided in
Section C.6) or delayed; and all modifications to the Construction Documents,
whether material or not, shall be made only by Initial Tenant Work Change Order
submitted to and approved by Landlord.  Tenant shall be responsible for all
additional costs arising from any Initial Tenant Work Change Order (including,
without limitation, as to each such Initial Tenant Work Change Order, the
general contractor mark-ups for general conditions and fees and the applicable
construction management fee equal to [***] percent ([***]%) of the hard costs of
such Change Order, which hard costs, for purposes of this calculation, shall
include costs for or related to general conditions, project requirements,
insurance, pre-construction services and permits, but shall exclude the
construction management fee itself. The amount of the Excess Tenant Work Costs
Letter of Credit shall be amended and/or supplemented to secure any Initial
Tenant Work Change Order costs.
 
C.6    Landlord’s Performance of the Work.  Landlord shall be deemed authorized
to proceed with the Initial Tenant Work shown on the Construction Documents upon
the later of (a) the City of Boston’s issuance of the Permits and (b) Tenant’s
written confirmation of Tenant’s approval of the Base Price, unless Tenant has
then requested that Landlord delay the commencement of such work, in which event
any such timely request (or any subsequent request) by Tenant to delay the work
shall be subject to the provisions on Tenant Delay under Paragraph C.10 below. 
All Initial Tenant Work shall be performed and constructed by Landlord in
accordance with the Construction Documents and in compliance with applicable
Laws; provided that (a) Landlord shall not be responsible for any aspects of the
design of the Initial Tenant Work or any non-compliance of the Initial Tenant
Work shown on the Construction Documents with applicable Laws, and (b) after the
Construction Documents have been approved by Landlord, any change in the work
shown thereon, whether material or not, shall be made only after Tenant shall
have submitted revised Construction Documents to Landlord for its review and
approval in accordance with Paragraph C.3 above. 
 
With respect to any Initial Tenant Work Change Order submitted after Landlord is
initially authorized (or deemed authorized) to proceed with the Initial Tenant
Work, Landlord shall be deemed authorized to proceed with such Change Order
immediately upon submission thereof; provided that if Tenant shall specifically
request in writing a price estimate, delay estimate, and/or notification of any
changes to the Construction Documents required by Landlord as provided in the
immediately following paragraph for such Change Order, Landlord shall be deemed
authorized to proceed with such Change Order on the second Business Day after
Tenant’s receipt of Landlord’s response(s) to Tenant’s request for a price
estimate, delay estimate, and/or notification if the Change Order has not then
been withdrawn. 
 
The Construction Documents approved by Landlord shall not be changed or modified
by either party without the approval in writing of the other party, which
approval shall not be unreasonably withheld, conditioned (except as provided in
this paragraph) or delayed. No Initial Tenant Work shall be performed except in
accordance with the Construction Documents, as the same may be revised in
accordance with the express provisions of this Exhibit C.  Landlord may
condition its approval of any Initial Tenant Work Change Order on revisions to
the Construction Documents described in reasonable detail in a written notice
from Landlord to Tenant if, in Landlord’s reasonable judgment, (i) the requested
work would delay completion of the Initial Tenant Work beyond the Construction
Period (unless Tenant acknowledges that such delay shall constitute a Tenant
Delay under Paragraph C.10 below), (ii) would increase the cost of operating the
Building or performing any other work in the Building (unless Tenant pays such
additional costs and provides an amendment or supplement to the Excess Work
Costs Letter of Credit for such


[***]Confidential treatment has been requested
C-5

--------------------------------------------------------------------------------





amount), (iii) are incompatible with the design, quality, equipment or systems
of the Building, (iv) would require unusual expense to readapt the portion of
the Premises used for general office purposes to general purpose office use, or
(v) otherwise do not comply with the provisions of this Lease (including,
without limitation, Section 8). Landlord shall not be responsible for any
aspects of the design of the Initial Tenant Work, including the design of any
Initial Tenant Work shown on any Initial Tenant Work Change Orders, with
applicable Laws. 
 
C.7    Tenant’s Early Access.  The Initial Tenant Work to be performed by
Landlord under this Exhibit C shall not include the purchase, installation, or
testing of any personal property, furniture, computers or telecommunications
equipment, or any other specialized business fixtures and equipment (even if the
same may be generally depicted for illustration or space planning purposes on
the Construction Documents), all of which shall be Tenant’s responsibility under
this Paragraph C.7. As described above, the Cabling Work shall be included in
the Construction Documents and the GMP Contract, and shall be performed by
Landlord as part of the Initial Tenant Work. Tenant shall have the right to
access the Premises on or before the date that is sixty (60) days prior to the
anticipated Substantial Completion Date (without triggering the Term
Commencement Date), for the purposes of installing Tenant’s furniture,
equipment, and personal property, provided that any such access shall be subject
in each case to (i) Landlord’s approval of the schedule and scope of such work
(which shall not delay the performance by Landlord of the Initial Tenant Work),
(ii) Landlord’s approval of Tenant’s contractors or vendors for such work in
accordance with Section 8 of the Lease, (iii) Landlord’s receipt from Tenant of
copies of all necessary permits for the applicable work by Tenant, if any, and
(iv) customary insurance certificates from Tenant’s contractors, subcontractors,
and other parties acting under Tenant with respect to the applicable work in
accordance with Section 8 of the Lease.  Landlord shall keep Tenant reasonably
informed as to the expected Substantial Completion Date and shall give Tenant
not less than sixty (60) days’ prior written notice of the expected Substantial
Completion Date. Tenant shall be responsible for any damage to the Initial
Tenant Work or the Premises to the extent caused by Tenant or its employees,
agents, contractors, subcontractors, material suppliers and laborers in
connection with such entry.  Any entry into the Premises by Tenant (or its
contractors, subcontractors, or other parties acting under Tenant) prior to the
Substantial Completion Date shall not trigger the Term Commencement Date and
shall be subject to all of the provisions of the Lease that are applicable to
the Premises during the Term, except that no Rent or other costs or expenses
shall be payable by Tenant during any period of access prior to the Substantial
Completion Date.
 
C.8    Close-Out of Initial Tenant Work.  On a date reasonably specified by
Landlord, Landlord and Tenant shall inspect the Initial Tenant Work for the
purpose of confirming substantial completion as heretofore set forth and
preparing a list of the Punchlist Items then remaining to be completed (the
“Final Punchlist”).  Landlord shall submit the Final Punchlist to Tenant, and
Tenant shall sign and return the Final Punchlist to Landlord within two (2)
Business Days after its receipt (or, if earlier, by the day before Tenant takes
occupancy of the Premises), noting any items that Tenant reasonably believes
should be clarified or added thereto.   If the Final Punchlist signed by Tenant
is not timely delivered by Tenant, then the Initial Tenant Work shall be deemed
final and complete, and Landlord shall have no further obligation to cause any
other Initial Tenant Work to be completed, other than the Punchlist Items
specified in Landlord’s Final Punchlist and the correction of latent defects as
provided below.  With respect to items on the Final Punchlist, Landlord shall
cause such items to be completed in a diligent manner during regular business
hours, but in a manner that will seek to minimize interruption of Tenant’s use
and occupancy.  With respect to any Final Punchlist items, Landlord shall cause
such items to be completed in like manner, but Landlord may nevertheless reserve
Landlord’s rights to require Tenant to pay the costs therefor as Excess Tenant
Work Costs.  Tenant shall pay to the Landlord for the cost of the Excess Tenant
Work Costs as provided herein within ten (10) days after determination of
substantial completion as aforesaid.




[***]Confidential treatment has been requested
C-6

--------------------------------------------------------------------------------





Within ninety (90) days after the completion of all items of Initial Tenant Work
listed on the Final Punchlist, Landlord shall provide Tenant with a final
statement prepared by Landlord for all additional items to be included Excess
Tenant Work Costs not previously determined.  Such statement shall be conclusive
between the parties unless the statement is disputed by Tenant by notice to
Landlord given within ten (10) days after Tenant’s receipt of such statement,
specifying in reasonable detail any disputed items.  If the statement is not
disputed by Tenant within such ten (10) day period, Tenant shall pay the
additional items of Excess Tenant Work Costs set forth such statement within
thirty (30) days after Tenant’s receipt of such statement. If Tenant disputes
such statement, either party shall have the right to submit such dispute to
arbitration pursuant to Section 21.15 of the Lease, and Tenant shall pay the
Excess Tenant Work Costs as agreed by the parties or as determined by
arbitration within thirty (30) days after such agreement or determination.


Except for latent defects and uncompleted items of Initial Tenant Work specified
in the Final Punchlist, Tenant shall be deemed to have accepted all elements of
the Initial Tenant Work on the Term Commencement Date.  In the case of a dispute
concerning the completion of items of the Initial Tenant Work specified in the
Final Punchlist, such items shall be deemed completed and accepted by Tenant
upon the delivery to Tenant of a certificate of the Construction Manager that
such items have been completed and reasonably approved by Tenant’s architect;
provided that either party shall have the right to submit any dispute regarding
the completion of items on the Final Punchlist to arbitration pursuant to
Section 21.15 of the Lease.  In the case of latent defects in the Initial Tenant
Work appearing after the Term Commencement Date, Tenant shall be deemed to have
waived any claim for correction or cure thereof on the date fifty one (51) weeks
following the Substantial Completion Date if Tenant has not then given notice of
such defect to Landlord.  With respect to items as to which Tenant has given
adequate and timely notice hereunder, Landlord shall cause Landlord’s contractor
so to, remedy, repair, or replace any incomplete, defective or malfunctioning
aspects of the Initial Tenant Work (and Landlord shall ensure that the GMP
Contract provides for such a contractor warranty), such action to occur as soon
as practicable during normal working hours and so as to avoid any unreasonable
interruption of Tenant’s use of the Premises.  If timely and adequate notice has
been given and if Landlord has other guarantees, contract rights, or other
claims against contractors, materialmen or architects, Landlord shall, with
regard to any incomplete, defective or malfunctioning aspects of the Initial
Tenant Work also enforce such guarantees or contract rights. 
 
C.9    Tenant’s Authorized Representative.  Tenant hereby designates Kevin
O’Kelly Lynch to serve as Tenant’s Authorized Representative, who shall have
full power and authority to act on behalf of Tenant on any matters relating to
the Initial Tenant Work.  Tenant may from time to time change the Tenant’s
Authorized Representative or designate additional Tenant’s Authorized
Representative(s) by written notice delivered to Landlord in accordance with the
Lease.
 
C.10    Tenant Delays.  Tenant acknowledges that that substantial time will be
required on its part to provide complete information concerning its requirements
to the architect and engineers for the Initial Tenant Work, that Tenant agrees
to use commercially reasonable efforts to make timely decisions, and that Tenant
will cooperate with Landlord to achieve the earliest possible Term Commencement
Date.  Any delay in the commencement or performance or substantial completion of
the Initial Tenant Work, where indicated below, as a result of any of the
following of which Landlord has given Tenant written notice within five (5) days
after the occurrence thereof (except that no notice shall be required in
connection with any failure by Tenant to timely comply with any time periods
expressly set forth in this Lease) is referred to herein as a “Tenant Delay”: 
 
(i)
any failure by Tenant to timely respond to requests for information necessary to
complete the preparation of the Construction Documents or to carry out the
Initial Tenant Work, as required in this Exhibit C;



[***]Confidential treatment has been requested
C-7

--------------------------------------------------------------------------------





(ii)
any failure by Tenant timely to approve a substitute for any materials,
equipment, designs, processes, or products shown on the Construction Documents
that are not readily available to Landlord’s contractor to acquire in a timely
manner and incorporate into the Initial Tenant Work in the ordinary course
without delay,

(iii)
any Initial Tenant Work Change Order which causes a delay in the substantial
completion of the Initial Tenant Work, whether or not such requested Initial
Tenant Change Order is actually implemented;

(iv)
any failure of Tenant to act in a timely manner as required hereunder (and if no
time period is set forth in this Exhibit C for such matter, then within three
(3) Business Days of request) on any construction-related question or matter,
including any failure to respond within two (2) Business Days to any requests
for information by Landlord or the permitting authorities in connection with the
applications for the Permits and Amended Building CO;

(v)           
any request by Tenant that Landlord delay the commencement of, or delay or
suspend the performance of, any element of the Initial Tenant Work (it being
agreed that Landlord is not required to comply with such request and may decline
to comply therewith in its sole discretion), or

(vi)
any other act or omission of Tenant or any of their officers, employees, agents,
contractors, or equipment vendors, including without limitation, any early entry
pursuant to Paragraph C.7 above, which directly causes a delay in the
substantial completion of the Initial Tenant Work, subject to Landlord’s
obligation to give Tenant written notice within five (5) days after the
occurrence thereof as set forth above. 

The total number of days that the substantial completion of the Shell Condition
Work and Initial Tenant Work is actually delayed beyond the Construction Period
due to any Tenant Delays shall be referred to herein as the “Total Tenant Delay
Days”.


In the event that either Landlord or Tenant disputes in good faith the amount of
the Total Landlord Delay Days or the Total Tenant Delay Days, such dispute shall
be resolved by arbitration pursuant to Section 21.15 of the Lease.






[***]Confidential treatment has been requested
C-8

--------------------------------------------------------------------------------





Schedule C-1
 
Description of Shell Condition Work


     Landlord, at Landlord’s sole cost and expense and not as a deduction from
the Allowance, shall perform the following work for the Premises, using building
standard materials and construction methods:


1.
Delivery of the Premises demolished, vacant and in so-called “broom clean”
condition;



2.
Installation of a code-compliant sprinkler loop (with heads turned up);



3.
All Building Systems, including electrical service with a direct meter,
sub­meter or check meter, shall be brought to the core electrical closet and
fully operational in accordance with performance specifications suitable to
support the Initial Tenant Work as set forth on Schedule C-2;



4.
VAV boxes and diffusers currently in place will be in good working order,
provided that Tenant may request, by written notice delivered to Landlord within
five (5) days after the date of the Lease, that Landlord remove the VAV boxes at
Landlord’s sole cost as part of the demolition scope;



5.
Adequate connection points to the domestic water service and plumbing vent,
located within the core;



6.
Concrete floors finished and ready to accept commercial grade floor covering;



7.
All core and shell walls and column enclosures (if currently enclosed) scraped
and patched within reason;



8.
New building standard perimeter window coverings will be installed following
completion of the Initial Tenant Work; and



9.
Remove from the Premises all actionable levels of Hazardous Materials (if any)
in compliance with applicable Environmental, Health and Safety Laws.



 




[***]Confidential treatment has been requested
C-9

--------------------------------------------------------------------------------






Schedule C-2
 
Preliminary Plans for Initial Tenant Work


Landlord shall perform the work within the Premises in accordance with the
layout as shown on the attached Fit Plan, and in accordance with the
Construction Documents approved by Landlord, as the same may be revised in
accordance with the express provisions of Exhibit C to the Lease.




[***]Confidential treatment has been requested
C-10

--------------------------------------------------------------------------------







FIT PLAN


[See attached]




[***]Confidential treatment has been requested
C-11

--------------------------------------------------------------------------------





[***]






[***]Confidential treatment has been requested
C-12

--------------------------------------------------------------------------------






[***]


[***]Confidential treatment has been requested
C-13

--------------------------------------------------------------------------------






[***]


[***]Confidential treatment has been requested
C-14

--------------------------------------------------------------------------------






[***]





[***]Confidential treatment has been requested
C-15

--------------------------------------------------------------------------------






Schedule C-3
 Requirements for Construction Documents for Initial Tenant Work
 
1.    Preparation of Construction Documents.  The Construction Documents shall
include all architectural, mechanical, electrical, fire protection, plumbing and
structural drawings and detailed specifications for the Initial Tenant Work, as
applicable, and shall show and/or specify all work necessary to complete the
Initial Tenant Work including all cutting, fitting, and patching and all
connections to the mechanical and electrical systems and other components of the
Building as well as any re-balancing and re-commissioning scope that is
necessary to address Base Building systems affected by the Initial Tenant Work. 
Where the Initial Tenant Work interfaces with Base Building, the Initial Tenant
Work design shall visually integrate with the Base Building in a manner and with
materials and finishes that are compatible with the Base Building in that area. 
Landlord reserves the right to reject Construction Documents which in its
reasonable opinion fail to comply with this provision.  The Construction
Documents shall include but not be limited to:
(a)    Major Work Information:  A list of any items or matters which might
require structural modifications to the Building, including but not limited to
the following:
(1)
Location and details of special floor areas exceeding the applicable floor load
for such area of the Building;

(2)
Location and weights of storage files, batteries, HVAC units and technical
areas;

(3)
Location of any special soundproofing requirements;

(4)
Existence of any extraordinary HVAC requirements necessitating perforation of
structural members; and

(5)
Existence of any requirements for heavy loads, dunnage or other items affecting
the structure.



 (b)
Plans Submission:  Two (2) blackline drawings and one (1) CAD disk (subject to
Tenant’s architect’s and its consultants’ and subconsultants’ reasonable
conditions for re-use) showing all architectural, mechanical and electrical
systems, including cutsheets (where reasonably requested by Landlord),
specifications and the following:

CONSTRUCTION PLANS:
(1)    All partitions shall be shown; indicate ratings of all partitions;
indicate all non-standard construction and details referenced;
(2)
Dimensions for partition shall be shown to face of drywall; critical tolerances
and ± dimensions shall be clearly noted;

(3)
All plumbing fixtures or other equipment requirements and any equipment
requiring connection to Building plumbing systems shall be noted.

 REFLECTED CEILING PLAN:
(1)
Layout suspended ceiling grid pattern in each room, describing the intent of the
ceiling working point, origin and/or centering; and

(2)
Locate all ceiling-mounted lighting fixtures and air handling devices including
air dampers, fan boxes, etc., lighting fixtures, supply air diffusers, wall
switches, down lights, special lighting fixtures, special return air registers,
special supply air diffusers, and special wall switches.



 TELECOMMUNICATIONS AND ELECTRICAL EQUIPMENT PLAN:




[***]Confidential treatment has been requested
C-16

--------------------------------------------------------------------------------







(1)
All telephone outlets required;

(2)
All electrical outlets required; note non-standard power devices and/or related
equipment;

(3)
All electrical requirements associated with plumbing fixtures or equipment;
append product data for all equipment requiring special power, temperature
control or plumbing considerations;

(4)
Location of telecommunications equipment and general layout of conduits; and

(5)
Components and design of antennas, if any, (including associated equipment) as
installed, in sufficient detail to evaluate weight, bearing requirements,
wind-load characteristics, power requirements and the effects on Building
structure, moisture resistance of the roof membrane and operations of
pre-existing telecommunications equipment, to the extent known or based on
information provided by Landlord.

 
DOOR SCHEDULE:
(1)
Provide a schedule of doors, sizes, finishes, hardware sets and ratings; and

(2)
Non-standard materials and/or installation shall be explicitly noted.

 
HVAC:
(1)
Areas requiring special temperature and/or humidity control requirements;

(2)
Heat emission of equipment (including catalogue cuts where reasonably required
by Landlord or, where unavailable, based on engineer’s assumptions therefor),
such as CRTs, copy machines, etc.;

(3)
Special exhaust requirements for conference rooms, pantry, toilets, etc.; and

(4)
Any extension of system beyond demised space.

 
ELECTRICAL:
(1)
Special lighting requirements;

(2)
Power requirements and special outlet requirements of equipment;

(3)
Security requirements;

(4)
Supplied telephone equipment and the necessary space allocation for same;

(5)
Any extensions of tenant equipment beyond demised space and

(6)
Load study confirming compliance with the leased space’s allowable watts per
square foot.

 PLUMBING:
(1)
Remote toilets;

(2)
Pantry equipment requirements;

(3)
Remote water and/or drain requirements such as for sinks, ice makers, etc.; and

(4)
Special drainage requirements, such as those requiring holding or dilution
tanks.

 
ROOF:
Detailed plan of any existing and proposed roof equipment, if any, showing
location and elevations of all equipment.
 
SPECIAL SERVICES:
Equipment cuts (where reasonably requested by Landlord), power requirements,
heat emissions, raised floor requirements, fire protection requirements,
security requirements, and emergency power.
 
2.    Plan Requirements.  The Construction Documents shall be fully detailed and
fully coordinated with each other and with the Base Building design, shall show
complete dimensions, and


[***]Confidential treatment has been requested
C-17

--------------------------------------------------------------------------------





shall have designated thereon all points of location and other matters,
including special construction details and finish schedules.  Tenant and its
architect shall be solely responsible for ascertaining all existing field
conditions.  Any plans in Landlord’s files, if any, that are provided to Tenant
shall be without any representation or warranty.  All drawings shall be uniform
size, shall incorporate the standard electrical and plumbing symbols, and be at
a scale of 1/8” = 1’0” or larger.  Materials and/or installation shall be
explicitly noted and adequately specified to allow for performing Landlord
review, securing a building permit, pursuing construction pricing, and
performing construction.  All equipment and installations shall be made in
accordance with standard materials and procedures unless a deviation outside of
industry standards is shown on the Construction Documents and approved by
Landlord.  To the extent practicable, a concise description of products,
acceptable substitutes (if any), and installation procedures and standards shall
be provided to the extent customary.  Product cuts (where reasonably requested
by Landlord) must be provided and special mechanical or electrical loads noted. 
Landlord’s approval of the plans, drawings, specifications or other submissions
in respect of any work, addition, alteration or improvement to be undertaken by
or on behalf of Tenant shall create no liability or responsibility on the part
of Landlord for their completeness, design sufficiency or compliance with
requirements of any applicable Laws.




 


[***]Confidential treatment has been requested
C-18

--------------------------------------------------------------------------------







Schedule C-4
 
INTENTIONALLY OMITTED






[***]Confidential treatment has been requested
C-19

--------------------------------------------------------------------------------






EXHIBIT D
COMMENCEMENT LETTER
(EXAMPLE)
Date
____________________
Tenant
Address
____________________
____________________
____________________
____________________

 Re:
Commencement Letter with respect to that certain Lease dated as of __________,
20___, by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company, as Landlord, and HAEMONETICS CORPORATION, a Massachusetts
corporation, as Tenant, for 62,066 rentable square feet on the ___ floor of the
Building located at 125 Summer Street, Boston, MA 02110.

Lease Id: _________________
Business Unit Number: _______________________
Dear    __________________:
In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and acknowledges:
1.    The Term Commencement Date of the Lease is ________________________.  The
Rent Commencement Date of the Lease is ________________________.
2.    The Term Expiration Date of the Lease is ____________________________.
Please acknowledge the foregoing and your acceptance of possession by signing
all 3 counterparts of this Commencement Letter in the space provided and
returning two (2) fully executed counterparts to my attention.  Tenant’s failure
to execute and return this letter, or to provide written objection to the
statements contained in this letter, within thirty (30) days after the date of
this letter shall be deemed an approval by Tenant of the statements contained
herein.
Sincerely,
___________________________________
Authorized Signatory








[***]Confidential treatment has been requested
D-1

--------------------------------------------------------------------------------





Acknowledged and Accepted: 
Tenant:
HAEMONETICS CORPORATION
 
By:
Name:
Title:
Date:
______________________
______________________
______________________
______________________

 


[***]Confidential treatment has been requested
D-2

--------------------------------------------------------------------------------









EXHIBIT E
BUILDING RULES AND REGULATIONS
This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company (“Landlord”), and HAEMONETICS CORPORATION, a Massachusetts
corporation (“Tenant”), for space in the Building located at 125 Summer Street,
Boston, MA 02110.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.
 
The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.
1.    Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises.  No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas.  At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.
2.    Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.
3.    Except as otherwise provided in the Lease: No signs, advertisements or
notices shall be painted or affixed to windows, doors or other parts of the
Building, except those of such color, size, style and in such places as are
first approved in writing by Landlord.  On multi-tenant floors, elevator lobby
signage identifying each tenant using Building standard graphics shall be
installed by Landlord at its expense, provided that any changes to a tenant’s
initial elevator lobby signage shall be made by Landlord at such tenant’s
expense.  All tenant identification and suite numbers at the entrance to the
Premises, whether on multi-tenant or single-tenant floors, shall be subject to
Landlord’s prior approval in writing and shall be installed by Landlord, at
Tenant’s cost and expense, using the standard graphics for the Building. Except
in connection with the hanging of lightweight pictures and wall decorations, no
nails, hooks or screws shall be inserted into any part of the Premises or
Building except by the Building maintenance personnel without Landlord’s prior
approval, which approval shall not be unreasonably withheld.
4.    Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.
5.    Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises.  A reasonable number of keys and/or access cards to the locks on the
entry doors in the Premises shall be furnished by Landlord to Tenant at Tenant’s
cost and Tenant shall not make any duplicate keys or access cards.  All keys and
access cards shall be returned to Landlord at the expiration or early
termination of the Lease.
6.    All contractors, contractor’s representatives and installation technicians
performing work in the Building and all third party vendors providing services
to tenants or other occupants in the Building


[***]Confidential treatment has been requested
E-1

--------------------------------------------------------------------------------





(such as special event caterers and liquor providers) shall be subject to
Landlord’s prior approval (which approval shall not be unreasonably withheld),
shall be required to provide customary certificates of insurance (in form and
substance reasonably approved by Landlord for the applicable work or service and
naming Landlord and other designated parties as additional insureds), and shall
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord has no obligation to allow any
particular telecommunication service provider to have access to the Building or
to the Premises.  If Landlord permits access, Landlord may condition the access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in Landlord’s sole discretion.
7.    Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be performed in a
manner and restricted to hours reasonably designated by Landlord.  Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, including the names of any contractors, vendors or delivery companies,
which approval shall not be unreasonably withheld.  Tenant shall assume all risk
for damage, injury or loss in connection with the activity.
8.    Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld; provided that approval by Landlord shall not relieve
Tenant from liability for any damage in connection with such heavy equipment or
articles.
9.    Corridor doors, when not in use, shall be kept closed.
10.    Tenant shall not:  (a) make or permit any improper, objectionable or
unpleasant noises, odors, or vibrations in the Building, or otherwise interfere
in any way with other tenants or persons having business with them; (b) solicit
business or distribute or cause to be distributed, in any portion of the
Building, handbills, promotional materials or other advertising; or (c) conduct
or permit other activities in the Building that, constitute a nuisance.
11.    No animals, except any service animals required for particular
individuals, shall be brought into the Building or kept in or about the
Premises.
12.    Intentionally Omitted.
13.    Tenant shall not use, or permit any part of the Premises to be used for
lodging, sleeping or for any illegal purpose.
14.    Tenant shall reasonably cooperate with the Landlord to minimize any
action which would violate Landlord’s labor contracts or which would cause a
work stoppage, picketing, labor disruption or dispute or interfere with
Landlord’s or any other tenant’s or occupant’s business or with the rights and
privileges of any person lawfully in the Building (“Labor Disruption”).  Tenant
shall take reasonable actions necessary to resolve the Labor Disruption, and, at
the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent
(which consent may be withheld in Landlord’s sole discretion) for the work to
resume.  Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Term Commencement Date of the Term be
extended as a result of the above actions.
15.    Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord.  Tenant shall not furnish cooling or heating
to the Premises, including, without limitation, the use of electric or gas
heating devices, without Landlord’s


[***]Confidential treatment has been requested
E-2

--------------------------------------------------------------------------------





prior written consent, which consent may be withheld in Landlord’s sole
discretion.  Tenant shall not use more than its proportionate share of telephone
lines and other telecommunication facilities available to service the Building.
16.    Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.
17.    Bicycles and other vehicles are not permitted inside the Building (except
for the bike storage area in the Garage) or on the walkways outside the
Building, except in areas designated by Landlord.
18.    Landlord may from time to time adopt systems and procedures for the
security and safety of the Building and Property, their occupants, entry, use
and contents.  Tenant, its agents, employees, contractors, guests and invitees
shall comply with Landlord’s systems and procedures.
19.    Landlord shall have the right to prohibit the use of the name of the
Building, any photographs or other graphic representations of the Building, or
any other publicity by Tenant that in Landlord’s sole opinion may impair the
reputation of the Building or its desirability.  Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.
20.    The Building is a non-smoking building.  Neither Tenant nor its
employees, contractors, agents, guests, or invitees shall smoke or permit
smoking of (i) any form of tobacco-related products (including, but not limited
to pipes, cigars, cigarettes and similar products), (ii) vaporized products via
electronic cigarettes (or any similar products and technological evolutions or
innovations thereof), or (iii) any other plant-based or synthetic products which
emit substances into the air at any time either in the Premises, in any other
part of the Building, around the entrances to the Building, or in any other
exterior area of the Property.  Notwithstanding the foregoing, Landlord may, at
its election in its sole discretion from time to time, designate any exterior
area of the Property (if any) as a permitted smoking area of tobacco-related
products.
21.    Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance.  Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.
22.    Deliveries to and from the Premises shall be made only at the times in
the areas and through the entrances and exits reasonably designated by
Landlord.  Tenant shall not make deliveries to or from the Premises in a manner
that might interfere with the use by any other tenant of its premises or of the
Common Areas, any pedestrian use, or any use which is inconsistent with good
business practice.
23.    The work of cleaning personnel shall not be hindered by Tenant after 6:00
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time.  Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.
 


[***]Confidential treatment has been requested
E-3

--------------------------------------------------------------------------------









EXHIBIT F
ADDITIONAL PROVISIONS
This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company (“Landlord”), and HAEMONETICS CORPORATION, a Massachusetts
corporation (“Tenant”), for space in the Building located at 125 Summer Street,
Boston, MA 02110.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.
 
1.Parking.
(a)    During the Term, Tenant shall have the right to lease from Landlord, and
Landlord shall lease to Tenant, or cause the operator (the “Operator”) of the
garage serving the Building (the “Garage”) to lease to Tenant, up to [***]
([***]) unreserved parking spaces in the Garage (the “Spaces”) for the use of
Tenant and its employees. The Spaces shall be leased at the rate of $[***] per
Space, per month, plus applicable tax thereon, as such rate may be adjusted from
time to time to reflect the then current rate for parking in the Garage. If
requested by Landlord, Tenant shall execute and deliver to Landlord the standard
parking agreement used by Landlord or the Operator in the Garage for such
Spaces. Tenant may from time to time (but not more often than one time per
month) (i) give back, and terminate the leases for, any number of Spaces, and/or
(ii) request additional unreserved parking spaces in the Garage to be leased by
Tenant hereunder. With respect to any such additional parking spaces requested
by Tenant, Landlord shall lease to Tenant, or cause the Operator to lease to
Tenant, such additional parking spaces to Tenant upon the terms set forth
herein; provided, however, that the lease of such additional parking spaces
shall be subject to the availability of such parking spaces, and in no event
shall Landlord be obligated to lease, or cause the Operator to lease, to Tenant
more than thirty-four (34) parking spaces in the Garage.
(b)    No deductions or allowances shall be made for days when Tenant or any of
its employees does not utilize the parking facilities or for Tenant utilizing
less than all of the Spaces.  Tenant shall not have the right to lease or
otherwise use more than the number of unreserved Spaces set forth above.
(c)    Except for particular spaces and areas designated by Landlord or the
Operator for reserved parking, all parking in the Garage shall be on an
unreserved, first-come, first-served basis; provided, however, that, subject to
the terms of this Lease (including without limitation, Section 1(g) of this
Exhibit F), Tenant shall at all times have the right to use the Spaces.
(d)    Neither Landlord nor the Operator shall be responsible for money,
jewelry, automobiles or other personal property lost in or stolen from the
Garage regardless of whether such loss or theft occurs when the Garage or other
areas therein are locked or otherwise secured.  Except as caused by the
negligence or willful misconduct of Landlord and without limiting the terms of
the preceding sentence, Landlord shall not be liable for any loss, injury or
damage to persons using the Garage or automobiles or other property therein, it
being agreed that, to the fullest extent permitted by law, the use of the Spaces
shall be at the sole risk of Tenant and its employees.
(e)    Landlord or its Operator shall have the right from time to time to
designate the location of the Spaces and to promulgate reasonable rules and
regulations regarding the Garage, the Spaces and the use thereof, including, but
not limited to, rules and regulations controlling the flow of traffic to and
from various parking areas, the angle and direction of parking and the like. 
Tenant shall comply with and cause its employees to comply with all such rules
and regulations and all reasonable additions and amendments thereto.


[***]Confidential treatment has been requested
F-1

--------------------------------------------------------------------------------





(f)    Except for emergency repairs, Tenant and its employees shall not perform
any work on any automobiles while located in the Garage or on the Property.
(g)    Landlord or the Operator shall have the right to temporarily close the
Garage or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Garage; provided, however, that Tenant shall
be entitled to receive an abatement in the parking fee payable hereunder with
respect to each Space that Tenant cannot use during any such period of closure
of all or a portion of the Garage.
(h)    Tenant shall not assign or sublease any of the Spaces (except to a
transferee under an assignment of this Lease or a subletting of the entire
Premises under this Lease) without the consent of Landlord in Landlord’s sole
discretion.  Landlord shall have the right to terminate Tenant’s parking rights
with respect to any Spaces that Tenant desires to sublet or assign in violation
of the foregoing.
(i)    Landlord may elect to provide parking cards or keys to control access to
the Garage. In such event, Landlord shall provide Tenant with one card or key
for each Space that Tenant is leasing hereunder, provided that Landlord shall
have the right to require Tenant or its employees to place a deposit on such
access cards or keys and to pay a fee for any lost or damages cards or keys.
2.    Extension Options.  Tenant shall have one (1) option (the “First Extension
Option”) to extend the initial Term for one (1) extension term of five (5) years
commencing at the expiration of the initial Term (the “First Extension Term”). 
Any extension of the Term for the First Extension Term shall be applicable to
the entire Premises (as the same may be expanded).  If Tenant fails timely to
exercise the First Extension Option, Tenant shall have no further extension
rights hereunder.  If Tenant timely exercises the First Extension Option as
provided below, the Term shall be extended for the First Extension Term, and
Tenant shall pay Base Rent for the Premises during the First Extension Term, in
accordance with the terms and conditions of Section 4.02 of the Lease, at a Base
Rent rate equal to the Fair Market Rent Rate (as defined below) for the Premises
for the First Extension Term as determined in accordance with the provisions of
this Section set forth below (the “Extension Rent Rate”). Time is of the essence
with respect to Tenant’s timely exercise of the First Extension Option as
provided herein.  Any notice exercising the First Extension Option must be
unconditional and irrevocable in order to be effective.  Except as set forth
herein, Tenant’s lease of the Premises during the First Extension Term shall be
on all of the terms and conditions in effect for the Premises immediately prior
to such extension.  Additionally, Tenant shall have one (1) option (the “Second
Extension Option,” and together with the First Extension Option, as applicable,
an “Extension Option”) to extend the First Extension Term for one (1) extension
term of five (5) years commencing at the expiration of the First Extension Term
(the “Second Extension Term,” and together with the First Extension Term, as
applicable, an “Extension Term”).  Any extension of the Term for the Second
Extension Term shall be applicable to the entire Premises (as the same may be
expanded).  If Tenant fails timely to exercise the Second Extension Option,
Tenant shall have no further extension rights hereunder.  If Tenant timely
exercises the Second Extension Option as provided below, the Term shall be
extended for the Second Extension Term, and Tenant shall pay Base Rent for the
Premises during the Second Extension Term, in accordance with the terms and
conditions of Section 4.02 of the Lease, at a Base Rent rate equal to the Fair
Market Rent Rate for the Premises for the Second Extension Term as determined in
accordance with the provisions of this Section set forth below.  Time is of the
essence with respect to Tenant’s timely exercise of the Second Extension Option
as provided herein.  Any notice exercising the Second Extension Option must be
unconditional and irrevocable in order to be effective.  Except as set forth
herein, Tenant’s lease of the Premises during the Second Extension Term shall be
on all of the terms and conditions in effect for the Premises immediately prior
to such extension, except that Tenant shall have no further option to extend the
Term after the end of the Second Extension Term. 
The procedures for Tenant to exercise an Extension Option, and for the
applicable Extension Rent Rate (as defined below) applicable to the applicable
Extension Term to be determined, are as follows:


[***]Confidential treatment has been requested
F-2

--------------------------------------------------------------------------------





(a)    Tenant’s Exercise Notice.  If Tenant wishes to exercise the First
Extension Option, Tenant shall so notify Landlord no more than fifteen (15)
months, and no less than twelve (12) months, prior to the date the initial Term
is then scheduled to expire.  If Tenant wishes to exercise the Second Extension
Option, Tenant shall so notify Landlord no more than fifteen (15) months, and no
less than twelve (12) months, prior to the date the First Extension Term is then
scheduled to expire.  Failure by Tenant timely to send a notice under this
subparagraph (a) shall constitute an irrevocable waiver of Tenant’s right to
extend the Term.
(b)    Landlord’s Response.  If Tenant timely delivers a notice under
subparagraph (a) above, Landlord shall furnish Tenant with Landlord’s
determination of the Base Rent rate equal to the Fair Market Rent Rate (as
defined below) for the Premises for the applicable Extension Term (once
determined pursuant to the terms and provisions set forth below, the “Extension
Rent Rate”) no later than thirty (30) days following Landlord’s receipt of such
notice.  Within thirty (30) days after Landlord furnishes its estimate of the
Extension Rent Rate to Tenant under the preceding sentence, Tenant shall, by
written notice delivered to Landlord, either (i) give Landlord notice accepting
Landlord’s determination of the Extension Rent Rate for the applicable Extension
Term, or (ii) give Landlord notice disputing Landlord’s determination of such
applicable Extension Rent Rate, which notice under clause (ii) shall state
Tenant’s determination of such applicable Extension Rent Rate.  Failure timely
to give a notice disputing Landlord’s determination of such applicable Extension
Rent Rate shall constitute an acceptance of Landlord’s determination of such
applicable Extension Rent Rate. Notwithstanding anything to the contrary, Tenant
may request, but no earlier than sixteen (16) months prior to the then scheduled
expiration of the Term, that Landlord provide its determination of the Extension
Rent Rate prior to Tenant’s delivery of an exercise notice pursuant to
subparagraph (a) above, and Landlord shall deliver such determination within
thirty (30) days following Landlord’s receipt of Tenant’s request therefor.
(c)    Arbitration. If Tenant disputes Landlord’s determination of the
applicable Extension Rent Rate under subparagraph (b)(ii) above, the parties
shall use good faith efforts to resolve such dispute for a period of thirty (30)
days after such dispute notice is delivered.  If, after such thirty (30) day
period, the dispute over such Extension Rent Rate is not resolved, then either
party may cause the matter of the Fair Market Rent Rate to be submitted to
arbitration as set forth below, by giving notice of such submission to the other
party.  Each of Landlord and Tenant, within twenty (20) days after notice of
such submission to arbitration, shall appoint an independent, licensed,
commercial real estate broker with at least ten (10) years’ experience as a
broker for first-class high-rise office buildings in downtown Boston,
Massachusetts (a “Qualified Broker”), and shall give notice of such appointment
to the other party.  If either Landlord or Tenant shall fail timely to appoint a
Qualified Broker, the other may apply to the Boston Office of the American
Arbitration Association (“AAA”) for appointment of such a Qualified Broker five
(5) Business Days after notice of such failure to the delinquent party if such
Qualified Broker has not then been appointed.  Within thirty (30) days after
appointment of the second Qualified Broker, the two Qualified Brokers shall each
determine the Fair Market Rent Rate and furnish a written statement thereof to
Landlord and Tenant. Unless the higher of the determinations of the Fair Market
Rent Rate made by a Qualified Broker is more than one hundred ten percent (110%)
of the lower, the average of the two such determinations shall be binding on
Landlord and Tenant. In the event that (i) the higher of the two such
determinations is more than one hundred ten percent (110%) of the lower, and
(ii) Landlord and Tenant are unable to agree on the Fair Market Rent Rate within
thirty (30) days after the parties’ receipt of the Qualified Brokers’ written
statements, then the Qualified Brokers shall together promptly appoint a third
such licensed, and experienced commercial real estate broker, from a firm
unaffiliated with Landlord or Tenant or either of the firms with which the
Qualified Brokers are associated (the “Third Broker”), which Third Broker shall
determine the Fair Market Rent Rate and furnish a written statement thereof to
Landlord and Tenant. In the event that the Qualified Brokers cannot promptly
agree on the appointment of the Third Broker, then the Third Broker shall be
appointed by the Boston office of the AAA. Unless the determination of the Third
Broker, as aforesaid, is less than the lower or more than the higher
determination of the


[***]Confidential treatment has been requested
F-3

--------------------------------------------------------------------------------





Qualified Brokers, such determination of the Third Broker shall be binding on
Landlord and Tenant. In the event that the determination of the Third Broker, as
aforesaid, is the lowest of the three such determinations, then the lower of the
determinations of the Qualified Brokers shall be binding on Landlord and Tenant.
Conversely, if the determination of the Third Broker, as aforesaid, is the
highest of the three such determinations, then the higher of the determinations
of the Qualified Brokers shall be binding on Landlord and Tenant. Any and all
fees and expenses incurred in making the aforesaid determinations shall be paid
to the Qualified Broker chosen by Tenant exclusively by Tenant, to the Qualified
Broker chosen by Landlord exclusively by Landlord, and to the Third Broker and
the AAA in equal proportion by Landlord and Tenant.  If the AAA shall cease to
provide arbitration for commercial disputes in Boston, a Qualified Broker or
Third Broker, as the case may be, shall be appointed by any successor
organization providing substantially the same services, and in the absence of
such an organization, by a court of competent jurisdiction under the arbitration
act of The Commonwealth of Massachusetts.  For any period during which the
applicable Extension Rent Rate is in dispute hereunder, Tenant shall make
payment on account of the applicable Extension Rent Rate at the rate estimated
by Landlord as such Extension Rent Rate, and the parties shall adjust for
overpayments or underpayments within thirty (30) days after the decision of the
arbitrators is announced.
(d)    Fair Market Rent Rate.  The “Fair Market Rent Rate” for the Extension
Term in question shall mean the annual fair market rent per square foot for the
Premises for a term coterminous with the applicable Extension Term under the
terms of this Lease, as though the Premises were in the condition then existing
or in such better condition as such space is required to be maintained
hereunder.  In making such determination, reference shall be made to lease
transactions for comparable office space in the Building and comparable
first-class high-rise buildings in downtown Boston, and appropriate adjustments
to the rent rates in such comparable transactions shall be made for any relevant
factors, including, without limitation, the timing of the transaction, the
location and condition of the space, the quality of the Building, and any free
rent, tenant improvements or other tenant concessions (or the lack thereof). 
Without limiting the generality of the foregoing adjustments, if the rent rate
in a comparable transaction was determined based on a percentage discount to
fair market rent, then the amount of such discount shall be disregarded (i.e.,
added back into the rental rate) for purposes of determining the Fair Market
Rent Rate hereunder.  The Fair Market Rent Rate shall be determined using a new
Base Year for charges for Expense Excess and Tax Excess in respect of the
applicable Extension Term, based on the calendar year in which such Extension
Term commences, which new Base Year shall apply to the Premises during such
Extension Term.
(e)    Confirmatory Instrument.  If Tenant shall exercise an Extension Option in
accordance with this Section, the provisions of this Section shall be
self-operative, but upon request by either party after determination of the
Extension Rent Rate for the applicable Extension Term, the parties shall execute
an agreement specifying the Extension Rent Rate for the applicable Extension
Term and acknowledging the extension of the Term.
(f)    General.  Notwithstanding any provision of this Section to the contrary,
the Extension Options shall be void, at Landlord’s election, if (i) Tenant is in
default hereunder, after any applicable notice and cure periods have expired, at
the time Tenant elects to extend the Term or at the time the Term would expire
but for such extension, or (ii) at the time of Tenant’s exercise of the
Extension Option more than fifty percent (50%) of the Premises is subleased
(other than pursuant to a Permitted Transfer), or an assignment of the Lease
(other than in connection with a Permitted Transfer) is then in full force and
effect.
3.    Right of First Offer.  As used herein, the “First Offer Space” shall mean
any of the following spaces or any part thereof that Landlord from time to time
during the initial Term determines is available for lease to a third party in
accordance with and subject to the provisions of this Section 3:  Any space on
any floor immediately above the highest floor of the Premises, any space on any
floor immediately





[***]Confidential treatment has been requested
F-4

--------------------------------------------------------------------------------







below the lowest floor of the Premises, and any space on any floor on which the
Premises occupy only a portion of such floor.
(a)    Landlord’s ROFO Notice.  Subject to the Superior Rights (as defined
below), before hereafter entering into a lease for all or any part of the First
Offer Space with a third party (other than the then existing tenant of such
space), Landlord shall give Tenant a notice (each, a “Landlord’s ROFO Notice”)
specifying (i) the location and Rentable Floor Area of the part of the First
Offer Space designated by Landlord for offer to Tenant hereunder (each, an
“Offered Space”) and (ii) the terms on which Landlord would be willing to lease
such Offered Space to Tenant in accordance with the terms of this Section 3,
provided that Rent in respect of the Offered Space shall be at the Fair Market
Rent Rate, as reasonably determined by Landlord, taking into account all
relevant factors. The term for the Offered Space shall be coterminous with the
Term of this Lease (as the same may be extended pursuant to this Lease).
Landlord reserves the right to offer all or part of the First Offer Space in
such size and configuration for the applicable Offered Space specified in any
Landlord’s ROFO Notice hereunder as Landlord determines in its sole discretion. 
Notwithstanding anything in this Section 3 to the contrary, Tenant’s rights of
first offer hereunder with respect to any applicable First Offer Space shall be
subject and subordinate to the “Superior Rights”, which shall include and refer
to Landlord’s right from time to time to lease all or part of the applicable
First Offer Space to (i) any tenant with existing rights to such First Offer
Space as of the Effective Date, which tenants are Analog, SunTrust, FirstPro,
and Novetta, (ii) after such time as Tenant has rejected (or is deemed to have
rejected) a Landlord’s ROFO Notice for an Offered Space hereunder, any tenant
that is granted rights for all or part of such Offered Space in the initial
lease for such space entered into by Landlord in accordance with the provisions
of this Section 3, (iii) any tenant that is granted rights for all or part of
the currently vacant First Offer Space in the initial leases entered into by
Landlord pursuant to the initial lease up, and (iv) any then existing tenant of
the First Offer Space (it being understood and agreed that Landlord shall have
the right to extend or renew any then current lease (or enter into a new lease)
with any then existing tenant even if no extension or renewal rights are
contained in said then current lease).
(b)    Tenant’s Response.  Within ten (10) Business Days after receipt of
Landlord's ROFO Notice, Tenant shall, by written notice delivered to Landlord,
either (a) reject Landlord's ROFO Notice, or (b) reject Landlord's ROFO Notice
but unconditionally and irrevocably offer to lease the Offered Space from
Landlord for its own use at a Base Rent rate proposed in Tenant’s response and
otherwise on the terms set forth in Landlord’s ROFO Notice, or (c)
unconditionally and irrevocably accept Landlord’s offer to lease the Offered
Space from Landlord for its own use on the terms set forth in Landlord's ROFO
Notice. The failure by Tenant to timely respond as aforesaid shall be deemed
Tenant's rejection of Landlord's ROFO Notice for the Offered Space under clause
(a).
    If Landlord's ROFO Notice is rejected under clause (a) above (or deemed
rejected by Tenant's failure to timely respond), then Landlord may enter into
any lease for all or part of the Offered Space on such terms and conditions
(including without limitation extension or expansion rights with respect to the
Offered Space or any portion thereof) as Landlord determines in its sole
discretion.
If Tenant timely offers to lease the Offered Space on alternative terms as set
forth in clause (b) above, then Landlord may, by written notice delivered within
thirty (30) days of receipt thereof, accept or decline such offer (the failure
to so respond being deemed Landlord's election to decline Tenant's offer). If
such offer under clause (b) is declined (or deemed declined), then, for a period
of one (1) year after Landlord's receipt of Tenant's offer (the “Leasing
Period”), Landlord may enter into any lease for all or part of the Offered Space
(which may be enlarged to include other space by up to twenty five percent of
the rentable square feet without requiring any re-offer hereunder) at an
effective rent (after taking into


[***]Confidential treatment has been requested
F-5

--------------------------------------------------------------------------------





account any tenant improvement allowance) greater than ninety percent of the
effective rent under Tenant's offer. If, during such Leasing Period, Landlord
desires to enter into a third-party lease for all of part of such Offered Space
at an effective rent less than or equal to ninety percent of the effective rent
under Tenant's offer, Landlord shall deliver to Tenant a new Landlord's ROFO
Notice for such space. If and to the extent that Landlord does not enter into
any lease for all or part of the Offered Space within such Leasing Period,
Landlord shall re-commence the process under this Section before entering into a
lease for such space.
(c)    End of Term.  Notwithstanding the foregoing, with respect to any First
Offer Space with a delivery date that would occur within the last three (3)
years of the initial Term (a “Late Term ROFO Space”), any right of Tenant to
lease such Late Term ROFO Space under this Section shall apply if and only if,
Tenant has timely and validly exercised, or has the right to exercise its First
Extension Option pursuant to Section 2 of this Exhibit F, and simultaneously
with the acceptance (if any) of the applicable offer to lease such Late Term
ROFO Space in accordance with this Section, Tenant shall irrevocably and
unconditionally agree to exercise Tenant’s First Extension Option, in which
event the Term shall be extended in accordance with the terms of such Extension
Option, provided that the Fair Market Base Rent for the Premises thereunder
shall be determined at the time provided under such Extension Option,
notwithstanding the timing of Tenant’s agreement under this sentence to exercise
such Extension Option. Notwithstanding anything to the contrary, if Tenant does
not timely exercise its First Extension Option, Landlord shall have no
obligation to deliver a Landlord’s ROFO Notice as of the expiration of the First
Extension Option.
(d)    Confirmatory Instrument.  If the applicable offer to lease an Offered
Space is accepted as provided under this Section above, the Offered Space shall,
subject to the provisions set forth below and without further action by the
parties, be leased by Tenant on the accepted terms and otherwise on all of the
terms of the Lease in effect immediately prior to such expansion, provided that,
at the request of either party, Landlord and Tenant shall promptly execute and
deliver an agreement confirming such expansion of the Premises and the estimated
date the Premises are to be expanded pursuant to this Section with a provision
for establishing the effective date of such expansion based on actual delivery. 
Landlord’s failure to deliver, or delay in delivering, all or any part of such
leased Offered Space, for any reason, shall not give rise to any liability of
Landlord, shall not alter Tenant’s obligation to accept such space when
delivered, shall not constitute a default of Landlord, and shall not affect the
validity of the Lease.
(e)    General.  Notwithstanding any provision of this Section to the contrary,
Tenant’s rights under this Section shall be void, at Landlord’s election, if (i)
Tenant is in default hereunder, after any applicable notice and cure periods
have expired, at the time Landlord would otherwise give a Landlord’s ROFO Notice
to Tenant hereunder or at the time Tenant makes any election with respect to the
First Offer Space under this Section or at the time the First Offer Space would
be added to the Premises, or (ii) any Transfer has occurred under Section 11 of
the Lease (other than a Permitted Transfer).
4.    Hazardous Materials.
(a)    Hazardous Materials. As used herein, the term “Hazardous Materials” shall
mean any wastes, materials or substances (whether in the form of liquids,
solids, aerosols or gases, and whether or not air-borne), specifically including
live organisms, viruses and fungi, medical waste and so-called “bio-hazard”
materials, which are or are deemed to be (i) pollutants or contaminants, or
which are or are deemed to be hazardous, toxic, ignitable, reactive, corrosive,
infectious, dangerous, harmful or injurious, or which present a risk to public
health or to the environment, or which are or may become regulated by or under
the authority of any applicable local, state (including, without limitation,
Chapter 21E of the General Laws of the Commonwealth of Massachusetts) or federal
laws, judgments, ordinances, orders, rules, regulations, codes or other
governmental restrictions, guidelines or requirements, any amendments or
successor(s)


[***]Confidential treatment has been requested
F-6

--------------------------------------------------------------------------------





thereto, replacements thereof or publications promulgated pursuant thereto,
including, without limitation, any such items or substances which are or may
become regulated by any of the Environmental, Health and Safety Laws (as
hereinafter defined); (ii) listed as a chemical known to the Commonwealth of
Massachusetts to cause cancer or reproductive toxicity; or (iii) a pesticide,
petroleum, including crude oil or any fraction thereof, asbestos or an
asbestos-containing material, a polychlorinated biphenyl, radioactive material,
urea formaldehyde, biohazard material, mold, fungus, virus, living organisms or
other medical waste.
(b)    Environmental, Health and Safety Laws. In addition to the laws referred
to in Section 4(a) above, the term “Environmental, Health and Safety Laws” shall
be deemed to include, without limitation, 33 U.S.C. Section 1251 et seq., 42
U.S.C. Section 6901 et seq., 42 U.S.C. Section 7401 et seq., 42 U.S.C. Section
9601 et seq., the Emergency Planning and Community Right to Know Act (EPCRTKA)
42 U.S.C. § 11001-11050 and all local, state and federal laws, judgments,
ordinances, orders, rules, regulations, codes and other governmental
restrictions, guidelines and requirements, any amendments and successors
thereto, replacements thereof and publications promulgated pursuant thereto,
which deal with or otherwise in any manner relate to, Hazardous Materials, air
or water quality, air emissions, soil or ground conditions, environmental,
health and safety, including, but not limited to, industrial hygiene, soil,
water, or environmental conditions or other environmental, health and safety
matters of any kind. In addition to the foregoing, Tenant shall comply with all
terms, conditions and guidelines contained in all licenses, permits and
approvals applicable to Tenant’s laboratory uses and agrees to further
acknowledge such agreement to so comply in writing upon request of Landlord.
(c)    Use of Hazardous Materials; Licenses; Audit Reports. Tenant agrees that
during the Term of this Lease, there shall be no use, presence, disposal,
storage, generation, leakage, treatment, manufacture, import, handling,
processing, release, or threatened release of Hazardous Materials on, from or
under the Premises, the Building or the Property (individually and collectively,
“Hazardous Use”) except for Hazardous Materials which are typically used in the
operation of offices or laboratories (including in connection with the Back-Up
Power And Supplemental Components referenced in Exhibit F), provided that such
Hazardous Materials are stored, used and disposed of in strict compliance with
all applicable Environmental, Health and Safety Laws and with all BSL-2
requirements and protocol. Tenant represents and warrants that the list attached
hereto as Schedule F-1 is a list of substantially all Hazardous Materials
expected to be used and stored by Tenant in the Premises as of the Term
Commencement Date.
Notwithstanding the foregoing, under no circumstances shall Tenant use or permit
to exist in the Premises, or obtain any license, permit, registration or consent
from any local, federal or state governmental agency, authority, commission,
board or the like (each, a “Governmental Authority”) permitting Tenant to use or
store in the Premises, any of the Hazardous Materials or classes thereof listed
and/or identified on Schedule F-2 attached hereto.
Within five (5) business days following Tenant’s receipt of Landlord’s written
request therefor, Tenant shall promptly provide Landlord with copies of any and
all licenses, permits, registrations or consents relating to the use, storage or
disposal of Hazardous Materials that are obtained, modified or renewed during
the Term. In addition, Tenant shall not permit the imposition of any lien by
Governmental Authority or other party to secure payment for damages caused by,
or the recovery of any costs or expenses for, the cleanup, remediation,
investigation, transportation, disposal, release or threatened release of any
Hazardous Material. Tenant also shall provide Landlord with prompt written
notice in reasonable detail of (i) any release or threatened release at, on,
under or from the Premises, Building or Property of which Tenant becomes aware
which would reasonably be expected to exceed reportable quantities or give rise
to a violation of any Environmental, Health and Safety Laws, or which could
result in a legal obligation to investigate or remediate Hazardous Materials
pursuant to, Environmental, Health and Safety Laws or any provisions of this
Lease; (ii) any notice received by Tenant, or of which Tenant has knowledge,
from any


[***]Confidential treatment has been requested
F-7

--------------------------------------------------------------------------------





Governmental Authority in connection with any such release or any violation of
Environmental, Health and Safety Laws, or in connection with the presence or
alleged presence of any Hazardous Materials at the Premises, Building or
Property; or (iii) any incurrence of expense by any Governmental Authority or
other party in connection with the assessment, containment, disposal or removal
of any Hazardous Materials located at, on, in, or under, or emanating from the
Premises.
Within five (5) days following Tenant’s receipt of Landlord’s written request
from time to time given no more than once in any Lease Year, Tenant shall
provide Landlord with an updated list of all Hazardous Materials, including
quantifies used and such other information as Landlord may reasonably request,
used or stored by Tenant in the Premises or otherwise on the Property. In the
event Tenant fails to handle, store or dispose of Hazardous Materials in the
Premises or otherwise on the Property in compliance with all applicable
Environmental, Health and Safety Laws and all BSL-2 requirements and protocols,
Tenant shall not handle, store or dispose of such Hazardous Materials in the
Premises or on the Property until Tenant complies with all Environmental, Health
and Safety Laws and BSL-2 requirements and protocols applicable to the handling,
storage, or disposal of such Hazardous Materials. For the purposes of this
Section 4(c), the term Hazardous Use shall include Hazardous Use(s) on, from or
under the Premises by Tenant or any of its directors, officers, employees,
shareholders, partners, licensees, invitees, agents, contractors or occupants
(collectively, “Tenant’s Parties”), whether known or unknown to Tenant, and
whether occurring and/or existing during or prior to the commencement of the
Term of this Lease.
(d)    Compliance. During the Term of this Lease, Tenant, at its sole cost and
expense, shall comply with, and shall not be in violation of, any Environmental,
Health and Safety Laws.
(e)    Inspection and Testing by Landlord. If Landlord has reason to believe
that Tenant has violated the provisions of this Section 4 or other provisions of
this Lease governing Hazardous Materials, Landlord shall have the right to (i)
inspect the Premises and to (ii) conduct tests and investigations to confirm
whether Tenant is in compliance with the provisions of this Section. Except in
case of emergency, Landlord shall give reasonable notice to Tenant before
conducting any inspections, tests, or investigations. The cost of all such
inspections, tests and investigations shall be borne by Tenant if Tenant is in
breach of Section 4 or other provisions of the Lease governing Hazardous
Materials. Neither any action nor inaction on the part of Landlord pursuant to
this 4(e) shall be deemed in any way to release Tenant from, or in any way
modify or alter, Tenant’s responsibilities, obligations, and/or liabilities
incurred pursuant to Section 4 hereof.
(f)    Decommissioning. On or before the date that Tenant, and anyone claiming
by, through or under Tenant, vacates the Premises, and immediately prior to the
time that Tenant delivers the Premises to Landlord, Tenant shall, to the
reasonable satisfaction of Landlord:
(i)    cause the Premises to be decommissioned in accordance with the
regulations of the U.S. Nuclear Regulatory Commission and/or the Massachusetts
Department of Public Health for the control of radiation, cause the Premises to
be released for unrestricted use by the Radiation Control Program of the
Massachusetts Department of Public Health for the control of radiation, and
deliver to Landlord the report of a qualified radiation health physicist or
radiation safety officer confirming, in substance, that he or she has examined
the Premises (including visual inspection, Geiger counter evaluation and
airborne and surface monitoring) and found no evidence of residual radioactive
materials, radiation above natural background levels, or violation of any
Environmental Health and Safety Laws; and deliver to Landlord the report of a
certified industrial hygienist confirming, in substance, that he or she has
examined the Premises (including visual inspection, onsite screening and
laboratory analysis and found no evidence that the Premises contains any
Hazardous Materials, no building materials or components have been adversely
impacted by Hazardous Materials, or is otherwise in violation of any
Environmental Health and


[***]Confidential treatment has been requested
F-8

--------------------------------------------------------------------------------





Safety Laws;
(ii)    intentionally deleted;
(iii)    decommission all laboratory space in and about the Premises, including
without limitation, to the extent required to deliver a complete Laboratory
Decommissioning Checklist, and otherwise in accordance with applicable Laws and
best practices for similarly used laboratory space, and to the satisfaction of
Landlord and any Governmental Authority involved in the closure;
(iv)    terminate all licenses, permits, registrations and consents obtained by
Tenant for the use or storage of Hazardous Materials or radioactive materials at
the Premises or transfer such licenses, permits, registrations and consents for
Tenant’s activities at another location;
(v)    remove from the Premises and dispose of all universal waste, Hazardous
Materials, and radioactive materials stored in the Premises in compliance with
applicable Laws (including, without limitation, all Environmental, Health and
Safety Laws);
(vi)    decontaminate all surfaces and fixed equipment in the Premises;
(vii)    review and remediate and properly dispose of any specific Hazardous or
Radioactive Materials that may be associated with any laboratory fixtures used
by Tenant in the Premises; and
(viii)    provide to Landlord a copy of its most current universal, chemical,
radiological and biological waste removal manifests and or bills of lading and a
certification from Tenant executed by an officer of Tenant that no Hazardous
Materials or other potentially dangerous or harmful chemicals brought onto the
Premises from and after the date that Tenant first took occupancy of the
Premises remain in the Premises.
(g)    Tenant shall indemnify, hold harmless, and, at Landlord’s option (with
such attorneys as Landlord may approve in advance and in writing), defend
Landlord and Landlord’s officers, directors, shareholders, partners, members,
managers, employees, contractors, property managers, agents and mortgagees and
other lien holders, from and against any and all Losses (including without
limitation, any costs of cleanup, remediation, removal and restoration) arising
from or related to: (a) any violation or alleged violation by Tenant or any of
Tenant’s Parties of any of the requirements, ordinances, statutes, regulations
or other laws referred to in this Section 4, including, without limitation, the
Environmental, Health and Safety Laws; (b) any breach of the provisions of this
Section 4 by Tenant or any of Tenant’s Parties; or (c) any Hazardous Use on,
about or from the Premises of any Hazardous Material approved by Landlord under
this Lease (including in connection with the Back-Up Power And Supplemental
Components). The indemnification of Landlord by Tenant includes, without
limitation, reasonable costs incurred in connection with any investigation of
site conditions or any cleanup, remedial, removal or restoration work required
by any federal, state or local governmental agency or political subdivision
because of Hazardous Material present in the Building, soil or ground water, on
or under the Premises based upon the circumstances identified in the first
sentence of this subsection (g). The indemnification and hold harmless
obligations of Tenant under this subsection (g) shall survive any termination of
this Lease.
5.    Dedicated Venting System. During the Term, Tenant shall have the exclusive
right to use the venting system to be installed as part of the Initial Tenant
Work to exclusively serve the Premises, along with all related facilities,
including, without limitation, any ducts flues, or chases installed to provide
access to space outside of the Premises for the operation, maintenance, and
repair of such venting system


[***]Confidential treatment has been requested
F-9

--------------------------------------------------------------------------------





(collectively the “Dedicated Venting System”) and the non-exclusive right to
access those portions of the Building and the Property (including, without
limitation, the roof of the Building), to the extent necessary for the
operation, maintenance, and repair of the Dedicated Venting System. Tenant
acknowledges and agrees that access to any portion of the Dedicated Venting
System located outside of the Premises shall be subject to coordination with the
Landlord for such access. Tenant shall at all times comply with any and permits
and approvals issues by applicable governmental authorities with respect to the
use of the Dedicated Venting System. Tenant’s use of the Dedicated Venting
System shall not at any time: (i) affect the waterproofing of the roof; or (ii)
cause any interference with (w) the Building’s operating or mechanical systems,
(x) the operations of any tenant in the Building, including any tenant’s roof
deck use by reason of the emission of noxious vapors or odors (it being
understood that emissions from the Dedicated Venting System shall be colorless
and odorless so as to avoid such interruption and shall be in compliance with
all Laws related to such emissions), (y) any telecommunications equipment in or
on the Building (A) of any telecommunications service provider which makes its
services available generally to the tenants of the Building or (B) serving a
larger portion of the Building than the Premises. Tenant shall also cooperate
with any rooftop management policy which Landlord may implement for the
Building, provided that such policy does not materially decrease Tenant’s rights
or materially increase Tenant’s obligations under this Lease. Tenant shall not
be charged any Additional Rent as a result of the installation of the Dedicated
Venting System, unless Tenant damages any portion of the Building or the roof in
connection with its operation, maintenance, or repair of such Dedicated Venting
System. Notwithstanding anything to the contrary contained in Section 8.03 of
the Lease, in the event Landlord elects to remove the Dedicated Venting System
and completes the removal of the Dedicated Venting System within ninety (90)
days following the end of the Term, Tenant shall reimburse Landlord for its
actual, documented, out-of-pocket costs of such removal within thirty (30) days
following Tenant’s receipt of Landlord’s invoice therefor, accompanied by
reasonably detailed documentation supporting such costs, given delivered within
fifteen (15) days following the completion of such removal; provided, however,
that Landlord shall have delivered Tenant an estimate of such costs of removal
no later than five (5) Business Days prior to the commencement of such removal.
Landlord shall have the right to retain the Letter of Credit until Landlord’s
receipt of Tenant’s reimbursement of such removal costs; provided that Tenant
shall have the right to deposit with Landlord a cash security deposit for the
cost of such removal in lieu of the Letter of Credit, in which event Landlord
will return the Letter of Credit to Tenant promptly after its receipt of such a
cash security deposit.
6.    Generator. Tenant shall have the right to install, at Tenant’s sole cost,
a back-up generator on the roof of the Building, a booster in the Garage, the
associated gas line and related components (collectively, the “Back-Up Power And
Supplemental Components”), in the locations designated therefor by Landlord,
subject to Landlord’s prior written approval of Tenant’s plans and
specifications therefor, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall also have the non-exclusive right to access
those portions of the Building and the Property (including, without limitation,
the roof of the Building), to the extent necessary for the installation,
operation, maintenance, and repair of the Back-Up Power And Supplemental
Components. Landlord shall have no obligations to Tenant with respect to the
installation, operation, repair, maintenance or replacement of the Back-Up Power
And Supplemental Components. Tenant shall be responsible, at Tenant's sole cost
and expense, for maintaining, testing, refueling and cleaning the Back-Up Power
And Supplemental Components, all in compliance with applicable Laws. Tenant
shall, at its own cost and expense, enter into a regularly scheduled preventive
maintenance/service contract with a maintenance contractor approved by Landlord
for servicing the Back-Up Power And Supplemental Components (and a copy thereof
shall be furnished to Landlord). The service contract must include all services
suggested by the equipment manufacturers in the operation/maintenance manual or
required by applicable government laws, ordinances, rules and regulations.
Landlord may, upon notice to Tenant, enter into such a maintenance/service
contract on behalf of Tenant or perform the work and, in either case, charge
Tenant the cost thereof along with a reasonable amount for Landlord's overhead.


[***]Confidential treatment has been requested
F-10

--------------------------------------------------------------------------------





Tenant acknowledges and agrees that access to any portion of the Back-Up Power
and Supplemental Components located outside of the Premises shall be subject to
coordination with the Landlord for such access. Tenant shall at all times comply
with any and permits and approvals issues by applicable governmental authorities
with respect to the use of the Back-Up Power and Supplemental Components.
Tenant’s use of the Back-Up Power and Supplemental Components shall not at any
time: (i) affect the waterproofing of the roof; or (ii) cause any interference
with (w) the Building’s operating or mechanical systems, (x) the operations of
any tenant in the Building, including any tenant’s roof deck use, (y) any
telecommunications equipment in or on the Building (A) of any telecommunications
service provider which makes its services available generally to the tenants of
the Building or (B) serving a larger portion of the Building than the Premises.
Tenant shall also cooperate with any rooftop management policy which Landlord
may implement for the Building, provided that such policy does not materially
decrease Tenant’s rights or materially increase Tenant’s obligations under this
Lease. Tenant shall not be charged any Additional Rent as a result of the
installation of the Back-Up Power and Supplemental Components, unless Tenant
damages any portion of the Building or the roof in connection with its
installation, operation, maintenance, or repair of such Back-Up Power and
Supplemental Components. Notwithstanding anything to the contrary contained in
Section 8.03 of the Lease, in the event Landlord elects to remove the Back-Up
Power and Supplemental Components and completes the removal of the Back-Up Power
and Supplemental Components within ninety (90) days following the end of the
Term, Tenant shall reimburse Landlord for its actual, documented, out-of-pocket
costs of such removal within thirty (30) days following Tenant’s receipt of
Landlord’s invoice therefor, accompanied by reasonably detailed documentation
supporting such costs, given delivered within fifteen (15) days following the
completion of such removal; provided, however, that Landlord shall have
delivered Tenant an estimate of such costs of removal no later than five (5)
Business Days prior to the commencement of such removal. Landlord shall have the
right to retain the Letter of Credit until Landlord’s receipt of Tenant’s
reimbursement of such removal costs; provided that Tenant shall have the right
to deposit with Landlord a cash security deposit for the cost of such removal in
lieu of the Letter of Credit, in which event Landlord will return the Letter of
Credit to Tenant promptly after its receipt of such a cash security deposit.
7. Negative Condition. In light of the fact that the Premises are in a
multi-tenant Building, Tenant shall not perform any act or carry on any practice
or operate any machinery or equipment (including, but without limitation, the
use of grinders) which would be in violation of the provisions of Article 5 of
the Lease and Sections 5 and 6 of this Exhibit F (a “Negative Condition”). Upon
Landlord’s written notice to Tenant that such a Negative Condition exists,
Tenant shall thereafter promptly undertake actions to remedy such Negative
Condition (which actions may include the installation, operation, maintenance
and inspection of odor, noise, vibration, water and/or smoke control devices,
and the establishment of effective control procedures to eliminate such odors,
noise, vibration, smoke, water or other objectionable emissions) within five (5)
days following receipt of such notice, or such longer period of time as is
reasonably necessary to remedy such Negative Condition so long as Tenant
promptly undertakes to remedy any such condition and diligently and continuously
pursues such remedy to completion within thirty (30) days of receipt of such
notice from Landlord. Tenant shall cease the activity causing the Negative
Condition upon receipt of Landlord’s notice until the Negative Condition has
been remedied. The means Tenant uses to prevent such migration may include but
not be limited to: (i) operating the HVAC systems, including any special exhaust
systems, under negative pressure, (ii) sealing all openings in the demising
walls, (iii) providing continuous waterproof base (per Landlord’s criteria)
along the demising walls in the showers (if any), kitchen and laboratory areas
in the Premises, and (iv) placing machines or equipment in settings of cork,
rubber or spring type noise and vibration eliminators. If any such Negative
Condition is not so remedied, Landlord may, at its discretion either: (i) cure
such Negative Condition, and Tenant shall then pay, as additional rent
hereunder, the cost and expense incurred by Landlord to effect such cure within
thirty (30) days following Tenant’s receipt of Landlord’s written demand
therefor, or (ii) treat Tenant’s failure to remedy such Negative Condition as a
Default, entitling Landlord to any of its remedies pursuant to the terms of this
Lease.


[***]Confidential treatment has been requested
F-11

--------------------------------------------------------------------------------





Schedule F-1


INITIAL LIST OF HAZARDOUS MATERIALS AND QUANTITIES








Hazardous Chemical Classification
Actual Planned Storage Quantity
MAQ with Approved Storage for Entire Floor (100% of CA)
Approved Storage
Open Use
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





[***]Confidential treatment has been requested
F-12

--------------------------------------------------------------------------------







Chemical Name
Classification
Conversion Quantity
Unit
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]








[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]








[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]








[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]













[***]Confidential treatment has been requested
F-13

--------------------------------------------------------------------------------







[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]













[***]Confidential treatment has been requested
F-14

--------------------------------------------------------------------------------







Schedule F-2


PROHIBITED HAZARDOUS MATERIALS




1)Selected biological agents and toxins (Select Agents) as defined by the
Federal Select Agent Program (http://www.selectagents.gov/) which have the
potential to pose a severe threat to public, animal or plant health or to animal
or plant products and require registration to possess, use or transfer.  Select
Agents are regulated under 7 CFR Part 331, 9 CFR Part 121 and 42 CFR Part 73,
and may also be regulated by the City of Boston.


2)Chemicals that present a high level of security risk under the April 2007
Department of Homeland Security – Chemical Facilities Anti-Terrorism Standards
(CFATS) regulation
(http://www.dhs.gov/identifying-facilities-covered-chemical-security-regulation),
that are at or above the applicable Screening Threshold Quantity.


3)The following chemicals:


Picric Acid
Pyrophoric Material: As defined in 780 CMR as a chemical with an auto ignition
temperature in air, at or below a temperature of 130°F (54.4°C).
Oxidizer Class 3: As defined in 780 CMR as an oxidizer that will cause a severe
increase in the burning rate of combustible materials with which the oxidizer
comes in contact or that will undergo vigorous self-sustained decomposition due
to contamination or exposure to heat.


Toxic Gas: As defined in 527 CMR as a gas that has a median lethal concentration
(LC50) in air of more than 200 parts per million, but not more than 2,000 parts
per million by volume of gas or vapor, or 2 milligrams per liter but no more
than 20 milligrams per liter of mist, fume, or dust, when administered by
continuous inhalation for 1 hour (or less if death occurs within 1 hour) to
albino rats weighing between 0.44 lb and 0.66 lb (200 and 300 grams) each.


Corrosive Gas: As defined in 527 CMR as a gas that causes visible destruction of
or irreversible alterations in living tissue by chemical action at the site of
contact.


4)Radioactive Materials and Devices: as regulated in 105 CMR 120 Radiation
Control Program.




5)
Explosive Materials: as defined in 18 USC 841(c) of the Federal explosives
statutes in United States Code, CHAPTER 40 - IMPORTATION, MANUFACTURE,
DISTRIBUTION AND STORAGE OF EXPLOSIVE MATERIALS.



6)Oxidizer Class 4: As defined in 780 CMR as an oxidizer that can undergo an
explosive reaction due to contamination or exposure to thermal or physical
shock. Additionally, the oxidizer will enhance the burning rate and is capable
of causing spontaneous ignition of combustibles.


7)Organic Peroxides: As defined in 780 CMR.
Unclassified detonable: Organic peroxides which are capable of detonation. These
peroxides present an extremely high explosion hazard through rapid explosive
decomposition.


[***]Confidential treatment has been requested
F-15

--------------------------------------------------------------------------------





Class I: Class I organic peroxides are capable of deflagration, but not
detonation. These peroxides present a high explosion hazard through rapid
decomposition.
8)Unstable (reactive) materials: As defined in 780 CMR.
Class 4: Materials that in themselves are readily capable of detonation or
explosive decomposition or explosive reaction at normal temperatures and
pressures. This class includes, among others, materials that are sensitive to
localized thermal or mechanical shock at normal temperatures and pressures.
Class 3: Materials that in themselves are capable of detonation or explosive
decomposition or explosive reaction, but that require a strong initiating source
or that must be heated under confinement before initiation. This class includes,
among others, materials that are sensitive to thermal or mechanical shock at
elevated temperatures and pressures.
9)Water-reactive materials: As defined in 780 CMR.


Class 3: Materials which react explosively with water without requiring heat or
confinement.


10)Cryogenic liquids (flammable or oxidizing): As defined in 780 CMR as any
liquid that has a boiling point below -200°F (-129°C).


11)Highly Toxic Gas: As defined in 527 CMR as a chemical that has a median
lethal concentration (LC50) in air of 200 parts per million by volume or less of
gas or vapor, or 2 milligrams per liter or less of mist, fume, or dust, when
administered by continuous inhalation for 1 hour (or less if death occurs within
1 hour) to albino rats weighing between 0.44 lb and 0.66 lb (200 and 300 grams)
each.


12)Unstable (reactive) gas: As defined in 527 CMR as a gas that, in the pure
state or as commercially produced, will vigorously polymerize, decompose, or
condense; become self-reactive; or otherwise undergo a violent chemical reaction
under condition of shock, pressure, or temperature.


13)Pyrophoric gas:  As defined in 527 CFR as a gas with an auto ignition
temperature in air, at or below a temperature of 130°F (54.4°C).




[***]Confidential treatment has been requested
F-16

--------------------------------------------------------------------------------









EXHIBIT G
LETTER OF CREDIT REQUIREMENTS
This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between OPG 125 SUMMER OWNER (DE) LLC, a Delaware limited
liability company (“Landlord”), and HAEMONETICS CORPORATION, a Massachusetts
corporation (“Tenant”), for space in the Building located at 125 Summer Street,
Boston, MA 02110.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.
 
1.The Letter of Credit (as defined in the Lease) shall be for the amount set
forth in Section 1 of the Lease, subject to the terms of Section 6 of the
Lease.  The Letter of Credit (i) shall be irrevocable and shall be issued by a
commercial bank that has a financial condition reasonably acceptable to Landlord
and has an office in Boston, Massachusetts or New York City that accepts
requests for draws on the Letter of Credit, (ii) shall require only the
presentation to the issuer of a certificate of the holder of the Letter of
Credit stating that Landlord is entitled to draw on the Letter of Credit
pursuant to the terms of the Lease, (iii) shall be payable to Landlord or its
successors in interest as the Landlord and shall be freely transferable without
cost to any such successor, (iv) shall be for an initial term of not less than
one year and contain a provision that such term shall be automatically renewed
for successive one-year periods unless the issuer shall, at least forty
five (45) days prior to the scheduled expiration date, give Landlord notice of
such nonrenewal, and (v) shall otherwise be in form and substance reasonably
acceptable to Landlord.  Notwithstanding the foregoing, the term of the Letter
of Credit for the final period shall be for a term ending not earlier than the
date forty five (45) days after the last day of the Term. If at any time (a) the
issuer is either (1) closed by the Federal Deposit Insurance Corporation
(“FDIC”) or any other governmental authority, or (2) declared insolvent by the
FDIC for any reason, or (b) any major ratings agency downgrades the credit of
the Letter of Credit issuer by more than two grades, or in any case, below
investment grade, Tenant shall, within ten (10) Business Days after receipt of
written notice thereof from Landlord, provide Landlord a replacement Letter of
Credit satisfying all of the terms of this section.  Notwithstanding anything to
the contrary set forth in this Exhibit G or in the Lease, Landlord hereby
confirms that the form of letter of credit attached hereto as Schedule G is
acceptable to Landlord.


2.Landlord shall be entitled to draw upon the Letter of Credit for its full
amount or any portion thereof if (a) Tenant shall fail to perform any of its
obligations under the Lease after the expiration of any applicable notice and
cure period, or fail to perform any of its obligations under the Lease and
transmittal of a default notice or the running of any cure period is barred or
tolled by applicable Law, or fail to perform any of its obligations under the
Lease and any applicable notice and cure period would expire after the
expiration of the Letter of Credit, or (b) not less than thirty (30) days before
the scheduled expiration of the Letter of Credit, Tenant has not delivered to
Landlord a new Letter of Credit in accordance with this Exhibit.  Without
limiting the generality of the foregoing, Landlord may, but shall not be
obligated to, draw on the Letter of Credit from time to time in the event of a
bankruptcy filing by or against Tenant and/or to compensate Landlord, in such
order as Landlord may determine, for all or any part of any unpaid rent, any
damages arising from any termination of the Lease in accordance with the terms
of the Lease, and/or any damages arising from any rejection of the Lease in a
bankruptcy


[***]Confidential treatment has been requested
G-1

--------------------------------------------------------------------------------





proceeding commenced by or against Tenant.  Landlord may, but shall not be
obligated to, apply the amount so drawn to the extent necessary to cure Tenant’s
failure.


3.Any amount of the Letter of Credit drawn in excess of the amount applied by
Landlord to cure any such failure shall be held by Landlord as a cash security
deposit for the performance by Tenant of its obligations under the Lease.  Any
cash security deposit may be mingled with other funds of Landlord and no
fiduciary relationship shall be created with respect to such deposit, nor shall
Landlord be liable to pay Tenant interest thereon.  If Tenant shall fail to
perform any of its obligations under the Lease, Landlord may, but shall not be
obliged to, apply the cash security deposit to the extent necessary to cure
Tenant’s failure.  After any such application by Landlord of the Letter of
Credit or cash security deposit, as the case may be, Tenant shall reinstate the
Letter of Credit to the amount originally required to be maintained under the
Lease, upon demand.  Provided that Tenant is not then in default under the
Lease, and no condition exists or event has occurred which after the expiration
of any applicable notice or cure period would constitute such a default, within
forty five (45) days after the later to occur of (i) the payment of the final
Rent due from Tenant (including without limitation, the reimbursement for
removal costs of the Dedicated Venting System as provided in Section 5 of
Exhibit F) or (ii) the later to occur of the Term Expiration Date or the date on
which Tenant surrenders the Premises to Landlord in compliance with Section 19
of the Lease, the Letter of Credit and any cash security deposit, to the extent
not applied, shall be returned to the Tenant, without interest. The Letter of
Credit and/or any cash security deposit held by Landlord as security under the
Lease is sometimes referred to in this Exhibit G as the “Security Deposit.”


4.In the event of a sale of the Building or lease, conveyance or transfer of the
entire Building, Landlord shall transfer the Letter of Credit or cash security
deposit to the transferee.  Upon such transfer, the transferring Landlord shall
be released by Tenant from all liability for the return of such security, and
Tenant agrees to look to the transferee solely for the return of said security. 
The provisions hereof shall apply to every transfer or assignment made of the
security to such a transferee.  Tenant further covenants that it will not assign
or encumber or attempt to assign or encumber the Letter of Credit or the monies
deposited herein as security, and that neither Landlord nor its successors or
assigns shall be bound by any assignment, encumbrance, attempted assignment or
attempted encumbrance.


5.Notwithstanding anything to the contrary contained in this Lease, upon the
expiration of the fourth (4th) Lease Year (the “First Reduction Date”), the
Security Deposit shall be reduced to the amount of [***] ($[***]) (the “First
Reduced Security Deposit Amount”), subject to the terms and conditions set forth
in this Section 5. Tenant may effect the reduction of the amount of the Security
Deposit to the First Reduced Security Deposit Amount (the “First Reduction”) by
delivering written notice to Landlord (the “First Reduction Notice”) on or after
the First Reduction Date requesting such reduction. If the Security Deposit is
in the form of a Letter of Credit, Landlord shall cooperate with Tenant in
executing such documentation as is required by the issuer of the Letter of
Credit to effectuate the First Reduction (the “First Reduction Documentation”).
Provided that (i) no Default by Tenant of its monetary or material non-monetary
obligations (provided that Landlord has given Tenant written notice of any
Default of a material non-monetary obligation) under this Lease beyond
applicable notice and cure periods exists as of the date Landlord is required to
deliver the First Reduction Amount (hereinafter defined) or the First Reduction
Documentation, as applicable, and (ii) this Lease is in full force and effect,


[***]Confidential treatment has been requested
G-2

--------------------------------------------------------------------------------





within thirty (30) days after Landlord’s receipt of the First Reduction Notice
on or after the First Reduction Date, (a) if the Security Deposit is in the form
of a cash security deposit, Landlord shall deliver to Tenant the amount of [***]
Dollars and [***] Cents ($[***]) (the “First Reduction Amount”), representing
the difference between the amount of the original Security Deposit deposited
hereunder and the First Reduced Security Deposit Amount, or (b) if the Security
Deposit is in the form of a Letter of Credit, Landlord shall deliver to Tenant
First Reduction Documentation executed by Landlord. Upon the expiration of the
eighth (8th) Lease Year (the “Second Reduction Date”), the Security Deposit
shall be reduced to the amount of [***] and [***] Dollars ($[***]) (the “Second
Reduced Security Deposit Amount”), subject to the terms and conditions set forth
in this Section 5. Tenant may effect the reduction of the amount of the Security
Deposit to the Second Reduced Security Deposit Amount (the “Second Reduction”)
by delivering written notice to Landlord (the “Second Reduction Notice”) on or
after the Second Reduction Date requesting such reduction. If the Security
Deposit is in the form of a Letter of Credit, Landlord shall cooperate with
Tenant in executing such documentation as is required by the issuer of the
Letter of Credit to effectuate the Second Reduction (the “Second Reduction
Documentation”). Provided that (1) no Default by Tenant of its monetary or
material non-monetary obligations (provided that Landlord has given Tenant
written notice of any Default of a material non-monetary obligation) under this
Lease beyond applicable notice and cure periods exists as of the date Landlord
is required to deliver the Second Reduction Amount (hereinafter defined) or the
Second Reduction Documentation as applicable, and (2) this Lease is in full
force and effect within thirty (30) days after Landlord’s receipt of the Second
Reduction Notice on or after the Second Reduction Date, (x) if the Security
Deposit is in the form of a cash security deposit, Landlord shall deliver to
Tenant the amount of [***] Dollars and [***] Cents ($[***]) (the “Second
Reduction Amount”), representing the difference between the amount of the First
Reduced Security Deposit Amount and the amount of the Second Reduced Security
Deposit Amount, or (y) if the Security Deposit is in the form of a Letter of
Credit, Landlord shall deliver to Tenant Second Reduction Documentation executed
by Landlord.


[***]Confidential treatment has been requested
G-3

--------------------------------------------------------------------------------








SCHEDULE G
Approved Form of Letter of Credit


[See Attached Form]
  


[***]Confidential treatment has been requested
G-4

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A.
GLOBAL TRADE SERVICES
131 SOUTH DEARBORN, 5th FLOOR MAIL CODE: IL1-0236
CHICAGO, IL 60603-5506 SWIFT: CHASUS33
Haemonetics Corporation 400 Wood Rd
Braintree, MA 02184-2412


Date : <Date>
Subject : Draft Standby Letter of Credit Our Reference : [***]


Dear Sir/Madam,


This Draft Standby Letter of Credit is provided to you at your request and with
no obligation on our part despite our assistance in the preparation of this
Draft Standby Letter of Credit. The Draft Standby Letter of Credit is not to be
construed as evidence of commitment on our part to issue such Draft Standby
Letter of Credit's in the future.


-------------------Quote--------------------
Date : <Date>
IRREVOCABLE STANDBY LETTER OF CREDIT Reference No.: [***]


To: Haemonetics Corporation 400 Wood Rd
Braintree, MA 02184-2412 Dear Sir/Madam,
We hereby issue our Irrevocable Standby Letter of Credit in your favor.




Your Reference    : 125SmrStBostonMA
Beneficiary
: OPG 125 SUMMER OWNER (DE) LLC 125 SUMMER STREET

C/O OXFORD BOSTON, MA 02211
Account Party
: Haemonetics Corporation 400 Wood Rd

Braintree, MA 02184-2412
Date of Expiry    : 15-Nov-2019
Place of Expiry    : OUR COUNTER
Amount    : USD [***]
Applicable Rule    : ISP LATEST VERSION


FUNDS UNDER THIS CREDIT ARE AVAILABLE AGAINST PRESENTATION
OF THE BENEFICIARYS SIGNED AND DATED STATEMENT REFERENCING OUR LETTER OF CREDIT
NUMBER [***], STATING THE AMOUNT OF THE DEMAND AND READING AS FOLLOWS:


THE AMOUNT REPRESENTS FUNDS DUE AND OWING TO US FROM HAEMONETICS CORPORATION
(TENANT) UNDER THAT CERTAIN LEASE DATED .......,
INCLUDING ANY AMENDMENTS AND RESTATEMENTS THERETO, BETWEEN TENANT AND OPG 125
SUMMER OWNER (DE) LLC, AS LANDLORD (THE LEASE)















[***]Confidential treatment has been requested
G-5

--------------------------------------------------------------------------------









FOR PREMISES LOCATED AT 125 SUMMER ST. BOSTON, MA. OR
WE ARE IN RECEIPT OF NOTICE FROM JPMORGAN CHASE BANK, N.A. THAT THIS LETTER OF
CREDIT WILL NOT BE EXTENDED BEYOND (CURRENT EXPIRY DATE) HAEMONETICS CORPORATION
(TENANT) HAS
FAILED TO SUPPLY ACCEPTABLE REPLACEMENT SECURITY WITHIN THE TIME FRAME SPECIFIED
IN THAT CERTAIN LEASE DATED ............,
INCLUDING ANY AMENDMENTS AND RESTATEMENTS THERETO BETWEEN HAEMONETICS
CORPORATION AS TENANT AND OPG 125 SUMMER OWNER (DE) LLC, AS LANDLORD (THE LEASE)
FOR PREMISES LOCATED AT 125 SUMMER
ST. BOSTON, MA. WE HEREBY DEMAND THE AMOUNT OF USD.............. UNDER JPMORGAN
CHASE BANK, N.A. LETTER OF CREDIT NO. [***].


IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE
DEEMED AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE PRESENT OR
ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO THE
THEN CURRENT EXPIRATION DATE
WE SEND NOTICE IN WRITING TO YOU BY RECEIPTED MEANS (COURIER/MESSENGER,
REGISTERED/CERTIFIED MAIL OR HAND DELIVERY) AT THE ABOVE ADDRESS, THAT WE ELECT
NOT TO AUTOMATICALLY EXTEND THIS STANDBY LETTER OF CREDIT FOR ANY ADDITIONAL
PERIOD (NOTICE OF NON-EXTENSION).
BUT IN ANY EVENT, THIS LETTER OF CREDIT WILL NOT BE AUTOMATICALLY EXTENDED
BEYOND JULY 31, 2032 (THE FINAL EXPIRATION DATE).


PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.


WE FURTHER ACKNOWLEDGE AND AGREE THAT UPON RECEIPT OF THE DOCUMENTS REQUIRED
HEREIN, WE WILL HONOR YOUR COMPLYING DRAW(S) AGAINST THIS IRREVOCABLE STANDBY
LETTER OF CREDIT WITHOUT
INQUIRY INTO THE ACCURACY OF BENEFICIARY'S STATEMENT AND REGARDLESS OF WHETHER
APPLICANT DISPUTES THE CONTENT OF SUCH STATEMENT.


THIS LETTER OF CREDIT IS TRANSFERABLE, BUT ONLY IN ITS
ENTIRETY, AND MAY BE SUCCESSIVELY TRANSFERRED. TRANSFER OF THIS LETTER OF CREDIT
SHALL BE EFFECTED BY US UPON YOUR SUBMISSION OF THIS ORIGINAL LETTER OF CREDIT,
INCLUDING ALL AMENDMENTS, IF ANY, ACCOMPANIED BY OUR TRANSFER REQUEST FORM DULY
COMPLETED AND SIGNED, WITH THE SIGNATURE THEREON AUTHENTICATED BY YOUR BANK,
ALONG WITH PAYMENT OF OUR TRANSFER CHARGES AS INDICATED THEREIN. FAILURE BY THE
ACCOUNT PARTY TO PAY THE TRANSFER FEE SHALL NOT AFFECT THE VALIDITY OF THE
TRANSFER. IF YOU WISH TO TRANSFER THE LETTER OF CREDIT, PLEASE CONTACT US FOR
THE FORM WHICH WE SHALL PROVIDE TO YOU UPON YOUR REQUEST. IN ANY EVENT, THIS
LETTER OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON OR ENTITY LISTED IN OR
OTHERWISE SUBJECT TO, ANY SANCTION OR EMBARGO UNDER ANY APPLICABLE RESTRICTIONS.
CHARGES AND FEES RELATED TO SUCH TRANSFER WILL BE FOR THE ACCOUNT OF THE
APPLICANT.




[***]Confidential treatment has been requested
G-6

--------------------------------------------------------------------------------












THIS LETTER OF CREDIT MAY BE CANCELLED PRIOR TO EXPIRATION PROVIDED THE ORIGINAL
LETTER OF CREDIT (AND AMENDMENTS, IF ANY) ARE RETURNED TO US TOGETHER WITH A
STATEMENT SIGNED BY THE BENEFICIARY STATING THAT THE ATTACHED LETTER OF CREDIT
IS NO LONGER REQUIRED AND IS BEING RETURNED TO THE ISSUING BANK FOR
CANCELLATION.


WE ENGAGE WITH YOU THAT PRESENTATIONS MADE UNDER AND IN CONFORMITY WITH THE
TERMS AND CONDITIONS OF THIS CREDIT WILL BE DULY HONORED ON PRESENTATION IF
PRESENTED ON OR BEFORE THE EXPIRATION AT OUR COUNTERS AT 131 SOUTH DEARBORN, 5TH
FLOOR, MAIL CODE IL1-0236, CHICAGO, IL 60603-5506, ATTN: STANDBY LETTER
OF CREDIT UNIT. ALL PAYMENTS DUE HEREUNDER SHALL BE MADE BY WIRE TRANSFER TO THE
BENEFICIARYS ACCOUNT PER THEIR INSTRUCTIONS. ALL DOCUMENTS PRESENTED MUST BE IN
ENGLISH


THIS LETTER OF CREDIT IS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND, TO THE INTERNATIONAL STANDBY PRACTICES, ICC
PUBLICATION NO. 590 (THE ISP98), AND IN THE EVENT OF ANY CONFLICT, THE LAWS OF
THE STATE
OF NEW YORK WILL CONTROL, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, [***] INCLUDING THE LETTER OF
CREDIT NUMBER MENTIONED ABOVE.


All inquiries regarding this transaction may be directed to our Client Service
Group at the following Telephone Number or Email Address quoting our reference
[***].
Telephone Number: [***]
Email Address: [***]


Yours Faithfully,
JPMorgan Chase Bank, N.A.,






Authorized Signature


--------------------Unquote--------------------


All inquiries regarding this transaction may be directed to our Client Service
Group at the following Telephone Number or Email Address quoting our reference
[***].
Telephone Number: [***]
Email Address: [***]


We hereby agree with the format/language of the above drafted Standby Letter of
Credit, and we request JPMorgan Chase Bank, N.A. to issue the Standby Letter of
Credit, as above drafted and it forms an Integral part of our application.


Obligor Name:     


Authorised Signature:     


[***]Confidential treatment has been requested
G-7

--------------------------------------------------------------------------------








Name and Title: ______________________________
Date: ________________________


[***]Confidential treatment has been requested


G-8



--------------------------------------------------------------------------------






EXHIBIT H
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is dated as of ___________, 201__, by and among Midland National Life Insurance
Company, an Iowa corporation (together with its successors and assigns,
“Lender”), Haemonetics Corporation, a Massachusetts corporation, (“Tenant”), and
OPG 125 Summer Owner (DE) LLC, a Delaware limited liability company
(“Landlord”).


RECITALS
A.    Tenant is the tenant under a certain lease agreement with Landlord (the
“Lease”) dated as of December, 2018, of the premises described in Exhibit A
attached hereto and made a part hereof (the “Property”), together with the
buildings and improvements now existing or hereafter constructed on the Property
and the equipment and fixtures attached to such buildings and improvements
(collectively, the “Premises”).
B.    This Agreement is being entered into in connection with a mortgage loan
(the “Loan”) from Lender to Landlord, evidenced by a note from Landlord (the
“Note”) and secured by, inter alia: (a) a first Mortgage and Security Agreement
encumbering the Premises (the “Indenture”) from Landlord dated as of December
15, 2014 and recorded with the Suffolk County Registry of Deeds (the “Land
Records”) in Book 53845, Page 227; and (b) an Assignment of Leases and Rents
(the “Assignment of Leases and Rents”) dated as of December 15, 2014 and
recorded among the Land Records in Book 53845, Page 254. The Indenture and the
Assignment of Leases and Rents are hereinafter collectively referred to as the
“Security Documents”.
AGREEMENT
For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
1.    Subordination; Lender Election. Tenant agrees that the Lease is and shall
be, at the option of Lender upon notice to Tenant, at any time and from time to
time, either subject and subordinate, or superior, to the Security Documents and
to all present or future advances under the obligations secured thereby and all
renewals, amendments, modifications, consolidations, replacements and extensions
of the secured obligations and the Security Documents, to the full extent of all
amounts secured by the Security Documents from time to time. Such options of
Lender may be exercised an unlimited number of times. If subordinated, said
subordination is to have the same force and effect as if the Security Documents
and such renewals, modifications, consolidations, replacements and extensions
thereof had been executed, acknowledged, delivered and recorded prior to the
Lease, any amendments or modifications thereof and any memorandum or short form
thereof (and without Lender having any knowledge of the Lease). This Agreement
shall constitute notice to Tenant that for the time being, until further written
notice to the contrary, Lender elects that the Lease is and shall be subject and
subordinate to the Security Documents. In addition, to the extent that the Lease
shall entitle Tenant to notice of any mortgage, this Agreement shall constitute
such notice to Tenant with respect to the Indenture.


***Confidential treatment has been requested
H-1



--------------------------------------------------------------------------------





2.    Non-Disturbance. Notwithstanding the provisions of Section 1, Lender
agrees that, if Lender exercises any of its rights under the Security Documents,
including an entry by Lender pursuant to the Indenture or a foreclosure of, or
exercise of any power of sale under, the Indenture or any sale or transfer in
lieu thereof, Lender will not disturb Tenant’s right of quiet possession of the
Premises under the terms of the Lease and shall recognize the terms of the Lease
subject to the rights of the Landlord thereunder for any default by Tenant.
3.    Attornment, Etc. Tenant agrees that, in the event of a foreclosure of the
Indenture or the acceptance of a conveyance in lieu of foreclosure by Lender or
any other succession of Lender to ownership of Landlord’s interest in the
Premises, Tenant will attorn to and recognize Lender as its landlord under the
Lease for the remainder of the term of the Lease (including all extension
periods which have been or are hereafter exercised) upon the same terms and
conditions as are set forth in the Lease, and, provided only that Tenant shall
have received written notice from Lender or Lender’s designee that Lender has
succeeded to the interest of Landlord under the Lease or otherwise has the right
to receive rents and require Tenant to perform its obligations under the Lease
and the recognition and non-disturbance for such successor of the Lease, Tenant
hereby agrees to pay and perform all of the obligations of Tenant pursuant to
the Lease. Such attornment shall be effective and self-operative, without the
execution of any further instrument on the part of any of the parties hereto,
immediately upon Lender succeeding to Landlord’s interest in the Premises. Upon
the written request of either Lender or Tenant to the other given on or after
any such foreclosure, acceptance of a conveyance in lieu of foreclosure or other
succession of Lender or to ownership of Landlord’s interest in the Premises,
Lender, as landlord, and Tenant, as tenant, shall execute a lease of the
Premises containing, subject to the terms hereof, all of the same terms,
provisions, options and conditions as are contained in the Lease between
Landlord and Tenant, which lease shall be for the then unexpired portion of the
term of the Lease.
4.    Lender Not Bound, Etc. Tenant agrees that, in the event Lender succeeds to
the interest of Landlord under the Lease, Lender shall not be:
(a)    Liable for Landlord Acts, Omissions. Liable for any act or omission of
any prior Landlord (including, without limitation, the then-defaulting
Landlord), or
(b)    Subject to Defenses. Subject to any defense or offsets which Tenant may
have against any prior Landlord (including, without limitation, the
then-defaulting Landlord), or
(c)    Bound by Advance Payments. Bound by any payment of “Base Rent” or
“Additional Rent” (as such terms are defined in the Lease) which Tenant might
have paid for more than one month in advance of the due date under the Lease to
any prior Landlord (including, without limitation, the then-defaulting Landlord)
except to the extent such monies actually have been received by Lender, or
(d)    Bound by Prior Payment Obligations. Bound by any obligation of any prior
Landlord to make any payment to Tenant which was required to be made, or arose
from any circumstance which occurred, prior to the time Lender succeeded to any
such prior Landlord’s interest, or


[***]Confidential treatment has been requested
H-2

--------------------------------------------------------------------------------





(e)    Accountable for Monies Not Received. Accountable for any monies deposited
with any prior Landlord (including security deposits), except to the extent such
monies are actually received by Lender, or
(f)    Bound by Amendments, Etc. Bound by any amendment or modification of the
Lease for which Lender has not given its written consent or by any waiver or
forbearance on the part of any prior Landlord (including, without limitation,
the then-defaulting Landlord) made or given without the written consent of
Lender; or
(g)    Liable for Warranties, Etc. Liable with respect to warranties or
indemnities of any nature whatsoever made by any prior Landlord (including,
without limitation, the then- defaulting Landlord), including any warranties or
indemnities regarding use, compliance with zoning, hazardous wastes or
environmental laws, Landlord’s title, Landlord’s authority, habitability,
fitness for purpose, or possession.
In the event that Lender shall acquire title to the Premises, Lender shall have
no obligation, nor incur any liability, beyond Lender’s then equity interest, if
any, in the Premises, and Tenant shall look exclusively to such equity interest
of Lender, if any, in the Premises for the payment and discharge of any
obligations or liability imposed upon Lender hereunder, under the Lease or under
any new lease of the Premises.
5.    Lender’s Cure Rights. Tenant hereby agrees to give to Lender copies of all
notices of Landlord default(s) under the Lease in the same manner as, and
whenever, Tenant shall give any such notice of default to Landlord, and no such
notice of default shall be deemed given to Landlord unless and until a copy of
such notice shall have been so delivered to Lender. Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord. Lender’s cure of Landlord’s default shall not be
considered an assumption by Lender of Landlord’s obligations with respect to the
subject matter of such Landlord default or of any other obligations of Landlord
under the Lease. If, in curing any such default, Lender requires access to the
Premises to effect such cure, Tenant shall furnish access to the Premises to
Lender as required by Lender to effect such cure at all reasonable times;
provided that Tenant’s occupancy, use and enjoyment of the Premises is not
unreasonably disrupted thereby. Unless Lender otherwise agrees in writing,
Lender shall have no liability to perform Landlord’s obligations under the
Lease, both before and after Lender’s exercise of any right or remedy under this
Agreement. No Landlord default under the Lease shall exist or shall be deemed to
exist (i) as long as Lender, in good faith, shall have commenced to cure such
default within the above-referenced time period and shall be prosecuting the
same to completion with reasonable diligence, subject to force majeure, or (ii)
if possession of the Premises is required in order to cure such default, or if
such default is not susceptible of being cured by Lender, as long as Lender, in
good faith, shall have notified Tenant that Lender intends to institute
proceedings under the Security Documents, and, thereafter, as long as such
proceedings shall have been instituted and shall be prosecuted with reasonable
diligence. In the event of the termination of the Lease by reason of any default
thereunder by Landlord (provided nothing herein shall be construed as creating,
giving rise to, acknowledging or recognizing any such termination right on
Tenant’s part) or as a result of a rejection of the Lease following Landlord’s
bankruptcy, upon Lender’s written request, which must be given (if at all)
within thirty (30) days after any such


[***]Confidential treatment has been requested
H-3

--------------------------------------------------------------------------------





termination or rejection, Tenant, within fifteen (15) days after receipt of such
request, and within thirty (30) days after Lender becomes owner of Landlord’s
interest in the Premises, shall execute and deliver to Lender or its designee or
nominee a new lease of the Premises for the remainder of the term of the Lease
upon all of the terms, covenants and conditions of the Lease, subject, however,
to the curing of the default giving rise to such termination (unless such
default is not susceptible to a cure by Lender, its designee or nominee).
Neither Lender nor its designee or nominee shall become liable under the Lease
unless and until Lender or its designee or nominee becomes, and then only with
respect to periods during which Lender or its designee or nominee becomes, the
owner of Landlord’s interest in the Premises. Lender shall have the right,
without Tenant’s consent but subject to the provisions of this Agreement, to
foreclose, or exercise any power of sale under, the Indenture or to accept a
conveyance in lieu of foreclosure of the Indenture or to exercise any other
remedies under the Security Documents.
6.    Lender’s Consent Required. Tenant agrees that it will remain obligated
under the Lease in accordance with its terms and without the prior written
consent of Lender as determined in Lender’s sole discretion, and neither
Landlord nor Tenant may (a) amend, modify, or waive any provision of the Lease,
or (b) terminate, cancel or surrender the Lease except in accordance with the
express provisions of the Lease, or enter into any agreement to do so. Tenant
also agrees that it will not sublease any or all of the Property unless in
accordance with the terms of the Lease or pay any installment of Basic Rent or
Additional Rent under the Lease more than one month in advance of the due date
thereof or otherwise than in the manner provided for in the Lease. Tenant
further agrees that it shall not take any action to terminate (except as
expressly permitted by the Lease), rescind or avoid the Lease, notwithstanding
any action with respect to the Tenant which may be taken by any trustee or
receiver of Landlord or of any assignee of Landlord or by any court in any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution or other proceeding affecting Landlord or any assignee of Landlord.
Any of the aforementioned actions by Tenant (or Landlord) without Lender’s prior
written consent shall be void. Tenant agrees that no prepayment of Basic Rent or
Additional Rent paid under the Lease more than one month in advance, no
amendment or modification of the Lease, no surrender or cancellation of the
Lease (except in accordance with the express provisions thereof), and no waiver
or consent by Landlord under the terms of the Lease, shall be binding upon or as
against Lender, as holder of the Security Documents, and as Landlord under the
Lease if it succeeds to that position, unless consented to in writing by Lender.
Tenant acknowledges and agrees that the Security Documents contain provisions
requiring Landlord to obtain Lender’s consent for any matter requiring
Landlord’s consent under the Lease. Where Lender’s consent is specifically
required under the Lease, unless otherwise provided therein, Lender may withhold
its consent in its sole and absolute discretion.
7.    Intentionally Omitted.
8.    Consent to Assignment, Etc. Tenant has no knowledge of any prior
assignment or pledge of the rents accruing under the Lease by Landlord. Tenant
hereby consents to the Assignment of Leases and Rents. Tenant acknowledges that
the interest of the Landlord under the Lease is to be assigned to Lender solely
as security for the purposes specified in said assignment, and Lender shall have
no duty, liability or obligation whatsoever under the Lease or any extension or
renewal thereof, either by virtue of said assignment or by any subsequent


[***]Confidential treatment has been requested
H-4

--------------------------------------------------------------------------------





receipt or collection of rents thereunder, unless Lender shall specifically
undertake such liability in writing.
9.    Assignment of Lease to Lender.
(a)    Tenant hereby confirms that it has notice that pursuant to the Assignment
of Leases and Rents, Landlord has assigned to Lender all of Landlord’s interest
in and to the Lease, and that all Basic Rent or Additional Rent and any other
rent or payments payable to Landlord under the Lease shall be paid when due
directly by Tenant to Landlord until Tenant receives written direction from
Lender. Tenant hereby agrees, upon written notice, to pay all such rent and
other sums due under the Lease to Lender in accordance with the Lender’s written
notice. By executing and delivering this Agreement, Tenant hereby confirms
(i) that any notice required to be given by Lender to Tenant under the Lease for
the purpose of granting rights to mortgagees under the Lease are fully
satisfied, and (ii) that Tenant will provide Lender with a duplicate copy of any
notice given by Tenant to Landlord, in accordance with the notice provisions set
forth in Section 12 below.
(b)    Tenant agrees and acknowledges that the interest of Landlord in the Lease
has been assigned to Lender for the purposes specified in the Assignment of
Leases and Rents only and that, subject to the terms hereof, the Lender assumes
no obligation, duty or liability under the Lease.
10.    Inspections, Etc. Upon a default under the Lease beyond any applicable
notice and/or cure period (a “Lease Default”), and during the continuation of
such Lease Default, Tenant agrees that Lender and/or Landlord shall have the
right to inspect the books and records of Tenant relating to the operation of
the Premises, as well as the financial statements of Tenant, at Tenant’s office
during normal business hours and upon not less than three (3) business days
notice. In connection with any such examination by Lender and/or Landlord,
Lender and/or Landlord agrees to treat, and to instruct their respective
employees, accountants and agents to treat, all information as confidential and
not to disclose it to any other person except (i) to Lender and/or Landlord and
their respective employees, professionals and consultants on a “need to know”
basis, (ii) as may be required by law, and (iii) in connection with any
litigation or arbitration under this Agreement or the Lease. In addition, upon
the occurrence and during the continuation of a Lease Default, Tenant agrees to
permit Lender and/or Landlord and Lender’s and/or Landlord’s representatives
access to, and an opportunity to inspect, the Premises during normal business
hours and upon reasonable notice.
11.    Authority of Signatory. If Tenant is a corporation, each individual
executing this Agreement on behalf of such corporation represents and warrants
that such individual is duly authorized to execute and deliver this Agreement on
behalf of such corporation, in accordance with a duly adopted resolution of the
Board of Directors of such corporation or in accordance with the by-laws of said
corporation, and that this Agreement is binding upon such corporation in
accordance with its terms. If Tenant is a partnership, each individual executing
this Agreement on behalf of said partnership represents and warrants that such
individual is duly authorized to execute and deliver this Agreement on behalf of
such partnership in accordance with the partnership agreement for such
partnership.


[***]Confidential treatment has been requested
H-5

--------------------------------------------------------------------------------





12.    Notices. Any notice, election, communication, request or other document
or demand required or permitted under this Agreement shall be in writing and
shall be deemed delivered on the earlier to occur of (a) receipt or (b) the date
of delivery, refusal or non-delivery indicated on the return receipt, if
deposited in a United States Postal Service Depository, postage prepaid, sent
certified or registered mail, return receipt requested, or if sent via a
recognized commercial courier service providing for a receipt, addressed to
Tenant or Lender, as the case may be, at the following addresses:
If to Tenant:
Haemonetics Corporation
125 Summer Street
Boston, Massachusetts 02110
Attention:  SVP-Global Business Services


with a copy to:


Haemonetics Corporation
125 Summer Street
Boston, Massachusetts 02110
Attention:  General Counsel


If to Landlord:
OPG 125 Summer Owner DE LLC
c/o Oxford Properties Group
125 Summer Street
Boston, Massachusetts 02110
Attention: Property Manager


with a copy to:


OPG 125 Summer Owner DE LLC
c/o Oxford Properties Group
125 Summer Street
Boston, Massachusetts 02110
Attention: Director, Legal


If to Lender:
MIDLAND NATIONAL LIFE INSURANCE COMPANY, an Iowa Corporation
One Sammons Plaza
Sioux Falls, South Dakota 57193
Fax: 605-373-2752
Attn:  Mortgage Accounting
with a copy to:


[***]Confidential treatment has been requested
H-6

--------------------------------------------------------------------------------







MIDLAND NATIONAL LIFE INSURANCE COMPANY
c/o Guggenheim Commercial Real Estate Finance, LLC
3414 Peachtree Road NE, Suite 975
Atlanta, GA 30326
Phone: 404-481-2084
Attn: Eugene Ansley, Jr. 


Cohen Financial
Loan Administration Service Center
4601 College Blvd., Suite 300
Leawood, KS 66211
Fax: 866-315-6202
 Phone: 866-315-6212
email: loanadmin@cohenfinancial.com


From time to time any party may designate a new address for purposes of notice
hereunder to each of the other parties hereto.
13.    Miscellaneous.
(a)    The term “Lender” as used herein includes any successors or assigns of
the Lender named herein, including without limitation, any co-lender at the time
of making the Loan, any purchaser at a foreclosure sale and any transferee
pursuant to a conveyance in lieu of foreclosure, and their successors and
assigns, and the term “Tenant” as used herein includes the Tenant named herein
(the “Original Tenant”) and any successors or assigns of the Original Tenant.
(b)    If any provision of this Agreement is held to be invalid or unenforceable
by a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.
(c)    Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.
(d)    This Assignment shall be governed and construed in accordance with the
laws of the state in which the Property is located (the “State”) and the laws of
the United States applicable to transactions in the State.
(e)    Time is of the essence.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]




[***]Confidential treatment has been requested
H-7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lender has executed and ensealed this Subordination,
Non-Disturbance and Attornment Agreement, as of the day and year first above
written.
LENDER:
MIDLAND NATIONAL LIFE INSURANCE COMPANY, an Iowa corporation


By:    Guggenheim Partners Investment Management, LLC, as Investment Adviser for
Midland     National Life Insurance Company


By: ______________________________
William Bennett, Managing Director




STATE OF ______________        )

                    ) SS:

COUNTY OF ____________        )
On this ____ day of ___________, 201__ before me, a Notary Public in and for
said County and State, personally appeared William Bennett, known to me or
properly identified to be the person who signed the foregoing instrument as
Managing Director of Guggenheim Partners Investment Management, LLC, in its
capacity as Investment Adviser for Midland National Life Insurance Company (the
“Company”), which Company is named therein as “Lender”, who, being by me first
duly sworn, acknowledged to me that they executed the foregoing instrument on
behalf of the Company, as their and its free and voluntary act and deed for the
purpose set forth therein.


                        
Notary Public


[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]




[***]Confidential treatment has been requested
H-8    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Tenant has executed and ensealed this Subordination,
Non-Disturbance and Attornment Agreement, as of the day and year first above
written.
TENANT:


HAEMONETICS CORPORATION,
a Massachusetts corporation






By:                            
Name: Christopher Simon
Title: President and Chief Executive Officer


COMMONWEALTH OF MASSACHUSETTS

COUNTY OF NORFOLK


On this ____ day of December, 2018, before me the undersigned Notary Public,
personally appeared                     , personally known to me (or provided to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument as their free act and deed an the free act and deed of Haemonetics
Corporation.
WITNESS my hand and official seal.


                        
Notary Public








[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






[***]Confidential treatment has been requested
H-9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord has executed and ensealed this Subordination,
Non-Disturbance and Attornment Agreement, as of the day and year first above
written.
LANDLORD:
OPG 125 SUMMER OWNER (DE) LLC,
a Delaware limited liability company
By:                            
Name:                            
Title:                            




By:                            
Name:                            
Title:                            
STATE OF ______________        )
                    ) SS:
COUNTY OF ____________    )
On this ____ day of December, 2018 before me, a Notary Public in and for said
County and State, personally appeared         , known to me or properly
identified to be the person who signed the foregoing instrument as
______________ of OPG 125 Summer Owner (DE) LLC (the “Company”), which Company
is named therein as “Landlord”, who, being by me first duly sworn, acknowledged
to me that they executed the foregoing instrument on behalf of the Company, as
their and its free and voluntary act and deed for the purpose set forth therein.
                        
Notary Public
STATE OF ______________        )
) SS:
COUNTY OF ____________        )
On this ____ day of December, 2018 before me, a Notary Public in and for said
County and State, personally appeared         , known to me or properly
identified to be the person who signed the foregoing instrument as
______________ of OPG 125 Summer Owner (DE) LLC (the “Company”), which Company
is named therein as “Landlord”, who, being by me first duly sworn, acknowledged
to me that they executed the foregoing instrument on behalf of the Company, as
their and its free and voluntary act and deed for the purpose set forth therein.
                        
Notary Public




[***]Confidential treatment has been requested
H-10

--------------------------------------------------------------------------------






Exhibit A
Real property in the City of Boston, County of Suffolk, Commonwealth of
Massachusetts, described as follows:


Parcel I


That certain parcel of land with the buildings thereon in Boston, Suffolk
County, Massachusetts shown on a plan entitled “Plan of Land, Boston, Mass.”
dated September 17, 1984 prepared by Harry R. Feldman, Inc., Revised January 24,
1985, recorded with Suffolk Registry of Deeds on February 1, 1985 with
Instrument No 227, in Book 11385, Page 112, bounded and described according to
said plan as follows:


Northerly by Summer Street by three lines measuring twenty-seven and 19/100
(27.19) feet, sixty-one and 22/100 (61.22) feet and one hundred three and 92/100
(103.92) feet;


Easterly by South Street one hundred seventeen and 48/100 (117.48) feet;


Southerly by land now or formerly of the Commonwealth of Massachusetts one
hundred seven and 89/100 (107.89) feet;


Easterly by said land now or formerly of the Commonwealth of Massachusetts
fifty-eight and 47/100 (58.47) feet;


Southerly by land now or formerly of Myer C. & Frances Handle and Charlotta
Rosenberg, Trustees by three lines measuring forty-two and 56/100 (42.56) feet,
21/100 (0.21) feet and thirty-seven and 98/100 (37.98) feet;


Westerly by Lincoln Street one hundred eighty-four and 48/100 (184.48) feet.


Parcel II


A certain parcel of land located in Boston, Suffolk County, Massachusetts, known
and numbered as 34-38 Lincoln Street and shown as Parcel 15-RT-5 on a plan of
land shown on an Order of Taking from the Commonwealth of Massachusetts for the
Department of Public Works dated December 22, 1954 and recorded on December 24,
1954 in the Suffolk Registry of Deeds, Book 7020, Page 271, said parcel being
more particularly bounded and described as follows:


Westerly by Lincoln Street - 19 feet;


Northerly by property now or formerly of 30 Lincoln Street Trust - 81 feet; and


Southeasterly to Southwesterly in three courses - 1700 feet, 46.60 feet, and by
an arc with the length of 40.83 feet and a radius of 20 feet, all as shown on
said Plan.
Address: 125 Summer Street, Boston, Massachusetts 02110


[***]Confidential treatment has been requested
H-11

--------------------------------------------------------------------------------





PINS: [ ]
























[***]Confidential treatment has been requested
H-12



--------------------------------------------------------------------------------








EXHIBIT I
TENANT’S APPROVED SIGNAGE
submissionpacketctrandleaseh.jpg [submissionpacketctrandleaseh.jpg]


[***]Confidential treatment has been requested
I-1

--------------------------------------------------------------------------------







EXHIBIT I-1
TENANT’S APPROVED LOGO


ex101125summerstreeto_image6.gif [ex101125summerstreeto_image6.gif]
















    


[***]Confidential treatment has been requested
I-2